 In the Matter of THE WESTERN UNION TELEGRAPH COMPANY, ACORPORATIONandAMERICAN COMMUNICATIONS ASSOCIATIONCase No. C-344.-Decided November 1, 1939Telegraphic Comunications Inditstry-Interference, Restraint, and Coercion-Company-dominated Union:initiated by the employer in 1918 for purpose ofpreventing encroachment of outside labor organizations and in defiance of thethen current public policy of according employees freedom of organization ; frominitiation to July 5, 1935, in furtherance of original purpose of thwarting organ-izational efforts of rival labor unions, accorded various forms of financial andpromotional support, good will and prestige deliberately enhanced, utterly dom-inated by employer in dealing with it as to terms and conditions of employmentand as to internal orperatidns, actively utilized by employer to engage in espion-age against rival organizations and to combat enrollment of employees in suchorganizations ; on and after July 5, 1935, no attempts to disestablish, all priorforms of support continued, and earlier role of cooperating with employer inpreventing advance of outside organizations emphasized ; some forms of supportdiscontinued on August 17, 1937, not as sincere purge but merely for purposeof concealing obvious vulnerability to charges of company domination, othervaluable forms of support, important promotional techniques, and establishedcourse of dealings unaffected by action of August 17, 1937, enjoyment of favoredstatus continued ; remained as symbol of interference with rights guaranteedby Act ; employer ordered to withdraw recognition from, as collective bargain-ing agency, to disestablish completely as such agency, to cease and desist fromenforcing contracts with, and to refund to members amounts checked off fromwages as dues since July 5, 1935, on ground check-offcoercive-Discrimination:practical application of outstanding agreements and arrangements with com-pany-dominated union for preferential hiring of applicants indicating willingnessto join contracting organization and for preferred treatment of members as toterms and conditions of employment, constitutes discrimination in favor ofcompany-domiinated union and against other labor organizations ; employer or-dered to post notices of cancelation of agreements and arrangements.Mr. Will MaslowandMr. Morris Weinfeld,for the Board.Mr. R. H. Kimball, Mr. Francis R. Starrlc,andMr. John H. Waters,of New York City, for the respondent.Boudin, Cohn, and Glickstein,byMr. Sidney Elliott Cohn,of NewYork City, for the A. C. A.Mr. James F. DulliganandMr. J. Daniel Dougherty,of New YorkCity, for the Association.Miss Ida Klaus,of counsel to the Board.17 N. L. R. B., No. 5.34 THE WESTERN UNION TELEGRAPH COMPANYDECISIONANDORDER35STATEMENT OF THE CASEUpon charges and amended charges duly filed by American RadioTelegraphists' Association, subsequently known as American Commu-nications Association and herein called the A. C. A.," the NationalLabor Relations Board at Washington, D. C., herein called the Board,issued its complaint, dated April 8, 1938, against The Western UnionTelegraph Company, New York City, herein called the respondent,alleging that since July 5, 1935, the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The charges, the complaint, and the accompanying notice of hearingwere duly served upon the respondent, the A. C. A., and the AssociationofWestern Union Employees, herein called- the Association, a labororganization alleged in the complaint to be dominated by the respond-ent.The complaint charged, in substance, (1) that the respondenthad, since July 5, 1935, dominated, controlled, and interfered withthe administration of the Association and contributed financial andother support to it by permitting the Association, initiated by therespondent in 1918 and thereafter aided, maintained, and assisted bythe respondent, to continue to function on and after July 5, 1935, andby continuing to accord the Associationearlierforms of support andto engage in other aspects of domination over it; (2) that the re-spondent had discriminated against its employees generally andagainst six named individuals specifically with regard to hire andtenure of employment and other terms and conditions of employmentfor the purpose -of encouraging membership in the Association anddiscouraging membership in other labor organizations; and (3) thatthe respondent had, through persuasion, warnings, threats, espionage,and other acts of coercion, encouraged membership in the Associationand attempted to prevent affiliation of its employees with other labororganizations,particularly the A. C. A.On April 23, 1938, the respondent filed its answer, admitting theaccuracy of the allegations of the complaint as to the nature of its1At the hearing,upon earlier stipulation of all parties,the complaint was amended toinsert in the caption thereof the word "The" before the name of the respondent;'to insertafter the name American Radio Telegraphists'Association the phrase"now known as theAmerican CommunicationsAssociation"wherever the former appears in the complaint andto add thereto the following paragraph:"On April 15,1938,by referendum,a vote of itsmembers, the American Radio Telegraphers Association changed its name to AmericanCommunications Association." 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness, admitting the truth of certain allegations of the complaintas to the respondent's participation.in the initiation of the Associationbut denying that it had dominated the formation of the Association,admitting that for some time after July 5, 1935, it continued to grantcertain privileges to the Association but averring that such privilegeshave been discontinued, admitting the possible truth of the allegationof espionage, and denying . all other material averments of thecomplaint.for permission to intervene in the proceeding "as an interested party,"and on May 6, 1938, the Board granted the Association leave to inter-vene "to such extent and upon such terms as the Trial Examinerto be designated by the Board shall, from time to time during thecourse of the hearing, deem just." 2Thereafter on June 1, 1938, theAssociation filed ,its answer to, the complaint, admitting the truth ofallegations as to the, respondent's business, denying that it has` anyknowledge or,information sufficient to form a belief as to certain alle-gations, and denying 'other material allegations as to unfair laborpractices involving the Association.-Pursuant to notice, a hearing on the complaint was held from June1, up to and including July 25, 1938, at New York City, before AlvinJ. Rockwell, the Trial Examiner duly designated by the Board.TheBoard, the respondent, the A. C. A., and the Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing 'on the.iss'ues was afforded all parties.During thecourse of the hearing counsel for the Board moved to amend the com-plaint by striking therefrom.all allegations of discrimination withregard to hire ' and tenure of employment as to six named individuals.The motion was granted by the Trial Examiner and his ruling is herebyaffirmed. ,The complaint will, in thisrespect, hereinafter be dismissedwithout prejudice..Various rulings'were made by the Trial Examinerduring the course of the hearing on other motions and on objectionsto the admission,of evidence and further rulings were made in 'hisIntermediate Report 'upon motions as to which he had reserved, de-cision during the hearing.The Board has reviewed these rulings andfinds that no prejudicial errors 'were committed.The rulings arehereby affirmed.On May 11, 1938, the Association filed with the U. S. Circuit Court of Appeals for theSecond Circuit a petition to review the Board's order of intervention, seeking to have saidorder modified so as to permit the Association to intervene in the proceeding before theBoard "in equal status 'with the other parties thereto," and requesting a stay of theBoard's proceeding pending determination of the petition to review.On May 20, 1938,under authority of Section 10 (f) of the Act, the Court dismissed the Association's peti-tion and denied its application for a stay. THE WESTERN UNION TELEGRAPH COMPANY37Upon the conclusion of the hearing counsel for the Board andcounsel for the respondent-argued orally before the Trial Examineron the evidence, opportunity to present argument having been givento all parties.Subsequently, counsel for the Board, the respondent,and the Association submitted briefs for the consideration of theTrial Examiner.On October 12, 1938, the Trial Examiner, after having beendirected by the Board on July 25, 1938, to prepare an IntermediateReport, filed such Intermediate Report, finding that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the Act, and recon-unending that the respondent cease and desisttherefrom and take certain specified affirmative action deemed neces-sary to effectuate the policies of the Act.Thereafter the respondent,the Association, and the A. C. A. filed exceptions to the IntermediateReport and argued thereon orally before the Board on January 20,1939.The Board has considered, the exceptions to the IntermediateReport and, in so far as they are inconsistent with the findings, con-clusions, and order set forth below, finds' no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE RESPONDENTIt was stipulated between counsel for the respondent and counselfor the Board for the purpose of this proceeding only, and we find,that :The Western Union Telegraph Company is a corporation organizedand existing pursuant to the laws of the State of New York. Itsprincipal office is located. at New,York City.. It is engaged through-out-the United States and in various,foieign countries in the receivingand transmission by. telegraph and cable of intrastate, interstate, andinternational communications.In the United States, it maintains avast system of wire network, connecting with virtually every city,town, and hamlet, for the, purpose of receiving and transmitting com-munications.In addition to its communications system in the UnitedStates, the respondent owns or leases cables connecting directly orindirectly certain points in foreign countries and in the United States.In operating its national and international communications systemthe respondent owned or operated as of December 31, 1937, 214,220miles of pole lines, 4,160 miles of land cable, 1,876,993 miles of wire,30,444 nautical miles of ocean cable, and 20,445 telegraph offices, notincluding about 17,000 telegraph-agency stations. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the close of 1937 the respondent employed 48,375 persons, ofwhich number 1,484 worked outside the United States,813wereemergency messengers,and approximately 300 were connected withthe cable service in the United States.The stipulation entered into by counsel for the respondent andcounsel for the Board stated that the respondent is engaged in com-merce within the meaning of Sectioii'2(6) and(7) of the Act and issubject to the jurisdiction of the Board.This case is concerned with the land-line system of the respondentin the United States and not with its cable operations.The respond-ent's operating structure in the United States is set out in AppendixA, attached hereto and made a part hereof.IT.THE ORGANIZATIONS INVOLVEDAmerican Communications Association,affiliatedwith the Com-ln;ttee for Industrial Organization,3 is a labor organization. Itadmitstomembershipall classes of employees engaged in communi-cations work,except those having the right to hire or discharge.AssociationofWesternUnion Employees is an unaffiliated organ-ization.It admits to active membership' all land-line employees ofthe respondent except certain classes of employees who actually em-ploy and discharge,the latter"classes being admitted to associatemembership.It maintains locals in the United States,Mexico, Cuba,and Canada.III.THE UNFAIR LABOR PRACTICESA. Domination and slnpport of the Association1.Outline of events leading up to formation of the AssociationIt is necessary to review the history of the Association and thecourse of the respondent's dealings with it prior to the effective dateof the Act in order to determine the propriety of the, respondent'sconduct since the effective date of the Act.4For some time prior to 1915 the respondent's subordinate officersthroughout the country, upon direction of the respondent's presi-dent, executed a policy of hostility to all outside labor organizations,and particularly to the Commercial Telegraphers' Union of America,a labor organization affiliated with the American Federation of3Now the Congress of Industrial Organizations.4 SeeMatter of Pennsylvania Greyhound Lines, Tue.'Greyhound Management Company,CorporationsandLocal Division 1%'o. 1063 of The Amalgamated Association of Street, Elec-tric Railway and Motor Coach Employees of America,1 N. L. R. B. 1, 303 U. S. 261; andMatter of Bethlehem-Steel Corporation,a Delaware Corporation, Bethlehem Steel Com-pany, a Pennsylvania CorporationandSteelWorkers Organizing Committee,14 N. L.R. 13. 539. THE WESTERN UNION TELEGRAPH COMPANY39Labor, admitting to membership telegraphers and r other classes ofthe respondent's employees and herein called the C. T. U.As animportant adjunct of this policy, the respondent had developed asystem of espionage against the C. T. U. which was carried outby special agents and by some of its own employees. The lattergroup executed the respondent's mission in this respect through the"medium of membership in the C. T. U. Both groups reported tothe respondent on C. T. U. membership and operations, and theirfindings were relied upon by the respondent's officials in selectingapplicants for employment and in determining the fitness for fur-ther employment of those already hired.Hence no persons whosemembership in the C. T. U. was known to the respondent's employ-ing officials could successfully seek employment with the respondentand no employee with similar affiliation could remain on the payroll after the respondent's awareness of such affiliation.Employeesdischarged for C. T. U. membership were expressly informed of thereason for the termination of their employment, and the respondentthereafter retained a record of such membership. In a statementissued to stockholders in 1918, the respondent epitomized as followsits -attitude in this -respect during the period under considerationand in 1918: "The company says in effect to its employees : If youdesire to join the C. T. U. A., then we must part."The respondent'sanswer admits that prior to 1918 the policy of its president was todiscourage employees from joining, or otherwise associating them-selves with any labor organization controlled by persons having noconnection with the telegraph business and employing the strikeweapon.Newcomb Carlton, president of the respondent from 1914to 1933, stated at the hearing that discharges had occurred priorto 1918 in furtherance of such policy.There was during the periodunder consideration no labor organization for the respondent's em-ployees which carried the respondent'simprimaturand in whichmembership did not endanger tenure of employment.In April 1915 Carlton appointed a committee of minor executivesto consider and report on the advisability of forming a nationalassociation of the respondent's employees.The committee reportedon July 30, 1915, that, after having given serious thought to itsassignment and earnest consideration to the problem of the extentof the respondent's probable control over such an organization, itwould be inadvisable at that time to form a national association.Among the reasons assigned by the committee for the position as-sumed in its report were that formation of such an association wouldgive the employees "an exaggerated idea of their importance andtheir power, with the result that the employees would demandgreater concessions and changes than the Telegraph Company could247384-40-vol. 17-4 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDafford to make"; that no national organization of employees couldbe. formed which would prevent the personnel from leaving the re-spondent's service in a body in the event of a refusal to grant con-cessions which might be demanded; and that such an organizationwould facilitate and actually bring about membership in the C. T. U.The committee proposed instead that the respondent take certainpreliminary steps: at that. time, ."which will gradually lead, up: to theformation of such an association at a later date," if results and con-ditions should later justify such action.The preliminary steps rec-ommended by the committee were concerned with methods of pro-viding greater opportunity to employees of bringing to the attentionof the management situations "which they consider not entirelysatisfactory."No further explorations into the subject appear, tohave been made by the respondent until the latter part of May1918.Carlton testified that his inaction in this regard during those3 years did not indicate abandonment of the idea of forming anemployees' association but was rather due to his preoccupation withother matters.All 'manifestations of hostility toward outside,.labororganizations, and particularly to the C. T. U., persisted during theperiod between the date of the committee's report and the 3 yearswhich followed.On April 8, 1918, while this country was at war, Woodrow Wilson,then President of the United States, issued a proclamation estab-lishing the National War Labor Board; herein called .the War LaborBoard, enunciating the principles and policies by which industry andlabor should be governed, investing the War Labor Board with power+,odeal with labor relations in accordance with those principles andpolicies, and appealing to employers and employees to cooperate withtheWar Labor Board by utilizing its services in dealing with labordisputes.Among the principles and policies thus formulated byWoodrow Wilson -for* the 'government of labor relations' during' theperiod of the war were the following: (1) Strikes and lock-outs wereprohibited; (2) "the right of workers to organize in trade-unions andto bargain collectively, through chosen representatives," was recog-nized and affirmed, and interference with such right was enjoined;and (3) the discharge of workers for membership in trade-unions orfor legitimate trade-union activities was prohibited.The powers andfunctions 'vested in theWar Labor Board were limited to settlementby 'mediation and conciliation of controversies arising between em-ployers and workers "in fields of production necessary for the effec-tive conduct of the war," and in other related fields of nationalactivity.The War Labor Board was empowered to render a bindingdecision only if the parties to a controversy agreed -in advance tosubmit their case to the War Labor Board and to abide by its decision. THE WESTERN UNION TELEGRAPH COMPANY41In cases where both parties did not so agree, the War Labor Boardwas powerless to compel action and could merely consider thecontroversyex parteand issue a recommendationThe President's proclamation left the respondent's policy of op-position to the C. T. U. unchanged.At. least' 140 employees whoattended organization meetings of the C. T. U. after appointment oftheWar Labor Board were discharged, upon orders of the respondent's president.Virtually the entire personnel of the Seattle, Wash-ington, office of the' respondent, numbering from 350 to 400 persons,was discharged at that time for joining the C. T. U.Carlton testifiedat the hearing that Woodrow Wilson had labor theories "which I didnot share."Carlton had, after creation of the War Labor Board,toured the Pacific Coast and warned the respondent's employees atmeetings in that section of the country that those who proposed toengage in a strike against' the respondent would be discharged andthat those who joined any organization employing the strike weaponin settlement of labor disputes gave the respondent notice of theirintention to resort to strikes.The respondent had learned throughits,spy system of the C. T. U. affiliation of the employees dischargedduring this period.The C. T. U. complained to the War LaborBoard on behalf of the employees thus discharged, charging therespondent with violation of the principles enunciated in the Presi-dent's proclamation of April 8, 1918.Upon refusal of the respondentto submit the controversy to the War Labor Board and to agree toabide by its decision, theWar Labor Board recommended to theparties as a means of settling the dispute that the respondent re-instate all the discharged employees pursuant to the following con-ditions : (1) The respondent was to receive and bargain with a com-mittee of its employees, and, in the event no agreement could thusbe reached, the matter was to be referred to the War Labor Boardfor disposition.(2) The respondent was not to be required to recog-nize or deal with the C. T. U. (3) The C. T. U. was to guarantee totheWar Labor Board that it would not initiate, and would not per-mit its members to engage in, any .strike. (4) Failure of C. T. U.employees to abide' by their union's guarantee would be punishableby discharge.The War Labor Board's recommendation was acceptedby the C. T. U. Carlton, however, on behalf of the respondent,rejected the recommendation and submitted a counterproposal byletter. -Carlton's communication .to the War Labor Board stated that therespondent's. primary' obligation was to, the United States Govern-ment and that "this end can' not be achieved if its telegraph operatorsaremembers of the C. T. U. A." The counterproposal suggested 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a referendum be conducted among employees of the respondenthaving a "reasonable length of service" on whether they desired theC. T. U. or an "independent organization" not employing the strikeweapon. If the referendum resulted in favor of the C. T. U., the re-spondent would not discharge its members but would not recognizeit or deal with it. If the vote was in accordance with the secondalternative, the respondent's policy as to membership in the C. T. U.would be continued and machinery for the initiation of such an"independent organization" would be set up by joint agreementbetween the War Labor Board and the respondent.The War LaborBoard, through William Howard Taft, refused to accept Carlton'scounterproposal on the ground that it denied employees the rightto join unions of their choice and asked Carlton to reconsider theWar Labor Board's original proposal.On May 27, 1918, the re-spondent again rejected theWar Labor Board's recommendationand on June 2, 1918, the War Labor Board made public its reportin the matter, stating : "In view of the correspondence it does not seemuseful to further prolong the mediation.The construction of ourprinciples, as set forth in Mr. Taft's telegram to Mr. Carlton, leadsto the conclusion that The Western Union Telegraph Company shouldaccept this compromise as therein stated."No further action wasrecommended by the War Labor Board. It merely published itsreport and apprised the President of the United States of therespondent's attitude.On June 11, 1918, Woodrow Wilson wrote to Carlton asking himto cooperate with the War Labor Board.On June 17, 1918, Carltonreplied as follows :We have for years maintained the position that our essentialemployees, those working the wires, should not affiliate withorganizations employing the strike either for their own benefitor sympathetically for the benefit of others.This policy hasbeen long known to our employees and we have considered ab-stention from such affiliation a condition of their service, andto-day there are no members of such organization in our employ.Under the plan of Mr. Walsh, concurred in by Mr. Taft, anoutside union which has for many years been frankly hostileto the Company would . . . carry on a propaganda for thepurpose of enlisting sufficient of the Company's employees forno possible result that it would attain during the war, but onlythat it might furnish the nucleus for the disorganization of ourservice through demoralized discipline and the use of the strikeimmediately after the exigencies of the war had ceased andreleased it from its promises. THE WESTERNUNIONTELEGRAPHCOMPANY43Carlton and J. C. Willever, a vice president of the respondentsince 1914, testified at the hearing that the reason for therefusal toaccede to the War Labor Board's request to recognize the C. T. U. inexchange for the latter's promise not to strike was that suchpromisewas unreliable.Willever testified further thatan additional reasonfor rejecting the recommendations for settlement of the controversywas that the C. T. U. would become entrenched in the company dur-ing a period of possible governmental control of the respondent'sbusiness.Carlton's refusal to abide by Woodrow Wilson's request to cooperatewith the War Labor Board exhausted all possible and appropriatesanctions then available to the executive branch of the government forsettling the dispute between the respondent and the C. T. U. over thedischarges which had occurred after April 8, 1918, and both sideswere consequently left to their own devices.The C. T. U. thereuponannounced that its membership had voted to strike against the re-spondent in support of Woodrow Wilson's proclamation of April 8,1918, and for the purpose of compelling compliance with the recom-mendations of the War Labor Board. The decision to strike wassubsequently withdrawn.News of the strike vote and of its with-drawal appeared in the public press.5On July 22, 1918, pursuant to authority granted to him by the Con-gress on July 16, 1918, Woodrow Wilson issued a proclamation andorder taking possesssion and assuming control and supervision of alltelegraph and telephone systems within the jurisdiction of the UnitedStates and directing that supervison, possession, control, and opera-tion of such communications systems should be exercised by andthrough Albert S. Burleson, then Postmaster General.The order be-came effective on August 1, 1918. In his annual report for the year1918, the Secretary of Labor of the United States reviewed the historyof the conflict between the respondent and the War Labor Board andsaid of the conduct of the former that it represented the "first-resist=ante" to a decision of the War Labor Board. The annual reportstated further that after Carlton had refused to accept the War LaborBoard's recommendations and to comply with Woodrow Wilson'sappeal, the latter applied to the Congress for authority to take overthe telegraph and telephone lines.Carlton had, meanwhile, during the period between his final re-jection of the War Labor Board's recommendations and the date onwhich the Postmaster General assumed possession and control of therespondent's telegraph system, concerned himself with a plan of or-The New York Times for July 8, 1918, reported that on July 7, 1918, S. J. Iionenkamp,international president of the C. T. U., had called off a strike against the western UnionTelegraph Company, scheduled for July 8, 1918. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization for the respondent's employees.On May 31, 1918, he hadappointed a committee consisting of minor executives to study formsof organization and to draft a plan to be used in uniting the re-spondent's employees in a Nation-wide 'association.On the same day,he addressed the committee and outlined to them the following generalprinciples on which their plan of organization of the projected associ-ation-was to be based : (1) membership was to be confined to WesternUnion employees; (2) employees who were members of any A. F. of L.affiliate were to be ineligible for membership in the association; (3)the association was to pledge itself not to engage in or support strikesor other coercive measures; and (4) in consideration of the associ-,ition's pledge, the company would accord the association representa-tion on the then existing pension-fund committee and would deal withit in collective bargaining and in the adjustment of grievances.Ac-cordingly, on June 7, 1918, the committee submitted its plan to Carltonand 4 days later, pursuant to his instructions, presented him with adraft of a call to all employees announcing the plan of organizationand outlining the procedure to be followed in setting up the associ-ation.According to Carlton's testimony at the hearing, the reasonfor his appointment of a committee at this time, in spite of an earliercommittee's report of the inadvisability of forming an employees'association, was that "Labor was boiling and it was desirable, highlydesirable, that if the employees were to be denied the joining oflabor unions that employed the strike . .., it was necessary in allfairness and in cultivating the value of family spirit, which meansthe cooperation of officers and employees, that the employees have anopportunity to. express their dissatisfaction or their satisfaction."On June 13, 1918, Carlton issued a bulletin to all employees statingthat the respondent's board of directors had 2 days earlier givencareful consideration to an employees' petition for an association ;that the respondent was prepared to help in any way it could; andthat Carlton had been asked by the board of directors to communi-cate the suggestion to all the respondent's employees that they chooserepresentatives for a convention to perfect an industrial constitution,such convention to be held at Chicago on July 10, 1918, and thenecessary costs 'thereof, including the salaries and expenses of dele-gates, to be borne by the respondent.The bulletin announced fur-ther that the essential features of the proposed industrial constitutionshould be those of an association completely controlled by theemployees and representative of them, and that the employees pro-ceed to the election of delegates in accordance with a designatedelection method.The petition to which Carlton had referred in hisbulletin was dated June 11, 1918, and bore the signatures of a groupof the respondent's Chicago employees.Addressed to Carlton, it THE WESTERNUNIONTELEGRAPH COMPANY45declared that the signers had been informed through the publicpress that Carlton favored the formation of an association for therespondent's employees.The signers then apprised Carlton thatthey desired to form an association confined to Western Unionemployees "upon the plan' generally outlined by you and firmly estab-lished upon the principle that the strike shall not be employed, norshall the Association thus formed affiliate with any other Associationor Organization which would resort to the strike either for itself orothers." " Carlton, in his testimony at the hearing, stated that thepetition had probably reached him through the mails and explainedthat, although it had apparently been composed on the same day onwhich the respondent's board of directors had considered it in NewYork, he had obtained some intimation of its contents before it wasactually received.On June 17, 1918, Willever issued and sent by wire to- all therespondent's managers throughout the country instructions to conductan election for electors among employees under their jurisdiction, theelectors in turn to select delegates to the constitutional convention tobe held at Chicago on July 10. Supervisory employees were declaredineligible for selection as electors or delegates.Willever'smessageoutlined the election procedure to be followed and directed the man-agers to have the instructions printed and posted on the respondent'sbulletin boards not later than June 19.Need for extreme urgencyin carrying out the instructions was emphasized.At the hearingCarlton and Willever testified that the extreme urgency was causedby the imminence of Government control. Carlton explained hisdesire to perfect organization of the association before the Govern-ment took over the respondent's property by saying, "Well I supposeI thought that [we] might find some insurgency in Governmentranks."Various other communications on the conduct of the elec-tions, on the need for arousing enthusiasm among the employees forthe, projected association, and on the procedure to be followed byelectors in exchanging information with each other were sent by therespondent's vice presidents to the respondent's officials throughoutthe country.Among these communications was a message fromWillever to general managers, stating: "* * * I am sure that youand your associates can so manage the initial steps in the formationof the Association that they will be properly taken and be adequatelysupported by the keen interest of the employees without giving theproceedings an unnecessary official tinge."Willever stated at thehearing that his instructions to refrain from investing the inchoateassociation with an "official tinge" were motivated by a desire to avoidthe erroneous impression that the respondent intended to dominatethat organization. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the period between the call for the constitutional conven-tion and the opening of the convention communications were alsoaddressed to the employees to arouse their interest in and zeal for therespondent's plan of organization.These communications appear tohave been induced by the threat of the C. T. U.'s outstanding vote tostrike against the respondent and by the latter's fear that its plansfor establishing an association as an alternative to the C. T. U. mightbe seriously-hampered by the materialization of that threat.. Thuson July 1, 1918,there appeared in the Western Union News, a houseorgan published by the respondent for distribution among its employ-ees and dealing with employer-employee relations,an article on theforthcoming convention and on the value to the respondent and itsemployees of the projected organization.The article read in part asfollows :Eventually the machinery of the organization will be workingso smoothly that all of us will wonder how we ever got alongwithout it. . .It, too, will grow bigger and stronger andmore effective in helping every worker in the company securefor himself what he needs for his happiness. . .Needlessto say, this organization of Western Union employees will receivethe heartiest support of the management.Without this support,the organization would be valueless,just as the managementwould have little of value if it were not backed up by the loyaltyand efficiency of the workers in the ranks.Again on July 4, 1918, 6 days before the scheduled convention andwhile the C. T. U. was preparing to execute its strike vote, Carltonaddressed a 'bulletin by wire to 7,000 offices of the respondent an-nouncing that the respondent would enterintoan exclusive contractwith the association when formed,under which the respondent woulddeal with that association with respect to conditions of employment,sick benefits,pensions,life insurance,and other matters affecting theinterests of the employees.The bulletin warned employees-againstbeing "urged to do something foolish by self-seeking individuals,"who planned"to call you-loyal men and women of the WesternUnion-from your work in order to defeat the Association whichyou are about to form."Carlton concluded his statement with anexpression of confidence that the employees would answer the attemptto defeat the association"by an additional demonstration of yourloyalty to your Government by continuing at your post of dutywithout fear of criticism by right-minded people."Carlton testifiedat the hearing that he was aware at the time he dispatched the bulle-tin of an effort on the part of the C.T. U. to call a strike.He statedalso that, although he had no knowledge at the time of the kind of HE WESTERN UNION TELEGRAPH CODIPANY47constitution the association would adopt or of the nature of the de-mands it might make upon him,he had nevertheless determined toenter into a contract with it upon its formation. "We had confi-dence," he explained concerning his intimations as to the probableachievements of the constitutional convention,"that our employeeshaving resisted the overtures of the labor union would see the wis-dom, as the country was at war, of adopting a plan and procedurewhich would conserve the property and its essential function withthe country then at war." Carlton had in fact, however, been con-cerned with a constitution and bylaws for the association after hehad issued his call for the convention and before he had sent out thebulletin of July 4.On June 20,pursuant to his earlier directions,Carlton's committee of minor executives had submitted to him adraft of a proposed constitution and bylaws.On July 8, 1918, inexecution of its further assignment,the committee had prepared andhanded to Carlton a proposed agreement to be entered into betweenthe respondent and the association.On the eve of the constitutional convention,the respondent clar-ified as follows for its stockholders,in a pamphlet entitled "TheWestern Union and the War Labor Board," the motives underlyingits plans for an association :The alternative to the foregoing plan would be for the com-pany to waive its objections to its employees joining an outsideunion and,against its better judgment and experience,open itsdoors and subject its service to the disturbance incident to apropaganda for membership by an outside organization, whichfor many years has been frankly hostile to the company and hasnow no interest in its service to the public.After the election machinery and its supplemental instructions hadbeen executed,16 delegates,2 from each of the respondent's 8 terri-torial operating divisions, met at a hotel in Chicago on July 10for the:purpose of perfecting a, form of organization for a Nation-wide association of the respondent's employees.Although the re-spondent had issued instructions against the selection of supervisoryemployees as delegates,most of the 16 delegates were considered byCarlton as having held supervisory positions at the time of theirelection.,'No minutes of the convention proceedings during thefirst 5 days of the session appear to have been taken or preserved.9According to the record of an earlier hearing before the Board in a proceeding againstthe respondent,parts of which were incorporated in the record in the instant proceeding,Carlton testified that all the delegates held positions of importance with the respondent,most of them having been supervisors at the time of their election,but that they wereelected by democratic process.Matter of Western Union Telegraph Companyand Mes-sengers Local No. 40 of the Commercial Telegraphers Union,3 N.L. R. B. 375. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the testimony of two delegates, this time was spent ingetting acquainted, in considering telegrams which had arrived fromemployees throughout the country, and in exchanging suggestions.W. A. League, one of the delegates from the respondent's Southerndivision, testified that the delegates were uncertain as to how toproceed, as they were without experience in drafting a constitution.On one of the first 3 days of the session, Carlton appeared at theconvention for a few minutes and addressed the delegates informally,leaving with them a copy of a proposed constitution and of a proposedagreement to be entered into between the respondent and the neworganization which was to emerge from the convention. Carltontestified that he had given the delegates a rough draft of the con-stitution to "hack at"; that they were not bound by his proposals ;and that he had cautioned the delegates in the following manner withrespect to any constitution they might draw up : "This must be anemployees' document and the hammer marks must be on it."Although he could not recall at the hearing whether he had expresslyinformed the delegates that the respondent would not deal with anorganization employing the strike weapon, he stated with assurancethat, if there appeared to him during his visit to have been anyreason for impressing that fact upon the delegates, he had certainlydone so.He testified, further that any failure on his part to informthe delegates that one of the conditions of recognition of the asso-ciation was the renunciation of the right to strike and the acceptanceof arbitration as a substitute was due to a mere oversight.No furthervisits to the convention were made by any of the respondent's officers.The minutes of the convention, recording only the proceedings ofthe regular sessions and- not of the various committees or of the ses-sions during which the delegates met as a committee of the whole,show that from July 15 to 22 the delegates concerned themselves withdrafting a constitution.In exercising this function they were guidedby Carlton's draft and the constitutions of the C. T. U. and theOrder of Railroad Telegraphers.A final draft, the composite ofthree separate documents compiled independently by. each of threegroups of delegates, was presented to the entire body for discussionand approval.Each section was read, discussed, and submitted to avote.There was little serious disagreement or heated debate on anyquestion except that of including a strike clause in the constitution.Ray Miller, a "delegate from the Metropolitan division, moved tosubstitute for a proposed section in the tentative draft, which followedprecisely a provision in Carlton's draft for the amicable settlementof disputes, a section investing the board of directors of the. asso-ciation with the power to call a strike upon the failure of attemptsat amicable adjustment, such substitute provision to be inoperative THE WESTERNUNION TELEGRAPH COMPANY49during the period of Government control.Miller made a very vig-orous stand in favor of his motion, pointing out that the organizationwould be wholly ineffective if it disabled itself from striking.Hetalked also on behalf of his constituents who had informed him oftheir strong desire to be empowered to strike.Only one other dele-gate spoke in favor of Miller's motion, saying that many of theemployees whom he represented had instructed him earlier not toforget "the strike clause, to protect all of us."The prevailing tenor of the debate against Miller's motion was thatCarlton had made it quite clear to the delegates that inclusion of astrike clause in their constitution would preclude the respondent fromrecognizing the association and from entering into an agreement withit, one delegate arguing in that connection that they had all come tothe convention in acquiescence to Carlton's plan of organization andcould not, therefore, disregard his admonition against arming theassociation with the strike weapon.Although Miller countered byattacking his associates for abiding by the dictates of the respondent,hismotion was tabled and was not thereafter reconsidered by theconvention.The original section providing for settlement of dis-putes by arbitration was formally voted upon and adopted.WhenMiller later offered an amendment to the proposed section dealingwith arbitration procedure, this motion was also defeatedafter somedebate during which one of the delegates stated that he wasuncertainas to whether the' amendment would be acceptable to Carlton, as itmeant a departure from Carlton's proposal on the subject.?At leastone other amendment was defeated for the samereason.After the delegates had agreed upon a constitution, but before itsfinal adoption, a committee was appointed to confer with Cronkhite,general manager at' Chicago, on Carlton's reaction to the document.The committee reported to the convention on July 20 that it had pre-sented the proposed constitution to Cronkhite, who advised them thathe would confer with Carlton on the matter.After communicatingwithWillever, Cronkhite received from him a teleg'rani dated JulyIS stating that Carlton "would not care to pass on the constitution ashe feels this -is entirely an employees matter" but adding that he,Willever, thought "the company will be satisfied with a fair documentthat submits real differences to impartial arbitration.The companywould not other than oppose an association that proposes to deal bystrike.What are the facts as to arbitration and strike."On July22 there was read to the delegates and incorporated in the minutes atelegram from Willever to Cronkhite, dated July 21, stating that'Although the respondent had thus insisted upon the adoption of arbitration procedureas a substitute for the strike clause in the constitution of the association,as noted below,such procedure was never invoked to settle any of the disputes which arose between therespondent and the association. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the companyassumes a fairdocument and that being true is pre-pared to enter into contract with association.Company should notbe placed in position of accepting constitution which is aprerogativeof association members."At the hearing Willever clarified the term"fair document" by stating that he had in mind a constitution andbylaws substituting arbitration for the strike.He also explained the.apparent freedom of draftsmanship accorded the delegates by statingthat he had considered the constitution tentatively agreed upon bythe delegates satisfactory to the respondent after he had beenapprised of its contents.The convention adjourned on July 22, after electingpermanentofficers and designating a committee to meet with Carlton at Omaha,Nebraska, on July 25 to negotiate a contract.One of the closingspeeches of the convention was made by its acting chairman, whocommented as follows upon the work of the delegates : "I believe wehave kept the faith and have produced a document which' will besatisfactory to the employer and the employee . . ."On the after-noon of that day the delegates met as a general assembly andformally adopted the constitution as formulated by the convention.Thus there came into being the Association of Western UnionEmployees.After adopting the constitution, the general assembly discussed theterms of a proposed agreement with the respondent and, guided bythe draft submitted by Carlton during his brief visit to the conven-tion, agreed upon a proposed document.The general assembly ad-journed on July 23, and, with the exception of the bargainingcommittee which was to meet with Carlton at Omaha, all delegatesreturned to their posts with the respondent.The respondent hadpaid all expenses of the delegates incident to their attendance at theconvention and general assembly and to their travel to and fromChicago.No deduction from their salaries was made for the periodof their absence from work.The constitution as finally drafted by the delegates and adoptedby the general assembly provided- for a Nation-wide organizationcomposed of local membership assemblies, governed by localofficersand empowered to deal in the first instance with membership griev-ances and other matters.Membership local assemblies were in turnto be grouped into eight territorial divisions, for the most partcoterminous with the respondent's operating divisions, and were tobe immediately subject to the jurisdiction of ,a divisional vice presi-dent,s authorized to appoint a division committee to handle griev-ances on appeal from local assemblies and directed to devote hiss By subsequent amendment to the constitution, the title of these officers was changed todivision president. THE WESTERN UNION TELEGRAPH COMPANY51"entire time to the interests of the Association."The "SupremeBody" of the Association was to be the general assembly.Composedof two national officers, the eight divisional vice presidents, and twodelegates from each division, it was to meet annually and to consti-tute the final source of power with regard to all matters of policyand operation.9A .general president, directed "to devote his entiretime ,to the work of the Association,'.'. and., a general . secretary-treas-:..urer were to be the national officers of the Association, their salariesand those of the divisional vice presidents to be established andregulated by a board of directors during the first year and, there-after, by each general assembly.During the recess of the generalassembly, the Association was to be governed by a board of directors,composed of the general president and the eight divisional vicepresidents, its action to be subject to the disapproval of the generalassembly.The board of directors was authorized to handle allmatters concerned with the proper functioning of the Association, toadjust in conference with the respondent all cases referred to it bythe divisions, "to arrange- methods to effect amicable and satisfac-tory adjustment," and to render a report of its acts-to the, general,...assembly.Provision was made for the payment of dues by themembers of the local assemblies, part of which was to be retainedby the local assembly and part to be sent to the general offices ofthe Association.A board of arbitration, composed of one Associa-tion representative, one company representative, and a third mem-ber chosen by the first two was provided for, and a procedure forhandling grievances was outlined.A comparison of the Association constitution and the draft sub-mitted by Carlton shows that the two documents are dissimilar as tostructural set-up, Carlton's draft having merely provided for suc-cessive committees of original, intermediate, and final jurisdiction tohandle grievances and to act as governing bodies.They are almostexactly alike in the statement of aims and objects, in the eligibilityprovision and other membership requirements, and in the provisionfor a board of arbitration. In a number of respects the Associationconstitution shows evidence of having been modeled on the constitu-tions of the Order of Railroad Telegraphers and the C. T. U. Itis,however, strikingly unlike the basic documents of each of theseorganizations in its utter silence as to the power to call a strike inthe event of an inability amicably to adjust disputes.That theeffect of the omission of a strike clause and the insertion of Carlton'sarbitration provision was to disable the Association under all condi-tions from exerting economic pressure by means of the strike weapon0 By subsequent amendment of the constitution the general assembly met biennially after1921. 52DECISIONS' OF NATIONAL LABOR RELATIONS BOARDand to compel it instead to accept as a last resort the decision'of aboard of arbitration,is evident from the debate of the delegatesduring'the convention.Moreover,two of the delegates'testified atthe hearing that it was their' understanding at the convention thatthe Association'had renounced the right to strike'by adopting thearbitration provision.Carlton's testimony was to the same effect.Miller'stated at the hearing in' this connectionthat'he -left Chicagogreatly disappointed at his lack'of success in urging the insertionof a strike clause and in establishing it labor'organization"with someteeth init."In accordance with prior arrangements,Carlton and three Associ-ation representatives'met at Omaha on July 25 and on the same dayexecuted an agreement,herein called the Omaha Agreement.On thatday a telegram bearing the names of the 16 delegates was addressedto all employees announcing the adoption of a constitution and urgingthe'addre'ssees to stand squarely behind the Association and to defendit against outside influences.The three Association representativeswho met at Omaha were subsequently paid by the respondent for thetime spent between the conclusion of the general assembly session andtheir return to work, and all expenses incurred by them during thisperiod were also borne by the respondent.In its introductory clausesthe Omaha Agreement states that the Association hopes "to secureas members practically all of the employees occupying permanentpositions in the company"and that the respondent is desirous of es-tablishing"on a permanent basis" its relations with its employees asrepresented in the Association.By means of the substantive pro-visions of the Omaha Agreement the respondent assumed toward theAssociation the obligation to accord preference of employment to thoseapplicants who would indicate a willingness to join the Association, tobargain with members of the Association as to terms and conditionsof employment, to limit thedischarge of Association members to situ-ations constituting"adequate cause," to grant to any employee havinga grievance the' privilege of dealing with local company officials inthe first instance,with an ultimate right of appealthrough thegeneralassembly, to limit the causes for which an Association committeemember' might be discharged,to furlough full-time and part-timeofficers of the Association during periods of 'non-employment oc-casioned by the execution of their duties.as such officers,and to accordtheAssociation representation,through its division committees, inthe administration of the sickness and accident aspects of the thenexisting company benefit-payment plan.In addition,bothpartiesbound themselves to refer to a board of arbitration,in accordancewith the Association's constitution, any dispute between them con-cerning the interpretation of the Omaha Agreement or concerning THE WESTERNUNION TELEGRAPH COMPANY53The Omaha Agreement wasto remain. in effect indefinitely, except that it might be terminatedupon 6 months' notice by either party.10By supplemental agreement, also :signed at Omaha on July 25, thefrom the service of the respondent after January 1, 1918, "becauseof undesirable affiliations," would be reemployed upon applicationand: submission of evidence that they had joined the Association10The text of the agreement reads as follows :1.The Company agrees to hereafter prefer for.employment those applicants for posi-tions who indicate their willingness to become members of the Association.2.The Company undertakes to treat individually or "collectively with members of theAssociationthrough theirduly constituted committees and officers of the Association withrespect to grievances,wages and the broad questions involved in working conditions.3.Individual matters may be adjusted locally,but no general schedule of working hoursor wages shall be put into effect until it. has received the approval of the General Officersof the Company and such Association officers or committees authorized to represent theAssociationin suchnatters.4.Memorandum agreements may be executed between the Association and the Companyembodying undersfandings reached with respect of general conditions of employment, wageschedules and other matters of joint interest.Such agreements shall be in as full forceand effect as if they were incorporated in this agreement at the time of its execution.5.This agreement shall continue in force for an indefinite period except that it may beterminated by either'party, upon giving'sixmonths'notice to the other party of itsintention so to do.6.It is recognized that members of the Association and the Company are engaged inperforming a continuous public service and that such continuity of service is necessary atall times as well as during the present war emergency. It is agreed that the Companyshall not discharge'any member of the Association from its employment without adequatecause, except that in view of the fluctuating nature of the Company's business, the Coin-pany reserves the right to reduce its working forces as the fluctuations of traffic mayrequire.Employees laid off for lack of work shall be selected from those most recentlyemployed, and shall be furloughed so that their service record shall not be broken.7.Any employee having a grievance is privileged to take the same up without prejudicewith the local employing official either individually or through the local committees, andfailinga satisfactoryadjustmentshall have the right of appeal up to the General Assemblythrough the committees representing the employees and the Company.8.The Company agrees that no employee while serving as a member of any committeeof the Association shall be subject to discharge except for grave infraction of the Com-pany's rules and regulations or other serious cause and then only by resolution of theExecutive Committee of the Board of Directors.In all cases of discharge by the ExecutiveCommittee a statement of the grounds of such action shall be lodged with the Board ofDirectors of the Association.9. If any dispute between the Association and the Company shall rise concerning theinterpretation of this agreement or respecting the hours of employment, working condi-tions, or wages, which cannot be settled satisfactorily to both parties by negotiation, thenit is agreed that such disputes shall be referred to a Board of Arbitration as now providedfor in the Constitution of the Association.1.0.It is further agreed that nothing herein contained shall affect in any particular theplan for employees' pensions, disability benefits and death benefits created by the Companyand, now being administered by a Committee of employees appointed to carryout saidplan, except that the-Association through its Division Committees shall be representedin the administration of the plan in so far as sickness and accident benefits are concerned.11. It is further agreed that members who while serving as officers of the Associationfind it necessary to devote their time wholly or in part to the affairs of the Associationshall be furloughed by the Company during such periods of non-employment by theCompany, so that their service record will remain unbroken.12. It is agreed between the parties that except as herein expressed, the Company sus-tains no obligation to or control over the Association or the provisions of the Constitutiongoverning the Association. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDand relinquished "the undesirable outside affiliation," provided thatno such employee had "sought to damage the company's property, toproduce confusion in its plant, or to interfere with other employesin the discharge of their duty"; (2) that employees reinstated inaccordance with the first provision of the supplemental agreementwould be entitled to a continuous service record; (3) that on andafterAugust 4, overtime ancl','Sunday time ,.Would be 'eomplite&,'aetime and one-half; and (4) that the respondent would at a laterdate consider and make effective, if agreed upon, wage schedulesand collateral items.According to Carlton's testimony, one of the reasons for meetingatOmaha almost immediately after the close of the constitutionalconvention was his eagerness "to close the matter, if possible, beforethe Postmaster General or the Government took over the wire" sothat the Postmaster General might be presented with "an accom-plished fact."The purpose of the meeting, he explained at the hear-ing, was to agree on a constitution and to sign an agreement. "Wemust have accepted their constitution . as. satisfactory," he testified-;-,"otherwise, we would not have signed an agreement."More specifi-cally with respect to the failure of the delegates to insert a strikeclause in the constitution, he admitted that that circumstance wasan important factor in his decision to sign the Omaha Agreementand that he would not have approved any agreement unless the con-stitution had, in accordance with his earlier pronouncements to theemployees and to the public, provided for arbitration as a meansof settling disputes.Carlton explained further that he was carefulto see to it that the Omaha Agreement also contained a provisionthat the men would not strike.As no minutes appear to have been taken of the discussion of thedelegates on the Carlton draft of an agreement and on other possibleterms favored by them, it cannot.be..determined directly whether,the Omaha Agreement and the supplemental agreement representthe results of an interchange of ideas or a voluntary unilateral ex-pansion by Carlton of the scope of his original draft.At the hear-ing Carlton claimed fatherhood of the idea of according preferenceof employment to applicants indicating a willingness to join theAssociation.He also' acknowledged authorship of the sense of thelast clause of the Omaha Agreement whereby the company expresslydisclaimed control over the Association, stating as his reason therefora desire to avoid "a very natural suspicion" that the Associationnight be considered as company controlled.Comparison of the Omaha Agreement and the draft of the pro-posed contract submitted by Carlton to the convention delegatesreveals that both documents are essentially alike.Their differences THE WESTERN UNION TELEGRAPH COMPANY55.are, for the most part, occasioned by the variance as to the structureof the Association between the Association constitution and the draftof a proposed constitution left by Carlton with the convention dele-gates.Thus, since the Association constitution deviated from theCarlton suggestions as to grievance machinery, the Omaha Agree-ment, in so far as it was adapted to the alternative machinery out-lined in the Association constitution, differed from the Carlton draft.of an agreement.Although Carlton had announced in his bulletinof July 4 an intention to accord the Association representation onthe committee administering the company benefit-payment plan, thispoint was not expressly incorporated in his draft of an agreement.The Omaha Agreement designates the manner of representation.Two differences are, however, discernible in the two documents:The Omaha Agreement limited'the 'situations under which Associa-tion committee members could be discharged, while the Carlton pro-posals were silent on that subject.Furthermore, the Omaha Agree-ment provided for the furloughing of full-time or part-timeAssociation officers, while Carlton suggested that the respondent paythe salaries of employees absent from work because of attendanceatAssociation meetings.On August 1, 1918, the Postmaster General of the United Statesassumed control of the respondent's telegraph system, and in 1919 thelines were returned to the respondent.2.Conclusions as to formation of the AssociationThere is no dispute in the evidence as to the respondent's labor rela-tions policy or as to the events which preceded the formation of theAssociation, as hereinbefore outlined.Indeed, the policy and manyof the events are admitted in the respondent's answer.The respond-ent denies, however, that the undisputed facts are reasonably sus-ceptible of the inference that it interfered with, dominated, or con-trolled its employees in the formation of the Association and aversaffirmatively in its answer that it impressed upon its employees andupon the delegates to the constitutional convention that the sole pur-pose of forming an employees' association was to create machineryfor collective bargaining which would be "absolutely independent"of the respondent.Carlton stated at the hearing, in support of therespondent's answer to the complaint, that the respondent had co-operated with its employees in materializing their desire to form alabor organization by according to them, in their initial efforts,various forms of guidance,. aid, and support merely for the purposeof helping them "to get started" on the path of independence. "We247384-40-vor,. 17-5 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid all we could by encouragement," he said of the respondent, "tomake the Association ... virile and independent."We believe that the facts as hereinbefore related successfully chal-lenge the respondent's contention and validly support a contraryconclusion.Admittedly hostile to the C. T. U. and to other outsidelabor organizations, the respondent began in 1915 to consider .'liewisdom of introducing among its employees a plan of organizationwhich it hoped might at once divert their interest from the C. T. U.or any other organization employing the strike weapon and satisfy,a recognized desire on their part for some, kind of collective action.Study of the problem at that time revealed, however, that there weretwo pitfalls to be avoided in setting up such an organization: (1).the right of employees to strike and (2) the freedom of the employeesto Join a union of their own choosing.To overlook either of thesehazards would be to imperil the very purposes for which such anorganization was being considered.Apparently unwilling or unpre-pared to deal with the problem further, the respondent permittedits idea of promoting the organization of a Nation-wide associationfor its employees to lie fallow. for 3 years.After., April 8; 1918,however, a public policy as to labor relations was sanctioned byWoodrow Wilson which tended to encourage promotional efforts bythe C. T. U. Although the respondent, nevertheless, chose to con-tinue to be governed by its own labor policy and to invoke the penaltyof discharge against those who disobeyed its injunction against join-ing the C. T. U., the need for a concrete, positive plan 'to reinforceits position became evident, if it were to emerge victorious in itscampaign against the C. T. U. and its intransigence with respect to.theWar Labor Board's recommendations.Time was of the essencein the battle, as there loomed the probability of governmental controlwith the concomitant danger of superimposition upon the respond-ent's employees of the prevailing public policy as to labor relations.Thus Carlton resumed consideration of the plan he had abandonedin 1915 and set about, on behalf of the respondent, to confront theC. T. U. and the Postmaster General by August 1, 1918, with "anaccomplished fact"-the Association.The pitfalls of which the respondent had been made aware in 1915were now carefully to be avoided and Carlton was to be assured inadvance of organization that the Association would renounce theright to strike and accept, instead, the principle of arbitration as a'means of settling disputes and that the Association would serve asan effective bulwark against any C. T. U. encroachment.By meansof statements to the press and bulletins issued directly to the em-ployees, Carlton laid down the terms upon which recognition of the THE WESTERN UNION TELEGRAPH COMPANY57Association would be based.The Chicago employees responded al-most at once, indicating their adherence to Carlton's principles.,'Where obstacles in the form of employee indifference or C. T. U.oppositionwere perceived, the respondent attempted to overcomethem by appeals to loyalty, heartening words, and promises of com-pany cooperation.The machinery for bringing the Association intobeing was also devised by the respondent and all promotional ex-penses incurred were borne by it.The delegates thus arrived at theconvention committed to Carlton's mandate, repeated in the draftof a constitution which he handed them, to renounce the strike as ameans of settling disputes.Satisfied that they had executed thatmandate in their constitution, Carlton negotiated the Omaha Agree-ment, obligating the respondent to prefer for employment applicantsfor positions indicating a willingness to join the Association and toaccord various forms of preferential treatment to its members andofficers, and thereby achieved his second objective of minimizing theopportunity for further encroachment by the C. T. U.We find that the respondent initiated the Association for the ac-complishment of the foregoing purposes and that such purposes areinconsistent with independence of the Association and freedom fromdomination thereof by the respondent.Whether, in spite of the plans of its parent, the Association suc-ceeded during its infancy or in later years in emancipating itselffrom the respondent's control and in emerging as the freely chosenrepresentative of its members is to be determined from the historyof its dealings with the respondent.3.Dealings with the Association from its initiation to July 5, 1935a.Contribution of forms of financial supportIn his first annual report delivered before the Association's generalassembly at Denver, Colorado, in 1919, Joseph P. Hayes, thengeneralpresident of the Association, reviewed the growth of theAssociationsince its initiation "a little more than a yearago in response to theCompany's invitation to hold a Constitutional Convention,"reportedupon its financial progress, and summarized the results of itsdealingswith the respondent.He stated that, upon their return home. fromthe organizing convention in 1918, the divisional. vice presidents andall but three of the delegates undertook the taskof permanent organi-1The development of events up to June 11, the date of the Chicago'petition,negativesentirely the contention that the idea of forming an association originatedwith the signersof the petition and that the respondent's role was merely that of cooperatorand guide.The facts show that, had the sense of the petition not been madeknown to Carlton, hisplans would, nevertheless, have proceeded in accordance with the patternhe had alreadylaid out. 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDzation of the Association in their respective divisions and that theirefforts had resulted in the establishment of 161 locals with a totalmembership of 20,000.Of the three delegates who had not joinedin the promotional endeavors of their associates, he reported thatthey had deserted the Association "because of adverse influences thatwere brought to bear upon them," one having thus become a rene-gade immediately upon his return to New York City.This referenceappears to have been made to Ray Miller.With respect to the finan-cial position of the Association, his report declared that the Associa-tion had embarked upon its career without any funds and that itsofficers had rejected a suggestion advanced by some of the membersthat the respondent be asked to extend a. loan to the Association"inasmuch as the Company took the initial step." Instead, the officersproceeded to set up the Association by establishing "proper creditrelations" and without asking "the loan of a cent."The record shows that, in the years that followed, the Associationgrew in membership and local assemblies, attaining its peak in 1930when it had enrolled as members 37,683 persons out of a total numberof 49,824 land-line employees.Annual collective bargaining confer-ences were held with the respondent and numerous agreements werereached.The Association also became the recipient of special treat-ment, sometimes as a result of negotiations with the respondent andat other times without demand or agreement.An intimate relation-ship between the respondent's officials and the Association's officers,in which the former's counsel was extended to the latter with andwithout solicitation, was established during the infant years of theAssociation and became noticeably cemented during later years.Evidencing<-this relationship are, among other things, the° substanceand tone of correspondence between the Association's officers andCarlton and Willever.Thus on August 3, 1919, Hayes wrote toCarlton asking to be advised whether in Carlton's opinion certainemployees of another company of which Carlton was also the presi-dept were eligible for membership in the Association.Carlton, inreply, counseled Hayes that such employees were ineligible for mem-bership, as their wages were not derived from the respondent, andsuggested that they might, "of course," form their own association.As to a similar problem, the respondent agreed on April 7, 1920, notto object to membership in the Association on the part of joint rail-road employees receiving regular compensation, at least in part, fromthe respondent.On the occasion of the Association's establishmentof a local assembly at Havana, Cuba, early in 1920, Hayes promptlyinformed Carlton by letter of that aspect of the Association's growthand of the report that the Havana employees "are enrolled 100%strong under our banner."Attached to Hayes' note was a letter THE WESTERN UNIONTELEGRAPHCOMPANY59from the Association's representative in Havana, and Hayes com-mented upon it as follows to Carlton : "The interesting portion ofhis letter is wherein he advises that they have the strikediseasedown there and having turned their minds in the proper channels,they now think of somethingelse."Carlton's reply congratulatedHayes on the success of the Association's organizational efforts inHavana.Typical of the state of this relationship 10 yearsafterthe Associa-tion's birth is an exchange of correspondence between Willever andBurton, president of the Association since 1927, on the formation ofcredit unions among the respondent's employees.Burton advisedWillever that such a project had been conducted through the effortsof the Credit Union National ExtensionBureau'ofMassachusettsand requested an expression of the respondent's attitude toward creditunions.Willever, in reply, endorsed the creditunionidea butexpressed personal regret "to see outsiders leading the movement.""I should not expect," he continued, "the formation of these localcredit organizations to work adversely in themselves to the Associa-tion, but having in mind the desirability of having the Associationfunction as actively and continuously as possible in the interests ofitsmembership, and considering that this cannot always take theform of concessions from the company because they would serve tomilk the animal quite dry, it seems too bad that the Association itselfdid not undertake to operate along similarlines.Of course there isanother side to it and that is the difficulty of guarding against thepossibility of breach of trust, when money is involved, and theunfavorable reaction upon the members if they should find that theiraccumulated funds had been dissipated."As already stated herein, from the date of its organization theAssociation became the recipient of variousforms of special treat-ment accorded to it by the respondent.(1)Payment of salaries of general assembly delegates and freetransportationWhat Hayes had failed to report to the general assembly of 1919in connection with the financial position of the Association was theundisputed fact that Carlton had arranged to have the respondentpay the salaries of the delegates to that general assembly and to fur-nish them with free railroad transportation facilities.The follow-ing year the Association again received the same support from therespondent.In 1921 and 1923, by arrangement between the Associa-tion and the respondent, the latter paid the salaries of delegates tothe conventions held during those years and was thereafter reim-bursed by the Association.On May 6, 1925, Willever wrote to Hayes 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that he assumed the Association wished to follow the usualcustom ofhaving the respondent advance thesalariesof delegatesto the forthcoming general assembly and that he would be pleased toreceive alist of the delegates-elect.Five days later Hays repliedthat the Association would not request the advancementof salariesthat year because of its improved financial condition and commentedas topast favors as follows : "The aid extended at Detroit and St.Louis proved to be a life saver."Thereafter the respondent madedeductions from the salaries of delegatesfor absencefrom workoccasionedby their attendanceat generalassembly sessions.Therespondenthad thus for several years extended valuable aid to theAssociation during its formative period and had, in return, receivedthe gratitude of the Association.After Association officers and delegates to. the generalassemblieshad enjoyed for a while the benefits of free railroad transportationspontaneouslytendered to them by the respondent, the extent of thatprivilegewas limited by an agreement between Carlton and Hayeson December14, 1920, whereby the respondent undertookto issue orrequest the issuanceof free railroad passes only for officers or con-fereesof the Association for the following purposes: (1) to attendannual or specialmeetings of the Association board of directors, (2)to attend meetings with officers of the respondent for discussion andadjustmentof wages, working conditions, and other matters, and (3)to comply with a request of any officer of the respondent for attend-ance at his office or elsewhere.Written application was to be madein each instanceby the Association's president to the general managerof the respondent's division in which the person on whose behalfapplication was being made desired to travel.Transportation toand from general assembly conventions was specifically excluded.The agreement was to remain in effect for a trial term of 1 year butthe respondent,was expressly privileged to cancel it at any time bywritten notice to the Association's president.A copy of the agree-ment was sentto all vice presidents of the respondent.The scope ofthis arrangement was subsequently clarified by Carlton on January8, 1921, in a letter to Hayes explaining that 11 named railroads billedthe respondent for transportation costs incurred by the latter's em-ployees and that, in the case of these railroads, the respondent settledbillsrendered to it by cash payments.The letter closed with theadvice that, "in order to avoid criticism," Carlton would thereafterfurnish to Hayes statements of all cash disbursements made by therespondentfor transportation provided for Association members inorder that the Association might reimburse the respondent for suchexpenditures. THE WESTERN UNION TELEGRAPH COMPANY61The record shows that the Association availed itself of the benefitsof the free-transportation agreement continuously during the periodunder'.consideration in this aspect of the case.In addition, freetransportation was furnished by the respondent to delegates to Asso-ciation division assemblies.Travel passes issued to Associationofficers, conferees,and delegatesat times carried the designation "in-spector" as the traveler's occupation with the respondent.They alsobore the notice:"Good only when travelling on business in connectionwithWesternUnionTelegraph Lines upon the Railroad Company'sright of way."Itwas explained at the hearing by some of therespondent's officials that this arrangement with the Association re-ouired no actual cash expenditure by the respondent as the latter hadagreements with some of the railroads whereby they undertook tofurnish the respondent with free transportation.Willever indi-cated that this undertaking by the railroadsiwas limited to transpor-tation in connection with company business.The notice appearingon the railroad passes indicates the same limitation.In justificationof the agreement and of the respondent's practice thereunder,Will-ever testified at the bearing that the respondent considered trips ofAssociation officers to be "company business"and, therefore,withinthe scope of the respondent's contract with the railroads."We con-sidered it,"he explained,"to be the business of the Company because ithad to do with the details of our business on which the Associationhad an appeal,or being on behalf of an employee,some matter of thatsort came up,under the purview of the Association who had under-taken to protect its members against injustice,discrimination, andarbitrary treatment."He justified the extension of the transporta-tion privilege to delegates to division assemblies on the ground thatsuch delegates were concerned in part with questions arising out ofcontracts between the respondent and the Association and that it was,therefore,"logical and reasonable to consider those local meetingshad a sufficiently company complexion to warrant us in makingthis transportation available."Willever contended at the hearing that the Association was notenjoyinga unique privilege under the free transportation agreement,as the railroads had accorded similar treatment to railroad unions.The Association joined in this contention and called as a witnessWilbur C.Pitman, supervisor of the Pennsylvania Railroad Com-panyWage Bureau,in charge of labor relations for the New YorkZona of that railroad.Pitman testified that the Pennsylvania Rail-road Company accorded the perquisite of free transportation on itsroads in the form .of annual card passes to certain classes of em-ployees and,through collective bargaining,to union representatives. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent cannot successfully defend its support of the Asso-ciation in this respect by pointing to a similar practice among therailroads where union representatives by collective bargaining enjoya privilege extended by the railroads to their employees.The record-in this proceeding shows that the respondent had of its own accord'assumed payment of transportation expenses incurred by the Associa-tion for the travel of its delegates and officers from the date of its.inception to December 14, 1920, thereby relieving the Associationduring its formative stages of a financial burden which might have-retarded its growth and prevented its immediate execution of therole of a Nation-wide organization.Free transportation was thus.one of the forms of company aid extended to the Association for the.purpose of helping the latter, in the language of Carlton's testimonywith regard to the respondent's assumption of expenses of the consti-tutional convention, "to get started."The agreement with the Asso-ciation for free transportation, by which the respondent voluntarily-extended the term "company business" to include Association opera-tions, was hence clearly not the result of genuine bargaining betweenthe parties for a condition sought by the Association. It was ratherin the nature of a declaration by the respondent that it would con-tinue at its pleasure to dispense forms of largesse already enjoyed'by the Association.That the respondent realized it was granting aid to the Association-by sparing it the expense of railroad transportation and that the-Association considered itself the recipient of a valuable gratuity isevident from correspondence between the Association's president and_Willever.On April 26, 1934, while the present Act was being con-sidered by the Congress, Willever wired all general managers that-.the "Wagner Bill" recognized "unaided company unions" and sug-gested that the respondent, "to be on the safe side;" discontinue cer-tain forms of beneficence, including free railroad transportation.On April 28, 1934, Burton replied to Willever objecting to the pro--posed cancellation of privileges, particularly that of railroad trans-portation."The question of transportation," he wrote, "is of course.vital to both the Company and, through the Association, the eni--ployees, and while this concession may, under the terms of the pro--posed labor bill if and when such bill becomes law, constitute aid to.the Association, we should much dislike its cancellation, unless and'.until such cancellation was absolutely necessary as a matter of corn--plying with the law."We' find that the grant of the free-transportation privilege to theAssociation constituted a contribution to its support, regardless ofwhether or not the respondent thereby incurred any out-of-pocket THE WESTERN UNION TELEGRAPH COMPANY63expenses, and that the Association's officers were aware of the value ofsuch aid and of the power of the respondent to withdraw it at anytime.(2)Grant of free use of bulletin board spaceOn October 7, 1925, after the Association had operated for about 7,years,Willever sent to all general managers a communication statingthat, at a recent conference with the Association, it was proposed bythe Association that the respondent permit the former to install bul-letin boards in the respondent's offices for exclusive Association use,the location of such boards to be determined jointly by local companyofficials and the Association.The communication continued with thereport that the respondent had not agreed to this proposal "as a firmunderstanding" but that Willever had informed the Association con-ferees that, as far as the commercial department was concerned, therewould be no objection to the installation of bulletin boards if a suitableplace was available and "if the matter posted thereon is submitted tothe City Superintendent or the Manager as to its satisfactory andproper character, before it is posted.The idea is, of course, thatnothing which is subversive of authority or calculated to be injuriousto the Company shall be permitted to be posted in Company premises."On the following day J. J. Welch, vice president in charge of thetraffic department, sent a memorandum on the same subject to all di-vision traffic superintendents, stating that the Association had re-quested the privilege as to certain traffic department offices and that"no change, however, was made in the existing regulations."Hethen advised the addressees that bulletin boards used for companynotices would suffice for Association notices except that the respondentwould furnish any additional boards which might be needed in thelarger offices.The memorandum continued with the instructions thatthe boards in the operating rooms "must belong to the Company andnothing should be placed on any bulletin board in the operatingTOOMS without the Chief Operator's inspection and approval," the:second injunction to apply to company and Association bulletins.It is clear that the respondent again readily extended to the Associ-ation the additional favor of furnishing it on company property andwithout cost facilities for circularizing its members as to all mattersto be brought to their attention.The respondent at the same timeretained the ultimate power of censorship over the use of facilitieswhich it thus made available to the Association.Since the arrange-ment was admittedly not considered by the respondent to constitutean agreement with the Association, submission to the power of censor-ship was the price paid by the Association for the continued enjoy-ment of this privilege. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillever admitted at the hearing that this privilege constitutedfinancial aid to the Association.Both the respondent and the As-sociation contended at the hearing and in their briefs that the Asso-ciation was not the sole labor organization enjoying the benefit offree use of company bulletin boards. In this connection, Pitmanof the Pennsylvania Railroad Company testified as an Associationwitness to an arrangement between that railroad and railway labororganizations for the free use of bulletin boards by the employees'majority representative.His testimony as to the extension of theprivilege to minority groups is not clear.Counsel for the Boardintroduced in evidence copies of . collective bargaining agreementswhich the A. C. A. had executed in 1937 with the Postal TelegraphCompany and the R. C. A. Communications, Inc. Each of theseagreements permits the A. C. A. to maintain bulletin boards in placesdesignated by the employer.Neither of them empowers the em-ployer to pass upon the propriety of union notices.Mervyn Rath-borne, president of the A. C. A., testified that each of these contractshad been obtained as a result of collective bargaining, the contractwith the Postal Telegraph Company having been entered into insettlement of a strike.The distinction between the respondent'sdealings with the Association and those of the other employers men-tioned is that the latter yielded to the persuasive bargaining powersof the representatives of their employees and incorporated the re-sults of such bargaining in a definite agreement without reserving tothemselves the power to supervise the use of the privilege agreedupon.We find that the grant of bulletin board space to the Associationconstituted a further form of support to be enjoyed by the Associa-tion at the discretion of the respondent.(3)Other forms of financial supportAccording to the testimony of Willever and others, the respondentof its own motion permitted local assemblies to meet on companyproperty without charge; extended its mimeographing and othermechanical facilities to Association officers; sanctioned the conductof Association elections on company time and property; providedfree space for a cooperative grocery which one of the local assem-blies had engaged in at one time; and, according to Willever, grantedit "possibly one or two small things which constituted financial aid."In addition, on May 1, 1926, Carlton announced to all employeesthe authorization by the respondent's stockholders of a stock sub-scription plan "for the twofold purpose of encouraging systematicsaving and assisting employees to acquire a financial interest in the THE WESTERN UNION TELEGRAPH COMPANY65Company."Fifty thousand shares of common stock of the WesternUnion Telegraph Company were thus offered for sale at less thanmarket -value to the respondent's employees.The offer was madeat $120 a share, payable in installments, no more than 50 shares tobe sold to any one subscriber.The general officers of the Association,who might otherwise have been ineligible to participate because oftheir indefinite furlough from the respondent's employ, were ex-pressly qualified to subscribe for stock under the plan on their ownaccount and trustees of local assemblies were permitted to subscribeon behalf of local assemblies. In 1928 a similar offer was made at$130 per share, and the privilege of participation was extended tothe general assembly for the Association.The Association and itsgeneral officers and several local assemblies took advantage of theseoffers.By stipulation between counsel for the Boardand counselfor the respondent, it was agreed that participationwas as follows :12 local assemblies purchased a total of 161 shares ;the general as-sembly bought for the Association 50 shares ; and the generalofficers,including division presidents, subscribed for a total of 89 shares.Payment was in most cases made on the installment plan by monthlypayments.The amount invested in the name of the Associationin the respondent's common stock was $6,500.The respondent had thus made available to the Association and itsofficers, as well as to its employees, an opportunity for financial gainand the Association and its general officers, in availing themselves ofthat opportunity, acquired a financial stake of considerable signifi-cance to them in the very corporation with which they purported todeal at arm's length as the representatives of that corporation'semployees.b.Contribution of forms of promotional support(1)Grant of check-off privilegeOn November 14, 1919, Willever sent instructions to all generalmanagers setting out a procedure to be followed by the respondent'slocal cashiers in making periodic deductions from the salaries ofAssociation members for dues owed to the Association.The deduc-tions were to be made in cases where the local assembly secretary hadsubmitted to the respondent's local cashier an authorization bearingthe member's signature.Similar instructions were sent out to divi-sion superintendents by the respondent's vice presidents in charge ofthe traffic and plant departments.This arrangement was thereafterreferred to as the check-off. In each case, a covering letter accompanied the instructions. - In his covering letter, Willever stated thatthe procedure had been the subject of an agreement between the '66DECISIONSOF NATIONAL LABOR RELATIONS BOARDrespondent and the Association's president and commented : "TheAssociation is anxious to make the arrangement effective as' soon aspossible."A few months later Willever issued further instructionsprohibiting the respondent's cashiers and others making the deduc-tions from retaining any part thereof as remuneration for their serv-ices and directing that the entire amount be remitted to the localassembly secretaries.The usual practice of memorializing the results,of collective bargaining by a formal written document signed by bothparties and called a "memorandum of understandings" was not fol-lowed as to the check-off arrangement.According to the testimony of some of the Association's divisionpresidents and local secretaries; the check-off became a prevalentmethod of paying dues, some local assemblies adopting the practiceof paying local company cashiers a small gratuity for' their services.At the hearing Willever testified that, although he could not recallwhether the Association and the respondent had ever executed aspecific agreement as to the check-off, he was sure that the subject hadcome up, "every now and then" at annual conferences, and that "theAssociation, like all other labor unions, [was] finding difficulty incollecting dues from members that were scattered thinly over con-siderable territory."He could not state with certainty that- theprivilege had been granted outside of a regular conference with therespondent but thought that the question had probably been raisedat a conference and that the respondent had assented to it at a laterdate by an exchange of letters.No' such exchange of letters wasproduced at the hearing.Upon' examining his covering letter andinstructions on the subject at the hearing, Willever commented thatthis correspondence gave no indication of reluctance on the part ofthe respondent to grant the privilege of the check-off to the Associa-tion.He explained that his purpose in entering into the arrange-ment was to make the Association "really effective"; that he wasthereby pursuing the intent and policy of the management of makingavailable to its employees the advantages of "a militant organizationthat was engaged in the process of collective bargaining for theirbenefit"; and that he had not thought that the employees themselveswould appreciate the value of a militant organization and would-voluntarily finance the Association.He recognized that the effect ofthis privilege had undoubtedly been to facilitate the collection ofdues and thereby to stabilize the Association's finances to the extentthat it could definitely rely on a fixed income.The value of the check-off to the Association and the latter's under-standing of the respondent's interest in that practice are furtherrevealed in a letter dated July 7, 1933, from the president of theAssociation's Southern division to the general manager of that divi- THE WESTERN UNION TELEGRAPH COMPANY67sion.The division president asserted in his letter that the inabilityof the Association to collect dues in some of the respondent'sunitswhere the check-off had been discontinued, coupled with the failureof Association members in those units to participatein wage increases,had created "a fertile field for outside organizations."Stating. that"neither we nor the company want any outsideinfluencenow," thedivision president urged that, in view of the "mutual interest" of therespondent and the Association in the matter, "anything you maysuggest as a means of keeping them in our organization will beappreciated by us and I am sure, be mutuallybeneficialto all."Thereafter, on December 21, 1933,Willever issued instructions togeneral managers to institute the check-off, upon advice from theAssociation that authorization therefor had been obtained from eachmember, in those units of the respondent where no localassemblyexisted.We find that the respondent readily accorded the Association theprivilege of the check-off without charge for the two-fold purposeof facilitating the incidents of membership, therebyovercoming thereluctance of employees to join andassuring the adherence of thosewho had joined, acid 'of stabilizin the A"ssociatiofi's income, a factoressential to its growth and strength.We findalso thatthe Associa-tion officers were cognizant of the reasons underlyingthe respondent'sconduct in this regard.(2)Distribution of Associationliteratureand other forms of solicitationAs part of its own' campaign to augmentitsmembership rolls, theAssociation had prepared for distributionamong the respondent'semployees leaflets describing the benefitsand advantagesto be ob-tained from signing up with the Association.an March 22, 1921,Welch addressed a memorandum to all divisiontraffic superintendentsreferring to an earlier ruling by Carlton that therespondent'sobli-gation under the Omaha Agreement to prefer for employment appli-cants indicating a willingness to join the Associationdid not requireemploying officials to distribute. Associationleafletsto applicants forpositions.By October 1922 Carlton had becomeconcernedabout theapparent inability of the Association to attractthe respondent's em-ployees and to sustain the interest of those who had joined.Heconsequently conducted a personal investigationamongthe respond-ent's regional officials to determine the underlying causes of thedifficulty and thereafter attempted-to institutesuch remedial devicesas he deemed necessary.On October24, 1922, Carltonwrote toHayes as follows concerning the resultsof his personal inquiry: 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the recent Division Conference, it was reported thatthe Pacific Division membership percentage in the A. W. U. E.was below normal.The Association has undoubtedly suffered from. weak leader-ship and a disposition on the part of the Vice-President to directaffairs from his desk rather than from the field. It will begratifying to you to know that the Division Superintendents aremore vigorously than ever concerning themselves with the Asso-ciation and doing everything possible to bolster up the meetings.In Los Angeles, it seems that the Association has been par-ticularly unfortunate in the matter of leadership, but with thenew President it is hoped that more interest will be shown.San Diego has been granted a charter independent of LosAngeles and is now 100% strong.It seems that the Pacific Division has had discouraging expe-riences in Association politics, and there have been many with-drawals because the employees at non-functional offices felt them-selves entirely out of touch with headquarters except on re-mittance dates.This became more acute when the new reg-ulations:cutting their overtime went into effect and will have tobe overcome.Mr. Cook is' awaiting the roster of employees which youpromised him and which will help him materially.Hayes replied to Carlton about a week later in a nine-page letterthanking Carlton for his note "respecting Association membershipconditions, especially on the Pacific Coast," defending the Associa-tion'sPacific division from Carlton's attack of "weak leadership,"casting some of the blame upon local officials of the respondent fortheir failure to make inquiry "as, to whether all was well at home"in the face of a paucity of grievances, explaining organizationaldifficulties at Los Angeles on the basis of an uncooperative attitudeon the part of local officials of the respondent, and indicating whatplans the Association had under consideration to quicken member-ship interest,- improve membership morale, and augment Associationaffiliation in non-functional offices.Hayes also referred as followsto the effect of Carlton's personal interview with the respondent'sregional officials :I did not give any of our boys an advance tip of your talk tothe division heads.Modestly I simply awaited results.Withintwo weeks, it was quite evident from some of the letters fromour boys: that reached me, that out of Heaven a nugget of goldhad been, dropped.The whole atmosphere seemed to change over THE WESTERN UNION TELEGRAPH COMPANY69night.Needless to say, we are delighted, delighted beyond.measure.When our membership reached a point of saturation, and wecouldn't seem to push ahead, notwithstanding our urge, therewas only one conviction that I could reach, and that convictionwas, that there was an undertow, intangible in character, that washolding us down to a level, above which it seemed impossible torise.The open sesame was, I truly believed, to be found in akindly word from you to your directors of affairs in the Com-pany's various- divisions.In closing, Hayes again thanked Carlton for the latter's kindnessand commented as follows : "The unbounded faith which the em-ployees have in you is the real and indisputable answer to why theorganization still lives."Carlton's investigation appears also to have brought about a changein the respondent's earlier policy of refraining from cooperatingwith the Association in the distribution of Association literature tonew employees.On August 2, 1923, Willever in-formed all generalmanagers of the respondent's agreement to hand to new employeesany pamphlets which the Association might prepare "describing thefunctions and objects of -the Association and calculated to sell theAssociation to our employees."He further directed general man-agers to arrange for the distribution of such pamphlets, "to the endthat the new employee may be early acquainted with the existenceof the Association, its purposes, etc."Two days later, in counter-mand of his earlier instructions that the Omaha Agreement did notrequire company distribution of Association literature,Welch ad-vised all division traffic superintendents that the Association hadhad printed a small folder "designed as a welcome to new em-ployees and an invitation to join the Association"; that he hadinformed Association officials that he would not object to "our em-ployment supervisors handing a copy to each new employee, theAssociation, of course, to supply the folders"; and that a specifiedprocedure should be followed for the distribution of the folder toemployees not hired through an employment bureau. Severalmonths later, similar advice went out to all division plant superin-tendents.The record shows that employing officials throughout thecountry complied with these instructions.Willever testified at the hearing that justification for his instruc-tions lay in the preferential hiring provision of the Omaha Agree-ment. . Welch explained at the hearing that "pressure from theAssociation" had led him to relax his earlier prohibition againstdistribution of Association literature by employing officials.He con-sidered himself unqualified to declare whether similar pressure had 70DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen exerted by the Association at the time of his earlier instructions.With regard to the effect upon new employees of his later instruc-tions,Welch stated at the hearing that he could not estimate withcertainty whether the execution of those instructions tended to coercemembership in the Association, as such a judgment would necessarilyhave to be based on the personal characteristics of each recipient ofAssociation literature.With the onset of the general business depression in 1931 and theconcomitant 'drop in the respondent's pay roll, the problem of enlist-ing new employees for the Association diminished considerably, andthe respondent turned its efforts toward attracting as recruits thosewho had withstood earlier forms of solicitation and those who hadsuccumbed to such solicitation only temporarily.These efforts tookthe form of furnishing to local assembly officers, upon request, a listof employees within the assembly's jurisdiction, containing the name,the date of employment, and current assignment of each employee.Lists thus furnished were used by the local assembly. as a basis forcanvassing members.The respondent did not rely on this devicealone but implemented it by a more direct method of companysolicitation.On October 16, 1931, Cronkhite, acting vice presidentin. charge of the commercial department, wrote to all general man-agers suggesting that the'latter instruct their subordinates "to helpin the upbuilding of the Association by explaining to non-memberemployees the theory of the fifty-fifty relationship and emphasizingthe fact that membership in the Association is more or less an obliga-tion on employees accepting benefits that the Association has beeninstrumental in securing."The term "fifty-fifty relationship" wasused in the letter to characterize the spirit of mutual cooperationwhich had been established between the respondent and theAssociation.Continued imperviousness of some employees to all forms of com-pany"pressure and the threat of encroachment by competing labororganizations, occasioned by the public policy as to labor relationsenunciated in the National. Industrial Recovery Act of 1933, com-pelled. the Association to conduct an active drive for members in1934.Again the respondent felt called upon to cooperate but real-ized that it was restricted to less overt means than it had employedin the past.On March 6, 1934, Willever addressed a memorandummarked "confidential" to all general managers, informing them ofpossibleAssociation requests for employee lists, "the informationbeing wanted in a membership drive."The' memorandum continueda.s follows :Since we are interested in having an organization which hasfunctioned as efficiently and as fairly as the Association has, THE WESTERN UNION TELEGRAPH COMPANY71represent as many of our employees as possible I see no reasonwhy under existing conditions the information should not be-supplied.In view, however, of the current attacks on "com-pany unions" which as a class are distinctly different in many-respects from the Association of Western Union Employees, and-because of the undesirability in the circumstances of doing any-thing which could possibly be distorted into the influencing, notto say the coercion, of employees in favor of any particular labor-orgariization, I" suggest that the matter be handled discreetly and.as quietly as possible.Willever testified as follows with regard to this memorandum :The membership drive to which he had referred represented the..Association's initial effort at that form of solicitation and was..launched at a time when an outside organization had been attempting-to enroll the respondent's messengers. In stating that the Associa-tion had functioned "efficiently" he had had in mind its "marvelous..record" of accomplishments for its members and for other employees ;and in characterizing its method of operations as "fair" he had bad.reference to its attitude toward the respondent, particularly as shownin its literature, which he considered to be quite different from the.literature distributed by the A. C. A.His reference to attacks on."company unions" had been based on the, tenor of discussions evoked.by proposed codes of fair competition; however, his own belief at the""time, shared by other officials of the respondent, was that the Associa-tion did not fall within that designation.As ordinary employees of the respondent do not deal directly withthe chief officer in charge of the territorial division in which suchemployees work, instructions issued during. this period by the re-spondent's vice presidents to general managers, division traffic super--intendents, and division plant superintendents as to the policy to be.followed with regard to individual employees required further dis-semination among all subordinate officials within the jurisdiction of"these divisional officers.There is evidence in the record of the dis-semination and execution of instructions issued by the respondent's:vice presidents to support the Association in its promotional efforts.Employees in charge of hiring and those empowered to recommend,discipline and, under certain circumstances, to suspend employees,under them summarily did in fact execute the mandates of the re-spondent's vice presidents in this regard.'2Mary Elizabeth Bean,."By agreement between the respondent.and the Association,executed on December 19.1919,an employee could be dismissed summarily or suspended"by his immediate superior"or by the head of the department in which he was employed for certain designated offenses.As to other offenses not listed In the agreement,prior warning was required before a dis-.missal or suspension.The immediate superior of an offending employee could administer,the warning and only "managers, supervisors,assistant chief operators,and foremen" were,empowered to dismiss or suspend after warning.247384-40-vol. 17-6 X72DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed at Washington,D. C., in the traffic department of theEastern division, testified that for about 3 years, starting in 1926,she had been in charge of interviewing and hiring applicants forpositions and, particularly,students for the operators'training schoolmaintained by the respondent at Washington,D. C.After an appli-cant was employed by her, she followed the practice established byher predecessors in the employment office of informing such personof the existence of the Association and of the fact that every newemployee was expected to join.She would thereupon,her testimonycontinued,hand the new employee an application for membership inthe Association together with Association literature.Where the newemployee failed to accede to her request after the lapse of a shorttime, she renewed her earlier efforts and almost invariably succeededin obtaining a signed application for membership in each case.Shecould recall no instance in which her efforts in this respect had failedto yield favorable results.Bean testified also with respect to thepractice of her superior,Miss McDuffey, who was similarly engagedin hiring new employees,and stated that McDuffey informed suc-cessful applicants for positions with the respondent that they hadbeen,employed with 'the understanding that('they would join theAssociation.Richard D: Hallett,-trained in the operators'trainingschool in Washington,D. C., in 1929,testified that he had been inter-viewed by Bean when he applied for employment and that, after histraining was completed,she had handed him a note asking him to jointhe Association.He complied with her request.That this practicewas not confined to the Eastern division is evident from the testimony,of an employee in the respondent'sMetropolitan division who statedthat she joined the Association in 1928 at the request of her instructorat the respondent's training school in NewYork City.Other employees testified that they had been asked by their super-visors to become members of the Association and that they had ac-ceded to such requests.These supervisors were empowered to recom-mend discipline and to inflict the penalty of summary dismissal in.some instances.An employee working for the respondent in NewYork City testified in this connection,that she had joined the Associ-ation in 1928 under the following circumstances:A day or two after-she had been hired, her supervisor,whose job designation was that of"force chief,"sent for her and said, "We have an Association here and.everybodybelongs to it."Whereupon he handed her "'a paper to,sign,"and she complied with his direction,thereby achieving- thestatus of membership in the Association.She stated at the hearing-that the paper appeared to her at the time she signed it to be an appli-cation for membership in the Association.Upon cross-examinationby counsel for the respondent,she stated as her reason for signing the THE WESTERN UNIONTELEGRAPH COMPANY73application, "Well, I felt that since my superior told me to sign it, andI was so new in the company, I felt that it was necessary in order thatI work, and continue to work."The testimony of another employee,working in one of the respondent's offices at Washington, D. C., is thatthe joined the Association because her immediate supervisor had saidto her of the Association, "Eileen, I think it would be better for youto join it, because you will get more benefits by joining."A thirdemployee, working for the respondent in New York City, testifiedthat he. rejoined the Association in 1929 or 1930 because the "forcechief" in one of the units had said to him, "We just noticed that youare not a member of the Association, and you have such a swell job.If you want to keep it, you really ought to join the Association again,because you know how things are." The testimony of another em-ployee who worked in the traffic department at New York City is thatone of the "force chiefs" had advised her that joining the Associationwould help her keep her job and "get all the breaks" possible. Shethereupon joined.A messenger stated at the hearing that he hadjoined the Association in 1930 when one Bodeck, whom the witnessconsidered a supervisor, handed him an application for membershipand told him-to sign it. . Other messengers, according to this witness,were recruited as members under, similar circumstances.The testi-mony of these witnesses was uncontroverted, and we find their state-ments to be credible.Under the Association's constitution all employees, except those"who actually employ and discharge," are eligible for active member-ship.The record shows that some employees who interviewed andhired applicants for positions were, nevertheless, active members ofthe Association during the period under consideration.Similarly,employees with supervisory titles who were empowered to recommenddiscipline for `their subordinates and to dismiss such subordinatessummarily under certain circumstances were, in practice, not regardedas falling within the class of employees ineligible for active member-ship in the Association.We find, on the basis of the testimony oftheir subordinates and the job descriptions and job designations pre-pared by the respondent, that these employees perform supervisoryfunctions and represent the respondent in their dealings with subor-^clinates.A large number of such supervisory employees were officers of localassemblies and were otherwise active in Association affairs.Whileitmight therefore be argued that such supervisory employees solicitedmembers among those whose work they directed in pursuance of thefunctions incident to their offices in the Association, the record showsthat they were also acting on behalf of the respondent. In view ofthe respondent's policy of supporting the Association in its efforts to '74DECISIONS OF NATIONAL LABOR RELATIONS BOARD?enrollmembers, as evidenced by the instructions of its officers to,general managers, division traffic superintendents, and division plantsuperintendents, we find that the respondent sanctioned and encour-aged the promotional endeavors of supervisory employees who irbsome measure exercised personnel functions and' who at the sametime were members and officers of local assemblies.(3)Preferential treatment of Association membersThe respondent's policy of discharging empl'oye'es` who joined the-`C.T. U. or any other outside labor organization remained generallyunchanged during the period under consideration in this section ofthe case.Espionage activities continued as in the past and weresupplemented by an exchange of intelligence between the Associationand the respondent on the extent of outside union operations laThere is some evidence that for a short time in 1933', after the re-spondent had signed in modified form the President's ReemploymentAgreement in pursuance of the spirit of the National Industrial Re-covery Act, a vague attempt was made to relax temporarily the ruleproli"ibitiiimembership in outside" labor Organizations1The problem of encouraging membership in the Association on thepart of those employees who refrained from joining other labor'organizations because of fear of discharge but who', nevertheless,remained aloof from the Association was met by the' respondentthrough devices which were less direct but more effective than actualsolicitation or the sanctioning of solicitation.Among these deviceswas the endowment of Association members with preferred status asto terms and conditions of employment.The earliest manifestationsof the respondent's efforts in this connection are to be found in the13 In this connection the record contains a letter from W. C: Titley, in'charge of theplant department, to Hayes dated April 18, 1927, replying to Hayes' inquiry as to thescope of the activities of the International Brotherhood of Electrical Workers in Dallas,Texas.Titley informed the Association president that the division plant superintendent inthat area had reported that the International Brotherhood of Electrical workers plannedfirst to organize power companies in Texas and thereafter to extend their organizationalefforts to the respondent and other communications companies.Titley also stated that thisinformation was being forwarded to all division plant superintendents for the purpose ofascertaining whether parallel programs of organization were being undertaken in their com-pany divisions.The letter closed with the statement that Titley was returning Hayes'file on the matter.14On September 1, 1933,the respondent sent to all vice presidents and general managersand to Barton an announcement that it had executed on the previous day a "modifiedform" of the President'sReemployment Agreement.The announcement explained quitefully all wage and hour provisions of,the Agreement and contained specific instructionson these points.Itmerely stated categorically,without explanation or accompanyinginstructions,that Section 7A of the National Industrial Recovery Act was' included in therespondent's undertakings by stating that "the right of employees to organize and bargaincollectively through representatives of their own choosing without interference fromemployers,etc.,as prescribed in Sub-section(a)of Section (7) of the N. I. R. A. isestablished." THE WESTERN UNION TELEGRAPH COMPANY75Omaha Agreement, constituting the record of its initial dealings withthe Association.In the first section of that document the respondentundertook "to hereafter prefer for employment those applicants forpositions who indicate their willingness to become members of theAssociation."It had also at the same time agreed not to discharge"any member of the Association from its employment without ade-quate cause."As the Association had not, at the time of the meetingin Omaha, advanced beyond the embryonic stage of a general struc-tural outline formulated by the constitution and implemented by agroup of officers, the three representatives who negotiated on behalf,of the Association obviously exerted no bargaining power in dealing-with Carlton but merely acquiesced in the grant of such perquisitesto future Association members as Carlton had previously stated hewould bestow upon the supporters of any association which might:be formed in pursuance of his principles.Carlton's purpose in cloth=ng his former promises in legal language and in reducing them tothe 'forni of an agreement was clearly to place an official stamp ofcompany approval on the newly formed Association and to encouragethe growth of that organization in at least two ways: All prospec-tive applicants for employment were put on notice that successfulconsideration of their applications would be conditioned upon theirwillingness to join the Association.Those already employed wereapprised that the respondent would qualify its prerogative of dis-,cliarge if they became members of the Association but would continuethe absolute exercise of that prerogative if they joined any otherlabor organization.A section of the Omaha Agreement providedthat memorandum' agreements might thereafter be executed betweenthe Association and the respondent embodying understandings whichmight be reached as to general conditions of employment, wage scales,uncl other matters of joint interest, such memorandum agreementsto have the same force and effect as if incorporated in the OmahaAgreement at the time of its execution. The first memorandumagreement was executed on the same day as the Omaha Agreement.The respondent further clarified its intention to strengthen the Asso-ciation and to close its doors to other labor organizations when itundertook in that memorandum agreement to reinstate all employeeswho had been released from its service since January 1, 1918, "be-'cause of undesirable affiliations" upon submission of evidence thatthey had joined the Association and relinquished "the undesirableoutside affiliation."In its subsequent enunciation of company policy and in its later-dealingswith the Association the respondent sought to perpetuatethe underlying aim of the Omaha Agreement and the first supple-mental agreement by discriminating in favor of Association members 76DECISIONSOF NATIONALLABOR RELATIONS BOARDas to conditions of employment and by expressly informing non-members that they did not merit the same treatment as their morefortunate fellow employees because, unlike the latter, they had notindicated their support of the Association.The traffic departmentappears to have inaugurated the principle of preferred treatment ofAssociation members on July 18, 1921, by a letter from the vice presi-dent in charge of that department to all division traffic superintend-ents, which contained instructions that, "where force reduction is iiiprogress and the duties of a particular job can be as expertly andsatisfactorily handled by an available Association member as by ainon-member, the Association member should be given the work, pro-vided there is no great difference in their length of service."Threemonths later, at a conference with Association representatives, therespondent generalized its policy by executing a formal "memoran-dum of understandings", whereby it agreed ..that "as between member-and non-member of the Association, the member shall receive pref-erence at all times where the Company's interest will not be impaired,by so doing."All division heads were thereupon instructed accord-ingly.In a subsequent memorandum to general managers, Willeverdeclared that the agreement of 1921 had been induced by the Asso-ciation's undertaking "to assist in the maintenance of an efficient,.willing, and stable force, and to cooperate with the management in aneconomical and efficient administration of the service." Since the-1921 agreement is silent as to the obligations assumed by the Associa-tion in exchange for the respondent's undertaking, it must be inferredthat thequid pro quoupon which the respondent relied was impliedin that agreement by mutual understanding.This appears to havebeen the only formal agreement as to preferences entered into be-tween the respondent and the Association, all other instructions onthe subject having been issued upon the initiative of the respondent'svice presidents.About a year after the execution of the 1921 agree-ment, thei respondent's vice president in charge of the plant depart-ment clarified for the division plant superintendent of the Centraldivision the practical implications of that agreement by quoting as:follows from a communication issued by the traffic department oilthe same subject :... The provision is to be interpreted in a fair and common-sensemanner.The Company has said that it will prefer foremployment those expressing a willingness to become a memberof the Association and it naturally follows that it will favorthem in its employment, but it is not to be inferred therefromthat a non-member has no service or seniority rights as contrastedwith the rights of a member.Each case must be considered oii THE WESTERN UNION TELEGRAPH COMPANY.77its individual merits and no arbitrary rule can be made thatwill fit all cases at all times.Where reduction of force is in progress and the duties of a,particular job can be as expertly and satisfactorily handled byan available Association member as by a non-member, the Asso-ciationmember-should be, given the work provided there is nogreat difference in their length of service.By the end of 1923, the respondent had recognized that the successof its preference policy required a practical application of outstand-ing instructions on the subject which would unequivocally indicatetomembers and non-members that the disparity of privilege as toworking conditions between the two groups was attributable solelyto a difference in their attitude toward the Association.Thus onDecember 21, 1923, Willever wrote to all general managers remindingthem of the. 1921 preference.agreement and reporting that complaintshad been made by the Association of the non-observance of thatagreement or of its application "at any rate not in a form which canbe identified" and directing them to correct "the situation complainedof."The manner in which the 1921 agreement was to be given amore effective practical application was formulated as follows :if in weighing the merits of candidates for particularjobs, promotional or otherwise, the choice in a case where thequalifications, experience, especial fitness, length of service, etc.are substantially identical,-turns upon the question of Associa-tionmembership. If in such cases the Association member isgiven the preference which the, understanding clearly contem-plates, as against a non-member no better qualified, and if theappointee understands. that a preference based upon membershipactually was given in his case while the non-member who mightotherwise have got the place is frankly told that his or herfailure to participate in the work and obligations of the Asso-ciation indicated a reluctance to participate for the commonpurposes of the Association and the company, and that this factmilitated against his or her selection for the position,-both theletter and the spirit of the undertaking will be kept.The memorandum closed with directions to general managers to seethat "the above is fully understood by all employing commercialofficials in your territory" and to exercise "some pains to check upits practical observance in appointments made."A similar memo-randum was addressed about a week later by Titley, in charge of theplant department, to all division plant superintendents. In 1925 alldivision traffic superintendents received instructions of the same '78DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenor as those sent by Willever and Titley, and Willever again sentcopies of those instructions to all general managers.At the hearing counsel for the Board questioned Willever concern-ing the objective underlying his memorandum of December 21, 1923.We quote from his testimony :Q. The purpose of that was to get the non-member into theAssociation; was it not?A. That was very active in the early part of the Associationand we were rather active in trying to help the Association toget going so far as membership was concerned, because for thereason that Mr. Carlton had taken the initial step in the first,place.We were very much concerned that our employees should have'the benefit of collective bargaining by an organization, by anorganization which used arbitration instead of the strike weaponfor enforcing its demands.Q: But this Was five years after the Association was organ-ized.Were you still interested in building up a membershipfor it?A. They started from scratch, and it takes time, you know.I think I would like to add to that statement, also there is thefact that came to our knowledge quite early, that in our or-ganization certainly there was a certain number of employeeswho were very glad to have the benefits of the collective bar-gaining transacted on their behalf by the Association, but whowould accept those benefits without helping to defray the cost'by taking on its membership.-When force reductions became necessary during the early partyof the general business depression, the respondent refused to accedeto the Association's request that its members receive favored treat-ment as to lay-offs at that time.The respondent's refusal was basedupon the ground that such an undertaking would be dangerous and'impracticable.In 1931 and in 1933 the respondent's vice presidents'apprised their subordinates in the field of the respondent's positionon the matter but reminded them that the relationship of mutual-cooperation between the respondent and the Association remainedunchanged, "unless it be," as Titley stated to division plant super-intendents, "that they are more strongly cemented together."Field.officerswere advised that the relationship was to continue throughFavored treatment of Association members in matters other thanforce reduction.Thus Willever suggested to general managers that,in view of the Association's cooperation with the respondent as to THE WESTERN UNION TELEGRAPH COMPANY179,wage deductions and other measures necessitated by shrunken trafficand earnings, members "must be preferred in employment" and thatthe Omaha Agreement should be made "more of a living thing than ithas-perhaps been in the past." It is apparent from the testimonyofWillever and Titley and from a letter from Willever to theAssociation's general president that the respondent's failure in 1933'and early in 1934 to extend the scope of its preferential treatmentof Association members to staff curtailments was occasioned by the-fact that it had signed the President's Reemployment Agreement aswell as by the fear that the Association might otherwise be char=acterized as a company-dominated union.That the respondent had,,nevertheless, continued to accord favored treatment in other respectstoAssociation members is evidenced by the advice of its vice presi-dents in 1933 to their regional subordinates and also by Willever'szinstructions to general managers on November 22, 1934, to extendpreferential treatment "in numerous little ways" to messenger-members.We find. that, by favoring Association members as to terms an&conditions of employment, the respondent attempted to compel mem-bership in the Association, thereby fostering the growth of an organ-ization which it had initiated for its employees as a means of pre-venting their affiliation with labor unions of which it disapproved-(4)Enhancement of Association prestigeContrasting markedly with the respondent's disapproval of the-C. T. U. and its concomitant outlawing of membership in that organ-ization,was its program dedicated to enhancement of the Associa-tion's prestige in the eyes of all employees and aimed at inculcatingin the minds of employees the belief that the Association was an.indispensable factor in their welfare as workers. In executing this.,program the respondent assumed the role of guardian of the dignityof Association officials and sought, through various devices, to create-the impression among its employees that the Association performedvitaland important functions on their behalf.Typical of the-respondent's efforts to shield Association officials from the indifference-and possible antagonism of minor local company officials is Willever's.reply to the charge of such conduct made by Association representa-tives in the course of a conference on January 8, 1921. "I'll deal'with those kind of people in my department," he warned, "and I willsay right here that anyone who is antagonistic to the Association ortheir officers or committees better change his tack to save his job.I would like to get a line on officials of that sort.You folks shouldbring such cases to our attention without delay and we will remedy." 80,DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Association apparently found no reason for further complaintuntil November of 1934, when it was faced with the threat of organ-izational efforts by outside unions and with the charges of membersthat their grievances were being prosecuted unsatisfactorily.Asso-ciation officers complained toWillever of the lack of concern andunfriendliness of local company officials during this critical periodand pointed to the fact that Association officials were being trans-ferred and reassigned "quite openly" because of activities on behalfof the Association and that the conduct of Association work wasbeing prohibited during working hours.Willever thereupon dis-patched two letters to all general managers apprising them of theAssociation's complaint and of his immediate answer to the com-plainants that he could not believe that "any Commercial officialwould jeopardize his status" by violating the respondent's announcedpolicy as to treatment of Association officials.He pointed out to thegeneral managers that these complaints confirmed the respondent'simpression that, as the result of prevailing discussions on proposedcodes of fair competition and the attempts of "would-be rival organ-izations" to discredit the Association as a "so=called company unit,"themembership of the Association had shown an increasinglycaptious disposition and a tendency to criticize Association officialsfor alleged ineffectiveness in the handling of grievances.He calledto the attention of the general managers the fact that the respondent'sinability to deal successfully with employee grievances during theeconomic depression imposed upon local company officials a duty tobe "scrupulously impartial" toward Association representatives sothat "instead of discrediting Association officials with employees everyproper opportunity shall be availed of to strengthen such Associationofficials in the esteem of their members.Any discerning companyofficial can find ways to do this without interference with manage-ment and without sacrificing the company's interest."Titley of theplant department sent a letter to all division plant superintendentsexpressing somewhat similar ideas.Willever testified in this con-nection that a feeling of gratitude toward the Association for itshistory of achievements on behalf of the respondent and its employeeshad impelled him to write these letters.He stated also that he hadfound no further need for sending letters of a similar vein after thetwo already referred to had been received.A further device to which the respondent resorted for the purposeof strengthening the good will of the Association among its em-ployees was the "tying-in" practice, a procedure whereby Associationrepresentatives were afforded an opportunity to make recommenda-tions as to the grant of special privileges to employees and wherebythe recipients of such privileges were made to understand that the THE WESTERN UNION TELEGRAPH COMPANY81Association had participated in the determination to make the grant.Since in practically all instances the benefits in question had beenavailable to employees as an incident of the respondent's establishedpersonnel program long before the initiation of the Association, the"tying-in" practice merely required a modification of existing pro-cedure in each case to include Association representation.The earliest evidence of this practice is to be found in a section ofthe Omaha Agreement providing that "nothing herein containedshall affect in any particular the plan for employees' pensions, dis-ability benefits, and death benefits created by the Company and nowbeing administered by a Committee of employees appointed to carryout said plan, except that the Association through its Division Com-mittees shall be represented in the Administration of the plan in sofar as sickness and accident benefits are concerned."The effect ofthis provision was not only to place the Association in a position ofimportance in the granting of sickness and accident benefits but alsoto produce the impression among employees that successful consid-eration of their applications for, such valuable incidents of the re-spondent's personnel program was to depend in the future upon their-membership in the Association.The respondent's undertaking inthis respect, against the background of its determined attempt toutilize the Association for the purpose of conferring prestige uponthe Association, could clearly not be regarded as a measure of theAssociation's bargaining power on July 25, 1918, but rather repre-sented a materialization of Carlton's earlier promise in his bulletinof July 4, 1918, that the respondent would enter into an exclusivecontract with the Association upon its formation whereby the re-spondent would deal with that organization concerning conditions ofemployment, sick benefits, pensions, life insurance, and other mattersaffecting the interests of the employees.This provision of theOmaha Agreement subsequently became the pattern for further deal-ings with the Association and the practice thus instituted with re-spect to the sickness and accident, aspects of the respondent'semployee-insurance plan was extended by the respondent, upon itsown initiative or upon the request of the Association, to other phasesof the respondent's personnel program.Thus in 1923 and 1924advisory boards, composed of company officials and Association rep-resentatives, were instituted by the respondent for each departmentin each of its operating divisions to consider and advise upon indi-vidual salary increases and to recommend methods for improving theservice generally.Individual increases had been granted by the re-spondent before this period without the advice of Association repre-sentatives, and thus the new procedure did not alter the past practiceexcept that the Association was permitted to recommend the names 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDof persons among whom the amount which the respondent madeavailable for increases was to be distributed.The Association didnot, however, enjoy the privilege of complete freedom of choice ofits representatives on advisory- boards in the plant ^ department sincethe Association was counseled by Titley as to the kind of persons toselect for these positions.The vice president in charge of the trafficdepartment had independently conceived the idea of establishing ad-visory' boards for his department and had instructed regional trafficofficials in 1922 "to definitely tie the Association in with all salaryratings and increases in non-supervisory positions" and to make Asso-ciation representatives feel that they were important members of theboards and active participants in their work.At the same time theseregional officials were told by Welch, vice president of the traffic de-partment, that provision for the participation of Association repre-sentatives in salary ratings and salary increases "does not mean thatboth the initiative and the final decision in both cases do not rest withthe responsible local official, because obviously his responsibility andauthority cannot be diluted."Welch instructed them further that"when increases which have been made the subject of conferences(and all except supervisory should be so made) are approved orrecommended, as the case may be, the Association representativeshould be at once advised, since it is only in this way that the Associa-tion can be identified with increases in the minds of the employeesconcerned."Willever further revealed the respondent's purpose inarranging for consultation as to salary ratings and increases withAssociation representatives, known in the commercial department as"rating conferees," when he wrote as follows to general managers onFebruary 6, 1924, concerning the practical operation of the "tying-in"device :...when the employing official comes to advise the employee,he will, while making it clear that the increase was arrangedon the basis of merit or whatever other factor may havegoverned, be at some pains to have the fact appear that the in-crease was duly arranged on consultation with the local ratingconferee, so as not to cut the ground from under the latter's feet..At a conference with the Association in 1926, the respondent under-took, in spite of the Association's demand for a general wage in-crease, to allot a specified sum for merit increases in 1927 and to tiethe Association in with such merit increases through representationon special advisory committees or through the advisory boards.The respondent's desire to identify the Association in the minds ofemployees with the enjoyment of merit increases is again apparentfrom the "tying-in" of the Association and from instructions issued THE. WESTERN UNION TELEGRAPH COMPANY83by the comptroller in October 1927 to the effect that, "where a- Divi-sion Auditor finds it expedient to grant merit increases in the inter-vals between meetings of Advisory Boards, it is unnecessary for himto consult the Association member of the Advisory Board beforeexercising his authority.The Association, nevertheless, should beidentified with such interim cases; that object can be obtained by-verbal advice to the Association's representative on the AdvisoryBoard, at the time such action is taken."Thereafter, until the ad-vent of the general economic depression, the Association continuedto be tied in with salary increases, either by advance consultation ofits representatives or by subsequent advice to such representatives ofthe respondent's decision to grant an increase.Employees were thusmade to feel, by. means of the extension of the "tying-in" device tosalary increases, that membership in the Association enhanced con-siderably their chances of obtaining coveted increases and favorablesalary ratings.The Association was also placed in a position of apparent im-portance when, during the period from 1925 to 1929, the respondentamplified its earlier procedure with respect to applications for morefavorable working hours, for furloughs, and. for premature retire-ment pensions to include Association representation. .With regard to"tying-in" the-Association with the consideration of furlough appli-cations,Willever informed general managers that the respondent hadnot agreed -to that practice by means of a "firm understanding" butthat it had, at the request of the Association, undertaken to write aletter suggesting to regional officials that Association representativesbe consulted wherever practicable, before -furloughs were granted orservice records were bridged, '"the idea being,", he told, general..man-ngers, "that the Association representative sometimes will be in aposition to be helpful to us in determining the reasonableness of re-guests for furloughs or record-bridging-and that it will be of valueto the Association to be tied in with our functioning in such matters."Titley sent a similar communication to division plant superintend-ents.Employees were thus further led to believe that membershipin the Association was.also an indispensable prerequisite to favorableconsideration of their applications for better working hours, for fur-loughs, and for premature pensions.With the advent of the business depression the respondent was nolonger in a position to increase its operating costs by granting furthersalary increases.At the same time, outside labor organizations wereattempting to enlist as members the. respondent's , employees and,particularly, its messengers.The respondent was consequently faced.with the problem of retaining in the minds of its employees theimpression, previously created through the participation of advisory 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDboards in recommending salary increases, that the Association was-still a vital factor in their enjoyment of 'valuable incidents of em-ployment.Titley attempted to deal with this situation by instruct-ing division plant superintendents on January 26, 1933, that the.Association was to be tied in with "spreading the work" projects-Willever's concern about the problem and his attempts to deal with itare reflected in the following communication, which he sent to generalmanagers on November 19, 1934:In considering how we can best proceed to enhance in a proper,and legitimate manner the Association of Western Union Em-ployees in the estimation of the supporting membership and ofother employees, I suggest that you give some thought to tyingin more closely with Association conferees in matters which con-cern the personal fortunes of their associates.The enforced'discontinuance of deserved increment in pay has, I presume,,in some territories resulted in the virtual elimination of allfunctioning on the part of these. conferees, and I am not surethat this is wise if we are concerned, as we should be, to ad-vance the interests of the Association as a recognized instrumen-tality for promoting the welfare of our employees and theirjust satisfaction in the conditions of their employment.It shouldbe possible without opening a way for busybodies to make a.nuisance of themselves under cover of their Association repre-sentation to get considerable value from the suggestions whichthe familiarity of the conferees with the personal equations in-volved will prompt them to make when force adjustments are in.order.By November 22, 1934, Willever had conceived a specific solution for-the respondent's problem in this respect in so far as messengers':were concerned and he advised the general managers as follows"... it was agreed of the current conference that the Association will-,be tied in on all messenger uniform cancellations whether or not can-nouncement to messengers in all cases may be made by the Associa-tion."It is clear that in this instance the "tying-in" device was for-the purpose of misrepresenting to employees that benefits granted to.them solely upon the initiative of the respondent had been achievedthrough the efforts of the Association.Willever and Burton testified at the hearing that the purpose of-the "tying-in" practice as far as the Association was concerned was:to prevent discrimination and the exercise of undue preference on,the part of the respondent's officials against the employees.Byproviding for Association consultation and advice in advance of a.:. THE WESTERN UNION TELEGRAPH COMPANY85determination by the respondent's officials as to particular terms andconditions of employment, they contended, the fair treatment of em-ployees concerned was assured.We cannot accept this testimony asan accurate statement of the Association's position, as the recordshows that the Association officials at various times unequivocallyand clearly contended before the respondent's officials that they wereinterested in protecting members only and were not concerned withthe welfare of those who had chosen not to join the Association.Willever admitted at the hearing that benefits with which the Asso-ciation had been tied in had not generally been agreed upon by col-lective bargaining between the Association and the respondent andthat the respondent had, by means of the "tying-in" practice, merelyafforded the Association an opportunity to offer recommendations asto the circumstances under which such benefits were to be dispensed.In reply to a question of counsel for the Board as to whether therespondent was not in fact attempting to raise the Association inthe esteem of its members by the tying-in practice, he stated, "Un-doubtedly.That was our policy from the beginning."With respectto_;his instructions to tie the Association in with the cancellation ofinessenge.r uniform rentals,Willever admitted further that his pur-pose was to enhance the prestige of the Association in the eyes of therespondent's messengers so that they might not succumb to the effortsof outside labor organizations.Welch and Titley denied categori-cally that they had tied the Association in with incidents of employ-ment in an effort to build up its good will with the employees andasserted affirmatively that they were primarily interested in trying todo what "was good for the service."Welch stated in this connection,however, that his primary aim of benefiting the service required himto strengthen the Association through the tying-in practice.Titleyinterpreted at the hearing a statement he had issued to all divisionplant superintendents in November 1926, that tying the Associationin with the granting of furloughs would be of value to the Associa-tion, to mean that such practice would afford the Association anopportunity to aid in building up the respondent's service.We re-gard Titley's interpretation as an attempt to distort the clear meaningof his statement of November 1926 and therefore reject as implausiblehis testimony on this aspect of the respondent's dealings with theAssociation.We find that, by means of the "tying-in" practice, the respondentattempted to clothe the Association with powers of importance forthe purpose of leading employees to believe that favorable conditionsof employment could be achieved only through membership in theAssociation.t 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Domination of the Asspciation and its officers(1)The respondent's control over bargaining for conditions ofemploymentIt is apparent thus far that the Association made no attempt duringits infancy or in later years to overthrow the control which therespondent had assumed over it during its formation. Instead, itgratefully accepted the various forms of support tendered to it by'the respondent and passively undertook performance of the rolewhich the respondent had created for it in 1918.That the Associa-tion's officers were constantly mindful of the help extended to theAssociation by the respondent and extremely anxious to retain allbenefits received, is evident from the manner in which they purportedto bargain for terms and conditions of employment.Under the Omaha Agreement the respondent undertook "to treat.individually or collectively with members of the Association throughtheir duly constituted committees and officers of the Association withrespect to grievances, wages and the broad questions involved inworking conditions."The Association constitution invested theboard of directors of the Association with "administrative and ap-pellate jurisdiction during the recess of the General Assembly" andprovided that decisions thus made by the board of directors "shallstand as the judgment of the General Assembly until reversed bythat body." In accordance with these two basic documents a pro-cedure was worked out by the respondent and the Association forperiodic bargaining conferences between the parties.From the dateof the Omaha Agreement until October 1935, 26 conferences wereheld between representatives of the respondent and representativesof the Association, consuming a total of 200 days and participatedin by. an average of 11 Association conferees per conference.Allconferences were held at the respondent's offices in New York City.The respondent was represented in negotiations by its vice presidents,and the Association conferees consisted of the 9 members of its boardof directors and, such additional persons as the general assemblydesignated from time to time.Association representativeswereknown as the conference committee.Most conferences were initiatedby submission to the respondent of agenda prepared by the Associa-tion conferees in accordance with the resolutions of the generalassembly, accompanied by the general president's request for thefixing of a conference date.Agenda thus submitted were examinedby the respondent's vice presidents and turned over by the latterto the respondent's president, who approved or disapproved theitems listed in advance of the scheduled conference.His decision THE'WESTERN UNION TELEGRAPH COMPANY87was binding upon the vice presidents when they met with the 'con-'ference committee.New matter, not listed on the Association'sagenda, could also be brought up for negotiation at conferences andin such instances approval of the respondent's president was neces-sary to bind the respondent.Association conferees met before eachscheduled bargaining conference and reached a binding accord asto each item on the agenda; The Association's general presidentusually presided at conferences and opened negotiations by announc-ing at times the withdrawal of certain items from, the agenda andby presenting the hatters not withdrawn.Vice presidents answeredon behalf of the. respondent and, where wage increases or otherexpenditures. were involved, presented 'financial statements 'throughthe respondent's statistician in support of their position.,The stat-istician answered all questions raised-by the Association confereesconcerning the validity of . his, conclusions as to the respondent'sfinancial 'condition.On occasion the Association conferees calledupon one of their members in the.accounting department for guid-ance in analyzing financial statements.At times, the respondentfurnished, in confidence, financial data to Association representativesupon their request.When an accord on any item was reached bythe parties, it was reduced to a document known as a memorandumof understandings, if the respondent's vice presidents agreed withthe Association's contention that such memorandum was necessary.Where.. no :memorandum .of understandings was entered into to me-morialize a particular agreement, instructions were sent by the re-spondent's vice presidents to _ their immediate regional subordinatesannouncing the final accord of the parties, and a copy was forwardedto the Association.. Upon the conclusion of a conference the Associa-tion conferees proceeded to report the results to the membership atlocal assembly meetings and through the medium of the TelegraphWorld, the official Association publication.The general assemblywas empowered under the constitution, to reject the decisions madeby Association conferees at bargaining conferences.Not all matters proposed by the Association were successfully con-sidered at bargaining conferences..Although the establishment ofminimum wage rates for certain classes of employees was proposed bythe Association conference committee in 1927 and 1928, the respondentfailed to grant the request, and thereafter that item was.dropped fromthe Association agenda.A prominent item on the Association'sagenda from 1922 to 1926 was the.matter of a general wage increase,which was regularly rejected by. the respondent's representatives.In1926 the respondent again refused to.yield to the Association's requestin this regard and insisted successfully in continuing ,its ,practice, ofgranting individual increases on the basis of merit but agreed to allot247384-40-vol. 17-7 88DECISIONSOF NATIONALLABOR RELATIONS BOARDin advance a' definite sum of money for such merit increases.. Whenthe Association agenda as received by the respondent in 1927 repeatedthe demands of earlier years for a general wage increase, the assistantto the respondent's president wrote to the Association's general presi-dent as follows':Among the various items included in the Association's agendafor the coming general conference is one requesting that a 10%general increase in salaries, effective January 1, 1928, be grantedall employees.Inasmuch as Mr. Carlton has repeatedly declined to entertainany proposition involving a horizontal wage increase, he thinksthere must be some misunderstanding in presenting it again andrequests that it be stricken from the agenda, as it will not bediscussed.The Association's president replied that he could not give a definiteanswer on the request to strike the general increase- from the agendabut that he would immediately submit the matter to the members ofthe last general assembly.He thanked Carlton's assistant for statingCarlton's attitude on the proposal and expressed assurance that adefinite statement of the Association's position would be forwarded atthe earliest possible date.The bargaining conference which followedresulted in the continuance of merit increases, and the following yearthe Association's agenda omitted any reference to a general wageincrease but merely contained a proposal to continue the granting ofmerit increases.The latter affected less than half of the respondent'semployees.It is thus manifest that the respondent controlled thesubjects of collective bargaining and that the Association yielded tothat control without attempting to invoke the arbitration machineryprovided for in its, constitution and in the Omaha Agreement.Memoranda of understandings were executed on a great many sub-jects dealing with terms and conditions of employment and with theparticipation of the Association in the application of incidents ofemployment made available by the respondent to its employees on itsown initiative without prior consultation with the Association.Among the concessions which the Association obtained from the re-spondent at bargaining conferences were the expansion and protectionof seniority rights, overtime compensation, relief periods, vacationswith pay, periodic review of salaries, and posting of notices ofvacancies.Not all terms and conditions of employment enjoyed by the re-spondent's employees after formation of the Association were,however, agreed upon at bargaining conferences.The respondenton its own initiative decided to institute both favorable and unfavor- THE WESTERN UNION TELEGRAPHCOMPANY89able changes in working conditions without prior consultation withthe Association.' Thus in 1919 the respondent's board of directorsauthorized the institution of a'profit-sharing plan and directed thatthe details be worked out in consultation with an Association com-mittee.The following year the features of the plan, which was tooperate only when the respondent's surplus attained a specifiedminimum, were announced by Carlton to all employees.At subse-quent' conferences with the respondent, the Association merely re-quested continuance of the plan, and the respondent complied withthat request only during those years when it considered that itsprofits were available for such purposes.Among the classes ofemployees benefited by the plan'were those who were ineligible formembership in the Association.There is no evidence of anyresist-ance on the part of the Association to the respondent's decision notto distribute 'profits during certain periods.Among the unfavorable conditions 'imposed by the respondentupon 'its employees without prior advice to or bargaining with theAssociation was the cancellation of premium payments in certainoffices for overtime and for work performed on Sundays and holidays.This change in working conditions was achieved by telegraphic in-structions dated September 24, 1921, from three of the respondent'svice presidents and its - comptroller to general managers, divisionplant 'superintendents,' division traffic superintendents, and divisionauditors, announcing cancellation of the existing overtime premiumand stating that the respondent's financial condition had compelledthe action.The change was to become' effective on October 1, 1921.Although bargaining conferences were usually held in October ofeach year, the respondent did not defer its plans in this regardpending the outcome of the next bargaining conference.'While therecord does not show what the agenda for that year's conference were,it is evident that the matter was discussed at the conference of October 1921 and that the respondent agreed to modify its earlier instruc-tions to a limited extent. ' Before acquiescing in the plan as modified,the Association conferees submitted the proposal to a referendumvote of the membership and issued an accompanying statement to theeffect that, while the Association representatives did not agree withthe respondent's views and were not convinced of the economic justi-fication for the proposal, they were of the firm conviction thatmembers' interests would best be served by yielding to the respondentrather than by submission of the question to arbitration.The refer-endum appears to have resulted in favor of the respondent'spositionand the Association representatives acceded to the respondent'swishesin this -regard.In October 1924, the' respondent agreed torestorepremium payments for work performed on Sundays.Another in- 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance of the respondent's imposition of changes in working conditions without prior conference with the Association is to be found inthe institution of the system of tour rotation in traffic-departmentoffices.Although the 'Association subsequently objected to thisinnovation, it was nevertheless continued after several attempts on thepart of the respondent to convince Association officials of the meritsof tour rotation.Execution of a memorandum of understandings as to a particularmatter did not necessarily indicate that Association members weresatisfied with, or convinced of the need for, the terms of the agreementin which the conference committee had acquiesced.Already demon-strated by the agreement of 1921 with respect to the cancellation ofpremium payments for overtime, Sundays, and holidays, this fact isfurther borne 'out by the tenor and* general plan of negotiations in-voked by the respondent in 1931 for effecting "a decrease in' the salaryof its employees.After preliminary correspondence between the re-spondent's officials and the Association's general president on the re-spondent's proposal to shorten hours of work and thereby to effect adecrease in wages, the general assembly of June 1931 instructed theconference committee to resist any move to lower wages and, in theevent such resistance was unsuccessful, to conduct a referendumamong the membership on the question of a wage decrease prior tothe execution of any agreement.The following September the re-spondent's president and Willever conferred with Burton, the Associ-ation general president, at Chicago and informed the latter that therespondent's depressed 'financial condition left it with the alternativeof bankruptcy if the pay roll were not reduced. Subsequently, at aregular conference in October of that year Carlton described the re-spondent's financial condition as verging on bankruptcy and placedthe respondent's proposal before the conferees.After some dis-cussion, the Association representatives offered several counterpro-posals which were'rejected on behalf of the respondent and the partiesfinally agreed on October 13 to a 10-per cent deduction in wages, whichmeant that basic wage rates were not disturbed but that salaries werenevertheless reduced.Reduced salaries were to remain in effect "untilin the opinion of the Board of Directors of the Company conditionswarrant restoration of earnings wholly or in part."On October 13,Burton sent a telegram to his secretary informing her of the terms ofthe agreement and of the understanding of the conference committeethat the respondent's board of directors had reduced dividends forthe last quarter of that year, and instructing her to disseminate themessage among local assemblies at Chicago.No prior referendumhad been conducted on the subject and no request for arbitration wasmade by the conference committee. THE WESTERN UNION TELEGRAPHCOMPANY91Notes taken of the conference by the Association's general secre-tary-treasurer show that Burton commented, in discussing the questionof a referendum, that, since the proposal involved the reduction of astipulated percentage from earnings without disturbing basic rates,there was no need for a referendum. These notes indicate furtherthat,when the Association conferees considered among themselveswhether a referendum vote should be taken, Burton declared, "I thinktalk of a referendum is inopportune at this time."They show alsothat Association representatives alluded to possible withdrawals fromthe Association as a result of the agreement and asked for further'membership preferences to avert that contingency.Burton remarkedin that connection, "We are going to be in a difficult situation and willneed help."Whereupon the respondent's vice presidents offered todraft instructions to their regional subordinates and turned to Burtonfor suggestions.In reply to questions of the conference committeeas to the practical application of such instructions by chief operatorsin the traffic department, Welch explained to them, "I would not wanthim to say I am going to fire you unless you belong to'the Association.If you have a lot of Traffic members resigning from the Association Iwould like the names of those fellows in order to see whether they arebatting the ball.I want to find out who they are" Cronkhite ofthe commercial department endorsed Welch's statement with the re-mark, "That goes for me too." In a section of these notes entitled"Excerpts of remarks made by President Newcomb Carlton at theconclusion of the conference held in New York on October 5th to 15th,1931, inclusive," the following comments by Carlton were recorded :I am interested in the names of the Association people whothink so little of the organization as to want to pack theirbaggage and leave.The present situation was an opportunityto help the Company.We have never coerced the members tojoin or leave the Association.But I don't mind having a dashedwell understanding that people who leave the Association noware attracting lightning.I don't feel quite as pleasant to leanon people who run in times of stress. It does not show a mentalcharacter of a long pull.The contemplated withdrawals ofmembership in the Association may all dissolve in anticipation.If they do not dissolve, I want to know it. . . . If there areany employees who make trouble, I am interested.... If there is any such movement I certainly will takepart in the support of the Association. . . . This is an ag-gressive.time of the Association.When business becomes betterand stronger the Association and Company will be more cohesivethan ever before. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am interested in the preservation of the spirit ofcohesion of the Telegraph Company....You fellows havedone a great job and can go home with your chin in the airconscious that you have done the only thing you could.Therewas not an ounce of give and take. It could not have been anyless.We dealt frankly with you and you with us.Failure of the conference committee to submit the question to themembership seems quite clearly to have precipitated considerablecriticism of the action of the Association representatives by themembership, which in turn led to various attempts at justificationby the representatives.In the Telegraph World of November 1931'there appeared an article by one of the Association conferees entitled"The Recent Conference-The Results alfd Their Effect." It statedin part:Your conference committee has just completed its annual FallConference with 'the Company, and it is no secret that the con=ference did not end in a scoreless tie-it wasn't, even a tie.ButI absolutely refuse to believe that the seemingly ill results ofthose deliberations will see any serious loss of support or mem-bership to the Association. If all our would-be critics knew orcared to learn the truth, they would soon and gladly soft-pedaltheir lamentable wailings !... The first few words of our universally respected Presi-dent Carlton's farewell talk to the Conference Committee,just be-fore its departure from New York were "Hello Heroes !"Howendearing were those words, spoken by the great man that'he isand the great friend that he has always been to all of us, to theears of your conference group who were forced by their betterjudgments to accept the famous10°Joultimatum in spite of theirconcerted and somewhat heroic efforts to stave off the inevitableand who despite a most honorable and notable exhaustion of witand brains were immediately showered with a comparativedeluge of critical and in some cases abusive telegraphic 'expres-sions from certain members who most probably had never giventhem too'-great credit for their many glorious victories of pre-vious years.The article closed' with a plea not to withdraw from the ranks of theAssociation and with the statement that the.Association conferees"have nothing to become apologetic about ! If it had not been abso-lutely necessary to accept the wage abatement, they certainly wouldnot have done so!" In an editorial in the same issue of the Tele-graph World its editor described the conference as "one of the moststrenuous conferences ever experienced in the history of the Associa- THE WESTERN UNION TELEGRAPH COMPANY93tion," defended the action taken, and appealed to the membership toremain loyal to the Association.The TelegraphWorld forJanuary 1932'contained an article byBurton which,although entitled"Annual Review," was devoted al-most entirely to the October conference.The article explained that,from the opening.moments of the conference,"the Association con-ferees were confronted with a series of difficult problems,but neverwere problems attacked with more courage,and never was forlornhope pursued with greater valor."It went on to state that everypossible way of avoiding the 10-per cent wage deduction had beenconsidered but that the Association conferees had become convinced.of the respondent's need for direct and immediate relief after longhours of discussion had satisfied them that the financial statementpresented by the respondent,"although estimated,"was substantiallycorrect.In justification of their ready acquiescence to the respond-.ent's demands, he asserted :We thought of arbitration,we thought of referendum ; wethought of the Seattle General Assembly resolution, and wethought of the many concessions the Company had given us inpast years,but here was a situation not technically a reductionof basic wages-not technically a compromise offered by theCompany, nevertheless,a situation vitally affecting the lives ofour members.A referendum meant serious,vital,perhaps fataldelay.The article ended with a plea not to turn criticism of the Associa-tion's officers into disloyalty against the Association, particularlyduring a period of adversity.The Association constitution provided as follows for the submissionof questions to a referendum vote of the, membership :In the event the Company wishes to compromise with the As-sociationBoard of Directors or any conference committee ongeneralmatters of vital importance, such as salaries, incomeparticipations, classification or differentials, such changes shallfirst be submitted to the Local Assemblies for ratification bythem and if rejected without qualification shall be referred tothe Board of Arbitration for final adjustment, such final adjust-ment to be absolute.In addition to this provision by which the conference committeeshould have been bound in any event, the general assembly had di-rected them to conduct a referendum among the membership in ad-vance of any agreement if immediate resistance to the respondent'sproposal proved unsuccessful.At the hearing, several Associationofficers testified on the procedure of the. conference committee in 1931. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. W. Farren, Association Lake division president and a member ofthe conference committee, admitted that the period during which thewage cut was to remain in effect was unquestionably indefinite andalso that a referendum vote afforded the sole opportunity for themembership to pass directly upon acts of the conferees.Burton de-nied that the conference committee had regarded the respondent'sproposals as an ultimatum to the Association representatives to acceptits terms or to see the Association dissolved, although pertinent ex-cerpts from the articles appearing in the Telegraph World of Novem-ber 1931 and January 1932 were read to him at the hearing.Hejustified the failure to conduct a referendum on the ground that theboard of directors, who, he claimed, had exclusive power ta.interpretthe constitution, had decided that the situation did not come withinthe language of the constitution, as no compromise by the Associationwas involved, but that the procedure rather required a concession bythe Association to the respondent on a matter proposed by the latter.He explained in a similar manner the committee's non-conformancewith the directions of the general assembly.Although the wage cutsagreed upon on October 13 were not to become effective until Novem-ber 1, he stated as a further reason for not holding the referendumthat the delay occasioned by the conduct of such a vote might havebeen fatal to the respondent.Farren was unable to explain why theproposal had not been submitted to arbitration, or to recall whetherarbitration had ever been mentioned at the ;conference.Burton of-fered no —explanation for the committee's silence as to arbitration ex-cept the reasons he had already given for the failure to conduct areferendum.The dissatisfaction of the membership with the termsof the agreement was analyzed by Burton as stemming from lack ofacquaintance with the significant financial data.We find that thefailure to hold a referendum clearly evidenced the respondent'scontrol over the Association's officers and overrode the will of themembership as expressed in the constitution and in the mandate ofthe general assembly.In January 1932 the respondent again summoned the Associationrepresentatives to a conference and placed before them on January4 a second proposal for curtailing expenditures by reducing hours ofwork in many offices with a concomitant reduction in pay of 81/3 percent, by suspending the salary differential between day and nightwork, by eliminating holiday premium payments and certain bonuspayments for plant-department employees, and by other means.OnJanuary 6, the Association conferees sent a telegraphic message toall local assemblies setting out the respondent's proposals,: stating thatthe respondent desired to make them effective on January 9, thatCarlton had convinced the Association conferees of the urgent need THE WESTERN UNION TELEGRAPH COMPANY95for the proposed economies, and that the Associationconferees werestrongly of the opinion that the concessions should be agreed to im=mediately, and asking that a special meeting of each local assemblybe called that evening to consider the matter so that a telegraphicreply could be received no later than the following day on thevote taken by the local assemblies.The referendum as conductedresulted in a favorable vote for the respondent'sproposals and amemorandum of understandings was executed accordingly. Carlton'sparting remarks to the Association conferees at the close of this con-ference were : "When we emerge from this thick weather we wantto find the Association here stronger than ever.The Associationmust be kept intact. It has a splendid work in the future and youare in the present situation as deeply as we are."As a full account of the proceedings of this conference was notrecorded in the Telegraph World, the membershipwas unable to de-termine the actual need for the agreementas well as the exact resultsof the referendum.At the general assembly of 1933 one of the dele-gates commented as follows on the inabilityof some local assembliesto participate effectively in the referendum : "...we were in sucha big hurry for a decision, it cost us $3,400 to get telegraphicrepliesfrom Local Assembly messages, and then we did notget our vote inuntil after it was decided." In reply to that comment,Ross,Associa-tionEastern division president, stated, "I submit thatwill neverhappen again."Whereupon the 'first delegate retorted, "We' neverthought it would happen before."Burton testified that the only information made available to thelocal assemblies on the proposals submitted to referendumvote wasthe statement of the conference committee in thetelegram announc-ing the referendum.He stated further that the solereason for de-manding a reply within 24 hours was the urgentfinancial conditionof the respondent.With regard to the decision to conducta refer-endum in January 1932 and the failure to follow a similarprocedurein October 1931, Farren admitted that, althoughthe conference com-mittee was governed by the same constitutional provision in eachinstance, it did not consider that the emergency confronting the re-spondent on the second occasion was so great as to warrant deprivingthe membership of an opportunity to pass upon the proposal.We find-that the Association officers did not properly or fairly sub-mit the second proposal to a vote of the membership and that theirfailure in this respect indicates clearly the powerful control of theAssociation's officers by the respondent.We findalsothat such con-duct is inconsistent with genuine representation and collectivebargaining. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe conference committee was again summoned to New York Cityby the respondent in July 1932 and was confronted with a thirdproposal for a further 10-per cent deduction from: salaries.OnJuly 23 the conference committee sent a letter to all local assembliesdescribing the respondent's proposal, summarizing the financial datapresented to the conferees in support of the respondent's position,and stating that Carlton and his vice presidents had convinced theAssociation representatives of the need for the proposed economiesin balancing the budget in the event of a future decline in revenue.The conference committee stated further that its members did notbelieve revenue would in fact decline.For that reason, the letterstated, the respondent had agreed to attach a condition -to -the pro-posal that it would, starting on December 31 and continuing throughsuccessive 6-month periods, pay back to those affected by the decreaseany net ' income which the additional wage deduction might yieldafter fixed charges had been provided for.Local assemblies wererequested to send the results of the vote to Chicago not later thanAugust 5.Notes of this conference taken by the Association's generalsecretary-treasurer. show that the respondent's officials suggested thatthe referendum be conducted by telegraph .and that one of the Asso-ciation conferees replied that a telegraphic referendum' disabled theAssociation from reaching 30 per cent of its membership.Burton wired Carlton on August 6 informing him that the pro-posal had been approved by ' a. majority of the- local assemblies andby the Association's board of directors and asking whether, in viewof the apparent improvement in business conditions generally, theproposed deduction could not possibly be deferred or cancelled.Carl-ton replied that conditions had not yet improved, that the wage de-ductions were still needed to balance the budget, and that when animprovement occurred the terms of the refund provision would bemade effective.On August 16 the respondent sent to Burton forsignature a memorandum of understandings embodying the termsand conditions agreed upon.The Telegraph World for September 1932 does not indicate howthe locals voted in the referendum of August 1932 but merely reportsthe vote by geographic divisions.At the general assembly conven-tion in 1933 one of the delegates intimated that the results of thereferendum had been against acceptance of the respondent's pro-posal and complained as follows on the report in the Telegraph World :"On ratification of the ten per cent decrease, all we said in the Tele-graph World was a little section.We wanted a list of. just. how everylocal voted so in case there was a mistake, some local could contestthe mistake in the publication.We,did not believe honestly that the THE WESTERN UNION TELEGRAPH COMPANY97peaple voted in the ten per cent cut.We still feel that most localssaid no." 15At a conference held at the instance of the respondent in January1933 it was further agreed to cancel vacations with pay, to compelcertain classes of employees to take 1 month's .vacation without payand certain other classes to take 2 weeks without pay, and to cutin half some of the sickness and accident benefit payments madeunder the respondent's benefit-fund plan.No referendum was heldon these proposals.Notes taken of this conference record the fol-lowing question by one of the respondent's vice presidents : "Youwill not submit the proposals to the field for a referendum?"Fur-ther according to these notes, Burton replied in the negative.Atthe hearing, Burton advanced.as the reason for not holding a ref-erendum in January 1933 the. argument that he had formerly madefor not having conducted a referendum in October 1931. Elsden,AssociationMetropolitan division president, explained the, failureto submit the 1933 proposals to a vote of the membership by statingthat the Association conferees had decided that the matter was notof sufficient importance to warrant such a procedure.We find. that the Association conferees again acted as agents ofthe respondent, rather than as the true representatives of the mem-bership, in deliberately depriving the Association members of anopportunity to. decide whether to accept unfavorable working con-ditions which the respondent was determined to force upon them.That the membership was displeased with the manner in whichthe Association representatives had yielded to the respondent's de-mands at the four conferences hereinbefore discussed and with theirfailure to invoke the arbitration provision of the Omaha Agree-ment and to threaten to abrogate that agreement on 6 months' notice,is evident from the introduction of an amendment to the referendumprovision of the constitution at the 1933 general assembly and fromthe discussion on that proposed amendment.The amendment asadopted provided as follows :In the event the Company negotiates. with the AssociationBoard of Directors or any Conference Committee on generalmatters of vital importance adversely affecting the membership,such as salaries, classification or differentials, such changes shallfirst be submitted to the local assemblies for ratification by thembefore being accepted or rejected, and if rejected without quali-fication shall be referred to the Board of Arbitration for final35 A later issue of the Telegraph world, published In February 1937, contained a reportby locals on a referendum 'conducted on the question of whether the general assembly con-vention of 1937 should not be held. Burton stated.at.the hearing that he was unable toexplainwhy a.different procedure had been followed in reporting the August 1932 vote. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDadjustment, such final adjustment to be absolute. -The decisionsof Local Assemblies by a two-thirds vote of only the CompanyDepartment Group affected shall' be determined by their mem-bership votes cast by numerical strength.During the discussion on the proposed amendment, Pickett, Pacificdivision president, spoke in favor of its adoption and summarizedas follows the general reaction evoked by the four conferences andby the failure on the part of the Association to invoke the arbitra-tion provision for settlement of the questions before those confer-ences and of other questions :Now, on the six months' notice : It has been my experiencethat through the life of the Association, our six months' noticemeant nothing.Our arbitration clauses meant nothing.There have been no. such things in the life of the organization,for the simple reason that every time any one has suggestedarbitration; every time anyone has suggested six months' notice,a reply always is, "You are jeopardizing the life of the organiza-tion when you resort to that, when you invite disaster."Now, I have no great quarrel with that argument. I am moreor less in agreement.When we do those things, it invites dis-aster, but it proves to you our organization is, fundamentallyweak when we must follow the dictates of. the company, andtherefore we must follow their dictates and if we don't do it,it is the destruction that minute,. and the only question you gen-tlemen have got to decide-and you. have got to decide it some-time-is whether you are going to have an organization that isable to do some of the things you think should be done or whetheryou are going to continue to follow the leadership of the company.Now leave that in there. If our organization is not worth adamn, let's kill it and get another organization..We find, on the basis of the evidence hereinbefore discussed, thatthe Association was powerless to represent its members in' dealingwith the respondent ; that the respondent compelled Association con-ferees to act as- its agent and did not permit them to serve as theindependent representative of its employees; -and. that agreementsreached as a result of conferences on both sides did not represent thefruits of genuine collective bargaining between parties independentof one another but rather represented spontaneous action. on the partof the respondent in according favorable working conditions to itsemployees and ready submission by the Association to demands madeby the respondent which adversely affected personnel.We findfurther that these . characteristics of the relationship between therespondent and the Association unquestionably establish utter dom- THE WESTERN UNION TELEGRAPH COMPANY99ination of the Association by the respondent and that such domina-tion was directly attributable to the persistence of the respondent'soriginal purpose in initiating the Association and to the various formsof support which it had accorded the Association in execution of thatoriginal purpose.(2)Use of the Association to thwart the organization of messengersThe basic purpose for which the respondent had initiated theAssociation was, as we have already found, to prevent outside labororganizations from enrolling the respondent's employees as members.Until 1934 the respondent was able to achieve its aim merely byfostering the growth of the Association and by continuing its espio-nage activitieswith the aidof the Association.Althoughit becameaware in 1933 of attempts on the part ofthe C. T.U. to organizeits employees,the respondent manifested no great concern over theconsequences of such action, as it relied upon the effectiveness of ex-istingmeans for combatting C. T. U. efforts.In this connection,Willever wrote Burton onJuly10, 1933, stating thatWillever wastaking it for grantedthatBurton was doing everything possible to"buck up" Association members and to "keep them from beingstampeded"by efforts of the.C.T.U. to gaina foothold amongthe respondent'semployees.Existingmethods hadapparentlyworked`satisftctorily with those classes of employees whom the Asso-ciation took in as members.They proved inadequate,however, withrespect to messengers,who were ineligible for membership in theAssociation unless they were at least 18 years of age and had beenin the respondent's employ no less than 1 year.The Association hadalso been unenthusiastic about enrolling those messengers who werequalified under the constitution to become members.It had per-mittedmessengers who joined its ranks to form sublocals withoutauthority to operate as active units. It had in fact not bargainedfor-any of the messengers and regarded them as a negligible factorarnorig-the' "re'spondent's `employees.In 1921 Willever had writtenHayes, then general president of the Association,that the respondenthad never considered that messengers were covered by, collectiveagreements and that a contrary notion would be regarded"as unde-sirable from the standpoint of the Company and the Associationalike."The respondent's attitude as thus expressed persisted until1934.In the spring of 1934, while the National Industrial Recovery Actenunciating the principle of freedom of organization was still ineffect, the respondent began to detect signs of unrest among itsmessengers and evidences of imminent inroads by outside organiza- 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions upon that class of its employees. It accordingly called upontheAssociation to undertake organization of messengers only .inthose areas where such conditions had been detected and to promisenew messenger members only such minimum improvements in work-ing conditions as were necessary to keep them away from. rival or-ganizations.In accordance with the respondent's instructions, theAssociation exerted its earliest efforts in the Pacific northwest. InAugust of 1934 it undertook the organization of messengers atFresno and Long Beach, California, and on August 14, f934, Burtonwrote to Willever announcing the practically perfect success of itsendeavors at these two cities.He wrote also that the messengermembers at Fresno and Long Beach had requested cancellation ofuniform rentals and that an early favorable decision on that pointwould be appreciated.-Willever replied on' August 16 stating thatthe respondent had -acceded to the demand of the messengers:in those.,two cities merely because it appeared that they had joined the Asso-ciation on the representation that they would be relieved of rentalpayments and that the respondent consequently had no alternativebut to. agree to the cancellation of such payments.Willever thencalled Burton's attention to the fact that the Association's activitiesin Fresno and Long Beach had been conducted without regard tothe understanding between the respondent and the Association thatpromotional efforts among messengers would be confined to divisionalcities "which were thought to be most susceptible to labor agitation"and would not be extended to smaller cities where there was little tobe gained by organizing "except perhaps to stimulate expectationon the part of the messengers." The letter declared further thatrecent "labor trouble" on the Pacific coast might have made it de-sirable to extend organizational operations to Fresno and LongBeach.The Association found that it could not carry out the respondent'smandate unless it offered messengers a tangible, improvement inworking conditions. It therefore urged the respondent to extendto messengers the benefits of outstanding agreements as to workingconditions.The respondent, however, could not be persuaded toaccept the suggestion.On September 5, 1934, Farren, Lake divisionpresident,wrote to Burton explaining the difficulties which con-fronted him in organizing messengers in his division and said of therespondent's refusal to accede to the Association's suggestion :If they are going to call on us to.help them keep messengersfree from outside labor agitators they must concede their protec-tion under our agreements until such time as something differentis agreed. to through the usual methods,of negotiation; THE WESTERN UNION TELEGRAPH COMPANY '101Farren, nevertheless, continued to execute the respondent's instruc-tions within 'the limits imposed.By November 22, 1934, the Associa-tion had at least succeeded in persuading Willever to instructgeneralmanagersto extend preferential treatment "in numerouslittle :ways"to messenger members in those areas where the Association "is activein enrolling our messengers."On November 23, 1934, Willever clari-fied the respondent's objectives in a letter to generalmanagers.Hewrote that, when the Association had undertaken in the spring of 1934to organize messengers "in order to head off sporadic attempts of out-side influences to foment dissatisfaction in the ranks,"" it had beenunderstood that such efforts would be limited to those offices where"disturbing influences" might arise and that, when it had seemed de-sirable to, organizemessengers,the respondent had agreed to canceluniform rentals' in order to defer salaryincreases.He explainedfurther that it was his personal feeling that shortnessof messengertenure did not warrant their enrollment 'in the Association "wherethere is little or no likelihood of unrest." "To organize," he explained,"is to stimulate expectation and discontent and the Association forits partrecognizesthat its prime interest must-be in-individuals whoas a classare likely to remain identified with the service."The letterclosed with the statement that Associationofficials"have our encour-agement" inthe matter of activeorganizationamongmessengers inthe largercities.That the Association was merely acting as the agent of the re-spondent in organizingmessengersand that it felt itself handicappedin this connection-by the narrowness of Willever's directions and byWillever's reluctance to grant attractive concessionstomessengerswhose activities it was to control, is clearly indicated by a resolutionon the subject introduced at the Lake division assembly in 1935.Theresolutionwas accompanied by a statement declaring that "in the pastthe Company has never been interested in messengers belonging to theAssociation which would give them a voice in the determination ofworking conditions, wages, etc., but due to a change in conditions theCompany requested Association officers in certain cities to organize themessengersto keep them from joining other Unions."The statementexplained further that the Association had assumed the task assignedto it by Willever after the latter had agreed verbally to extend tomessengersthe same rights and privileges enjoyed by ordinary com-merical-department. employees who were members of the Association.A complaint was then made. that the respondent had failed to executeits verbal undertaking and had indicated, that Association activitiesin this regard should be limited to those cities where, there was a'like-lihood of "labor trouble."The resolution as introduced 'and'ado'ptedplaced the'Lake division on record in favor either of or'ganizing' all' 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDmessengers and treating them on equal terms with other membersor, in the event this contingency was impossible of achievement, ofabandoning the entire project.The resolution was in fact not trans-mitted to the respondent.At the hearing,Willever,in whose department messengers wereemployed, admittedthat he hadinstructed the Association to organizemessengers and stated that his reason for these instructions was thatthe Association had been the sole bargaining agency for the respond-ent's employees and that the respondent had beenunwilling to com-plicate the situation by concerning itself with other bargaining rep-resentatives.We regard Willever's testimony as an admission thatthe respondent had directed the organizational operations of theAssociation.Farren, who had been very active in conforming withthe respondent's directions in this regard,testified that the real reasonfor those directions was the respondent'sdesire to protect other em-ployees and the Association against the ill effects of fomented dis-satisfaction among messengers.We do not regard Farren's testi-mony as a full explanation of the respondent's purposes.It is clear from the evidence,and we find, that the respondentutilized the Associationto thwartthe efforts of outside organizationsto enlist messengers as members;that concessions made to messen-gers were confined to the minimum requirements necessary to satisfythis purpose;and that neither the respondent nor the Associationrecognizedthe rightof all messengers to organize.4.Conclusions as to dealings with the Association before July 5, 1935Although Carltoncontended at the hearingthat therespondenthad endeavored to make the Association"virile and independent,"from the date of its inception,the evidence points decidedly to acontrary underlying objective.Having created the Association inconformity with a patterndesignedby the respondent,as a means ofdiverting the attention of its employees from the attractions ofoutside labor organizations,the respondent sought at all times duringthe period under consideration in this aspect of the case to controlthe activitiesof theAssociation and to direct its operations in a man-ner consonant with the purpose for which it had been created.Accordingly,at the outset,the respondent undertook through variousmeans the task of nurturing the growth and development of the organ-ization it had selected for its employees.Itmade available to theAssociation various forms of financial assistance which lightened con-siderably for the Association the burden of, economic maintenanceunder which independent labor- organizations struggle during theearly years of their existence.Promotional programs,which inde- THE WESTERN UNION TELEGRAPH COMPANY103pendent organizations must conduct through their own devices andon their own resources, were assumed for the most part by the re-spondent on behalf of the Association through direct solicitation andthrough. other valuable forms of cooperation.Good will and pres-tige,which independent organizations seek to establish for them-selves on their own merit by astutely protecting the interests of theirmembers and others in bargaining collectively with the employer,were consciously built up for the Association by the respondentthrough various means designed to enhance the apparent importance.of the Association and to create the impression that membershiptherein was an indispensable factor in the enjoyment of favorableworking conditions.The aid thus extended to the Association was further relied uponby the respondent as a means of controlling the Association andits officers in dealing with them concerning terms and conditionsof employment. It had from the start deprived the Associationof the power to enforce demands through the strike weapon and hadsubsequently exacted so high a degree of gratitude for favors volun-tarily and designedly heaped upon the Association after its forma-tion that other possible means of enforcing demands had been rele-gated to an academic status through utter disuse. In dealings* be-tween the respondent and the Association both parties were con-stantly. aware of the fact that the formation and, growth of the As-sociation, as well as its future existence, depended upon the gen-erosity and inclinations of the respondent.This realization wasnot particularly controlling when a proposal which the Associationadvanced for the respondent's consideration was consonant with therespondent's general policy of personnel management. In such cir-cumstances, the respondent had only to determine the advisabilityof extending its personnel program.However, when the respondentexpressed disapproval of any request made by the Association oritself presented demands to the latter, Association representativeswere plainly aware of the serious consequences of persistence oropposition.To incur the respondent's disfavor was to jeopardizethe life of the Association.Hence Association representativesyielded readily to the respondent's demands notwithstanding thefact that such ready acquiescence contravened the Association con-stitution and provoked dissatisfaction and censure among the mem-bership.Although arbitration purported to serve as a substitutefor the strike weapon which the Association had renounced at thebehest of the respondent, that substitute was in fact never invokedby the Association.The, arbitration provision was, thus imposedupon the Association by the respondent as a subterfuge for depriv-ing its employees of any freedom of action with respect to working247384-40-vol. 17-8 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions.Even the referendum provision of the Association's con-stitutionwas disregarded when the respondent indicated its dis-approval of that method of ascertaining the wishes of Associationmembers.By achieving such control over the ' Association, the re-spondent succeeded in presenting its employees with a carefullyselected substitute for an effective labor organization and in pre-venting the encroachment of all outside organizations. In fact, theAssociation played not only a passive role in achieving the respond-ent's purpose but, under express directions of the respondent, activelyserved as a medium for absorbing into its ranks those classes ofemployees whom rival organizations were attempting to attract asmembers.Thus subjugated to the will and designs of the respondent, theAssociation.-did not, and in fact could not, function as a bargainingagency in any realistic sense.At most, it served as a medium forexecution of a personnel policy unilaterally formulated by therespondent.We find that, until July 5, 1935, the effective date of the Act, theAssociation' was a labor organization clearly controlled and dom-inated by the respondent through interference with its administra-tion and contribution to its support.Whether the Association could, or did in fact, on or after July5, 1935, emerge as the freely chosen representative of the respondent'semployees, is to be determined by the character of its further activi-ties ands dealings with the respondent.5..Dealings with the Association from July 5, 1935, toAugust 17, 1937The effective date of the Act, July 5, 1935, and the declaration ofits validity by the Supreme Court of the United States on April 12,1937, brought no immediate changes in the operations of the Associa-tion and in the established course of dealings between the respondentand the Association.The latter made no attempt to divest itself ofthe respondent's control and the respondent did not undertake in anyway to emancipate the Association from its long years of. subjugation.All prior forms of support, both financial and promotional, continued.Thus the agreement for free transportation remained in effect andAssociation officers and representatives enjoyed without interruptionthe privilege of free railroad transportation in accordance with thatagreement.In 1935 and 1936 the respondent rendered no bills to theAssociation for railroad transportation, as the total transportationcost incurred by the Association and the respondent during thoseyears did not exceed the maximum contract allowance accorded the THE WESTERN UNION TELEGRAPH COMPANY105respondent .by the railroads.Free use of bulletin boards an& of therespondent'smechanical and clerical facilities continued unabated.As in the past, local assembly meetings were held on the respondent'spremises and Association elections were conducted on company timeand property.The check-off system of collecting dues remainedunaltered.Local company officials continued to furnish local Asso-ciation officials with lists of employees and cooperated with the Asso-ciation in soliciting those listed as non-members. Supervisoryemployees remained active in the Association and the general as-sembly and made no effort to curb their promotional endeavors onbehalf of the Association among their subordinates.Preferentialtreatment of Association members, particularly with respect to theassignment of working hours, proceeded without restriction.The"tying-in" practice described above was also not abolished.The respondent's opposition to outside unions and its establishedsystem of espionage persisted.R. B. White, who succeeded Carltonin 1933 as president of the respondent, testified in 1937 atan earlierhearing before the Board 1" that the respondent's policy of opposi-tion to unionsemploying the strike weapon remained unchanged atthat time and that the respondent's officials were cognizant of thepersistenceof this policy.A report submitted by the respondent tothe subcommittee of the Committee on Education and Labor of theUnited States Senate and introduced in evidence at the hearing inthe instant: proceeding showed that the respondent had employedspecial:.operatives in 1935 and 1936 through the Railway Audit andInspection Company to report generally on unionactivities amongutility-company employees, including the respondent's employees, andspecifically on the work of the Office Workers' Union and the . Tele-graph Messengers' Union and on attacks made by such organizationsagainst the Association.Willever testified that general managerswere permitted to hire special agents pursuant to their generalauthority to adopt appropriate means of ascertaining facts withregard to personnel.Surveillance of the activitiesof messengers,whom outside organi-zations were militantly attempting to enroll, was accompanied in atleast one of the respondent's offices by a notice of July 30, 1935,addressed to "all messengers" warning those employees that theywould be dismissed for visiting any labor organization office, exceptthat of the Association, or for conferring with any person on thestreets or elsewhere while on duty and in uniform.Espionage as to"'The hearing was held at Seattle,Washington,from August 9 through 14, 1937, inMatter of Western Union Telegraph CompanyandMessengers Local No. 40 of the Commer.cial TelegraphersUnion, 3 N. L.R. B. 375. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDmessengers was further implemented by an increasingly vigorous pro-gram of utilizing the Association to divert the interest of messengersfrom rival organizations. In some of the respondent's offices mes-senger strikes were being threatened or called in 1936 and 1937, andthe respondent attempted, with the aid of the Association, to avertthe materialization of strike threats and to curtail the duration ofstrikes which had already become effective.Where the respondent'slocal officials learned in advance of an intention to strike, they im-mediately notified the appropriate Association officers and directedthe latter to investigate and determine the source of the prevailingdiscontent which was impelling messengers to join outside laborunions and to consider striking against the. respondent. In addi-tion, Association officers were instructed to bargain with the respond-ent for the granting to messengers of only such concessions as werenecessary for pacification and for the prevention of an impendinglabor dispute.Where strikes had already been called, the Associa-tion was notified immediately by local company officials and, clothedwith sole authority to negotiate on behalf of complaining messen-gers, it thereupon proceeded toward a settlement of the particularcontroversy.The Association was also expected to ascertain throughits own devices, wherever possible, the nature of collective action con-templated or commenced by messengers.The right of all messengersto organize was still disregarded and enrollment of messengers inthe Association was still limited to those areas where trouble or,danger was foreseen or had actually become manifest.The Associa-tion's reward for its successful efforts lay at first in its tie-in with allimprovements in working conditions accorded messengers under thesecircumstances.At a conference held from March 15 to 23, 1937, theAssociation was further requited with a written exclusive-recogni-tion agreement although it had enlisted as members only a smallproportion of the respondent's messengers.The respondent's campaign in this connection required local com-pany officials to report to their divisional superiors on the detection _of signs of messenger unrest and on steps taken in cooperation withthe Association to dissipate the underlying causes.Thus on Janu-ary 28, 1937, the respondent's city superintendent at Detroit advisedthe general manager of the Lake division that some messengers wereon the verge of revolting against the Association ; that the latter wasdoing its utmost to retain and placate its members; and that, at thesuggestion of the Association, the superintendent was segregatingand closely watching certain classes of messengers in order to insulatethem against the influences of discharged or disgruntled messengers.This. letter. was forwarded by the general manager to the Associa- THE WESTERN UNIONTELEGRAPHCOMPANY107tion's Lake division president and also became the subject of a con-ference between Burton, general president of the Association, and thegeneral manager.On February 2, 1937, the Detroit superintendent reported to hisdivisional superior that a petition signed by about 30 messengersand expressing an intention. to strike in protest against prevailingwages and working conditions had been placed upon the desk of oneof the local company officials at DetroitThe letter informed the gen-eral manager further that after Association officials had been apprisedby local company officials of the discovery of the petition, the Associa-tion called a special meeting of the local assembly in that 'area andinvited the signers of the petition to attend:As a result of that meet-ing, the report continued, the Association, with the authorization ofthe messengers, bargained with the Detroit superintendent for anadjustment of the grievances enumerated in the petition and succeededat least temporarily in allaying the prevailing discontent.The super-intendent also advised his - superior that the special meeting, hadyielded the names of four boys who had been responsible for thegeneral "agitation" among messengers in that area.Concerning theactivities of these boys and the action he had taken to suppress theiractivities, he reported in part as follows :Meanwhile the ringleader, whose name is Donald Cudney, hadbeen active in spreading agitation among all the boys he couldcontact and it became obvious that he was bent upon overthrowof the Association.He and another boy named Wilkinson werevery active and various rumors reached us of their activities.The two other boys involved had been dismissed some time pre-viously and Cudney was trying to have them reinstated.Yesterday Wilkinson was dismissed for making a disturbancein the room where the reserve messengers were quartered.Shortly afterward Cudney turned in his 'uniform with theremark that he was going to find out why we had dismissedWilkinson and the two other boys.He failed to report at twoassignments and was timed off as resigned.Last night when hereturned and found that he was out of the service he becameenraged and denied that he had resigned.For obvious reasonshe was not reinstated.... It is quite possible that he may have had some outsideinfluence although we are unable to locate such a source. - . . .There was no mistake. in his purpose to. gain control of themessengers and overthrow the association. . . .Although he threatened to call .out a strike last night nothinghad developed.Obviously, as we found, most of. the boys who 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned the petition did so without any such contemplated actionand he'lost support when we dismissed him. . . .We have takensuitable precaution should he or any of the others make anyattempt at sabotage.When messenger dissatisfaction was discovered in one division;Willever apprised the general managers of other divisions to thateffect and instructed them on methods for avoiding similar occurrenceselsewhere.Thus on March 5, 1937, he addressed a memorandummarked "confidential" to the general managers in all divisions exceptthe Lake division, informing them that efforts were being made "byoutsiders". to stir up ' discontent ' and strikes among messengers in theLake division and instructing them as follows :It is. quite, possible. that similar attempts will be made in otherterritories, and I suggest that you keep your ear close to theground and arrange to get the Association in promptly on anysign of dissatisfaction or unrest.Meanwhile you will wish toconsider carefully at each place of importance whether there isanything in our set-up, including average or minimum earnings,which is likely to constitute a sore spot and might serve as a rally-'ing point for starting something. In the correction of such con-ditions, if found, the Association should be tipped off so that therewill be a' clean-cut tie-in of 'the Association with the ameliora-tion of the condition,-and no adjustment of wages or other con-ditions: should. at any time be made independently of the Associa-tion while our agreement with it lasts.You will, of course, notoverlook, in connection with any trouble which may developthrough outside agitation, that under our agreement with theAssociation that organization 'is the recognized and sole inter-mediary between employees and the company.Quite gen-erally, I think, the Association should be encouraged to enrollmessengers before the latter become the prey of outside agitators.A copy of this memorandum was also sent to Burton.On the same day, Willever outlined his ideas more specifically bysetting forth several concrete suggestions .to all general managers onthe kind of improvements in working conditions of messengers, otherthan increased wage schedules, which might be introduced "in orderto remove recognized causes of dissatisfaction."After discussing eachof the suggestions,' Willever commented as follows on their probableeffectiveness :While any of these proposals would save the boys money, it is,I suppose, doubtful if the boys would collectively appraise theadvantage to them at anything like the cost to the company, andthe granting of this concession might therefore have little or no THE WESTERN UNION TELEGRAPHCOMPANY109effect upon their aspirations towards a larger pay-check.Thequestion is whether the conditions call for schedule revisionsfirst,where found necessary or advisable, to be perhaps followedlater with some of the other suggested arrangements as a matterof allaying dissatisfaction, or whether as the cheaper method weshould allay these causes first and trust to their effect to postponeor eliminate necessity for direct pay increases.The letter closed with a request for comments on the question posed.Association officials were also concerned with the problem of pre-venting local sporadic attempts at collective action from developinginto a widespread movement. Inspired by the respondent's generaldirections, these officials sought to parallelWillever's instructions togeneral managers with suggestions to subordinate Association officerson the kind of preventive action to be undertaken by Associationlocalassemblies..On March 8, 1937, Welch, Association Gulfdivision president, wrote to the presidents of seven local assembliesin that division informing them that at a few places in the North,the messenger boys had been stirred, up by "outside organizations"and that the difficulties in each case might have been averted "ifprecautionary measures had been taken."The letter continued withthe following advice and directions :... the precaution which we can take is to have at least someof the messenger boys belong to the Association, and keep a sharplook-out for possible outbreaks of trouble.The epidemic of trouble threatens to spread into our sectionof the country.Larger centers are usually most vulnerable, butthe messengers can be incited to some foolish but serious moveby an individual anywhere.One very serious case came up inthe East a couple of years ago where a professional agitatoraffiliated with no organization induced the boys to strike-andnone of the boys belonged to the Association.I wish you would set out at once to do this : take into youryour local membership about six or twelve, messengers of themost intelligent and representative type and keep them in theorganization as a nucleus for further organization if it becomesnecessary.You personally meet with these boys and keep your-self informed as to the temper of the whole group of messengers.Go to the superintendent with working conditions which seemto warrant improvement.While you must necessarily be respon-sible for this task, you may of course take counsel with suchadults as you select, such as delivery manager or delivery clerk.This may be particularly helpful to you if your Company dutiesdo not throw you into contact with the delivery department. 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe* Constitution requires per capita dues of 300 where youdo not have a messenger sublocal but you may, if your Local'sBy-Laws permit, not charge any local dues-just 300. If youtake in more than 20 boys you then must form a sub-local forthe boys.Please let me know right away what is being done.Having received no response from the seven local assembly presi-dents by March 30, Division President Welch again wrote to them onthat day, emphasizing the importance of the program he had dealtwith in his earlier communication, and directing that the actiontherein outlined be undertaken at once.The general instructionsissued to the seven presidents on March 8 were made more specific thistime by orders to call upon the respondent's city superintendents forhelp in executing the following directions :Select from six to twelve boys of the highest type; High schoolgraduates, clean cut, intelligent, good personality; parents knownto be not of communistic, rabid labor-unionist type.Sell theseboys on the fact that the A. W. U. E. is the parent organizationthat deals for all employees in all matters pertaining to the wel-fare of Western Union employees, and is the only organizationwith which the Company deals; that you do not want the boysto go in for all the expense of the serious business of old employeesof the Company, but that you do want these few outstanding-boysto be the leaders, set the example for all the messengers for pur-poses of recreation, social life, and to advise with you on matterspertaining to the welfare of the boys in connection with their em-ployment when they see something that needs attention.Division PresidentWelch cautioned the local assembly presidentsthat the boys selected as leaders .were not to engage in an immediatemembership drive among the other messengers "because having all theboys in sub-locals. may defeat, the purpose."He urged also againstholding. mass ,meetings of all the messegers, "as only demands andmore demands may-be made upon you," and advised that the messen-ger leaders to be selected proceed gradually by adding one or two newmembers at a time.He stressed the fact that organization shouldassume a predominant social character of a kind to be determined bythe good.judgment and ingenuity of the local assembly presidents andthe respondent's city superintendents. "On occasion," he suggested,"itmay be well to invite all of the messenger force to a picnic.. Youshould invite the few members of the sub-local to whatever social ac-tivities your Local may have." In concluding his letter, Welch re-stated as follows the objective, underlying his program and the generalmanner of its execution : THE WESTERN UNION TELEGRAPH COMPANY111Your purpose and policy in this matter is to keep the messen-gers out of rather than get them into serious labor union businessand to reverse the order of your own adult organization and makeof the boys' organization a recreational, social and fraternalone,with the serious business of a labor union of secondaryimportance.The vigil assumed by the respondent and the Association overmessengeractivities required frequent consultation between them forthe purpose of evaluating the effectiveness of measures alreadyadopted and of devising additional methods to conform to the chang-ing or increasingly strong organizational tactics of adversary labororganizations.Thus on March 23, 1937, Willever advised all generalmanagers that a discussion with Association representatives of thelatter's experiences in attempting to settle "unrest and discontent"among messengers had revealed the prevalence of a complaint amongthese employees that the respondent had failed to perform its promiseof promoting messengers to better positions. Informing generalmanagersthat the respondent's vice presidents had agreed to correctat oncethe situation complained of and to fill all suitable vacanciesfor certain clerical jobs from among messengers possessing the neces-sary qualifications, he directed them to execute this policy and toaccord preference to messengers even where the latter were not sowell qualified as other possible candidates.On March 26, Willeverreported once more to the general managers the substance of discus-sionswith Association officials and the action determined upon as aresult of such discussions.He stated that an Association official,who had achieved considerable success in dealing generally with mes-sengers,had found motor messengers helpful in handling trouble-some situationsand had observed that this particular class of em-ployees was in a position "to be aggressive in breaking up a develop-ing situation that seems likely to get out of control." 17Reportingfurther that the motor messengers were found by the Association tobe unhappy about the disparity of prerogatives between them andregular employees, Willever suggested that equality might be achievedby according motor messengers the same privileges, particularly withregard to vacations, as the respondent had granted to regular em-ployees.General managers had previously been instructed in generalterms to reward all employees who had aided in pacifying messengersand to tie the Association in with such rewards.The manner in which the Association complied with the respond-ent's,instructions in strike situations is clearly indicated in,the.record.17Motor messengers,unlike bicycle and foot messengers,perform the delivery of messagesand other messenger tasks through the medium of motor vehicles. They are as a rule olderthan the other two classes of messengers. 112DECISIONSOF NATIONAL LABOR RELATIONS BOARDMessenger strikes had occurred in 1936 at Reading, Pennsylvania,and, in 1937, at Toledo, Cleveland, Chicago, Gary and other mid-western cities, and in the Pacific northwest.The respondent's dis-trict superintendent for the Reading area had succeeded in handlingthe 1936 strike without the aid of the Association but had subse-quently reported the matter to the Association Eastern division presi-dent.The latter explained to local assembly officers in the Readingarea that the Association was under a duty to prevent the occurrenceof similar outbreaks and directed those officers to investigate thegeneral situation and report thereon to him.Most of the other.strikes were settled by intervention of the Association and by. negotia-tions conducted by it with local company officials.The Toledo strike occurred in March 1937 and involved about 45messengers.Farren, Association Lake division president, was called.upon by local company officials to comply with the respondent's gen-eral instructions by adjusting the Toledo dispute.One of the methodsutilized .by Farren in executing his assignment was an appeal bytelegram to the parents of each of the strikers.Farren obtained theaddresses of the parents from the respondent's local officials.Thetelegram in each instance advised the parents that their son had, gone.out on strike through the instigation of a person falsely claiming toorganize on behalf of the C. T. U.; that the strikers were not allied.with any organization authorized to adjust their demands; that theAssociation was the sole agency in a position to negotiate as to thecurrent difficulties; and that membership in the Association was avail-able to the strikers.Farren informed the strikers' parents furtherof his assurance that, if the boys were removed from the influenceof the imposter organizer, he could negotiate a satisfactory adjust-ment of their wages and working conditions and effect an immediate.return to work for these boys, just as he had done for the striking.messengers in Chicago.Each message contained a request for theparents' cooperation in detaching their son from the control of theimpotent outside organizer, in dispelling any fear which may havebeen instilled in him that free and open discussion of his troubles withFarren would be harmful to his interests, and in agreeing to authorizeFarren as Association representative to negotiate a settlement oftheir son's "troubles."The telegram closed with the statement thatFarren would be pleased to discuss personally with the parents "anyphases of the situation" at any time of the day or night "until the boystroubles are adjusted."The message was signed by Farren as Asso-ciation division president.Messenger strikes occurred in several mid-western cities in Juneof 1937 while the general assembly was in session at Portland, Oregon,and Farren received notice to that effect at Portland from the re- THE WESTERN UNION TELEGRAPH COMPANY113spondent's Lake division officials, who asked for his assistance in ad-justing "the trouble."He wired Jack Darnell, president of the Chicagocommercial local assembly, to act on his behalf and to enlist the aid ofthe president of the Chicago messenger sub-local.Darnell informed.Farren on June 23, 1937, that the strikers had returned to work afterhaving been "quite obstinate and strong for C. I. 0." until that day,when Darnell and his associate were "able to break them down." OnJuly 1, 1937, Farren reported to Burton that Darnell and his asso-ciate had done very effective work in dealing with these strikes andthat satisfactory settlements had been effected by the Association inall instances.The expenditures incurred by the Lake division inhandling those disputes, including payment to Darnell for time spentaway from work, amounted to $276.50, according to Farren's report toBurton.On July 7, 1937, Cronkhite, general manager of the Lakedivision, thanked Farren by letter for the servicesand assistance ren-dered the. respondent by the Association "in the adjustment of mes-senger difficulties."Although the Association had up to this time, as hereinbeforedemonstrated, complied strictly with the respondent's instructions toavert messenger unrest and to negotiate on behalf of those who hadgone out on strike, Willever stressed the Association's continuingobligation with respect to future situations in a letter to Burtondated June 14, 1937.The letter advised Burton that the respondenthad suspended operations at Seattle, Washington, as a result of itsrefusal to deal with another labor organization on the ground thatthe Association' had been recognized as the sole bargaining agencyfor the respondent's employees. It called to his attention the factthat the seriousness and importance of the respondent's action in-vested the Association "with responsibility for seeing thata similarsituation does not develop elsewhere," since suspension of operationsat vital points could 'not be continued indefinitely as a means of pro-tecting the Association's rights under the exclusive representationagreement, with the respondent. "This is particularly important,"the letter concluded, "on the Pacific coast at this time, in view ofthe threat which has been made thatour messengerswill be calledout elsewhere in that section with' a view to precipitatingsimilarsituations elsewhere."A copy of this letterwas sentto all divisionpresidents.There is no evidence that the Association failed to com-ply with Willever's directions not to relax its watchfulness over theactivities ofmessengers throughout the country, and particularly,on the Pacific coast.The evidence as to the respondent's program to preventmessengersfrom joining outside organizations and the Association's actual co-operation with that program was not contradicted at the hearing. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillever testified, in purported justification of the respondent's activi-ties in this regard, that the Association had been called upon to dealwith dissatisfied or striking messengers pursuant to an establishedarrangement with the respondent whereby the Association had under-taken to preserve peace among the respondent's employees in exchange,for the respondent's recognition of the Association as exclusive bar-gaining representative.There was no need to call upon the Associa-tion, he testified further, to perform its part of the arrangement withthe respondent while the tenure of messengers continued generallyto be of short duration and while no signs of dissatisfaction weredetected among them. "We felt that a boy who was in today andout tomorrow," he said of the respondent, "as actually happens inmany cases, was not very good material to get wound up in a wholelot of understandings about agreements, because they were not here,long enough to make the performance worth while. In those cir-cumstances, frankly, as the head of the department, responsible forthe messenger end of the business," his testimony continued, "I hadnot encouraged the Association to interest themselves particularly inthe boys until the conditions changed with the length and tenure ofservice, .due to lack .of employment in other lines, and also whichdeveloped unrest among our boys.When that happened, I felt itwas time for me to suggest to the Association that they had betteralter their course in that respect." - He explained that his instruc-tions to general managers to have local company officials acquaintAssociation:officials -with "sore spots" in,messenger working conditionsand to tie the Association in with their elimination were issuedpursuant to the respondent's general policy of seeking to identifythe Association with the amelioration of working conditions.Farren undertook at the hearing to defend the Association's recordof assistance in handling messenger disputes by explaining that theAssociation was under a duty as sole bargaining representative to,dealwith all questions concerning conditions of employment andthat it was also obligated to protect the interests of other classesof employees who might suffer as a result of strikes called by mes-sengers.Asked by counsel for the Board whether the respondent'sofficials had not requested the Association to organize messengers.he replied :.Because the Company recognized us as their sole bargainingagent and they wanted this discontent among messengers stoppedthey asked us to include the messengers among our organizingprogram.We do not regard the testimony of Willever or Farren as a validdefense of the respondent's control over the Association's operations THE WESTERN UNION TELEGRAPH COMPANY115and of the respondent's attempts to thwart free organization amongmessengers.We find that the respondent continued after the effective date ofthe Act to utilize the Association as its agent in preventing freedomof organization among its messenger employees.We find also thatthe Association's compliance with the respondent's instructions, re-sulting in a half-hearted, limited organization of messengers intosocial rather than bona fide membership groups, plainly points tothe respondent's powerful domination of the Association's operations.The respondent's efforts were directed during this period not onlyagainst the attempts of outside organizations to enlist messengersbut also against the simultaneous campaigns of these organizationsto solicit regular employees.In the past the respondent's hostilityto all; organizations other than the Association had been directed al=most solely against the C. T. U., as the latter was the only organi-zation that had attempted, from time to time, to make inroads amongthe respondent's employees.After the Association had been formedand before the Act enunciated anew the right of employees to self-organization, the respondent's support of the Association servedadequately to ward off any serious efforts on the part of other labororganizations to gain a foothold among the respondent's regularemployees.The effective date of the Act, however, marked thebeginning of a more persistent program of promotional effort on thepart of rival organizations to enlist those classes of the respondent'semployees'who were also eligible for membership in the Association.In the spring of 1936, the A. C. A., a new organization, embarkedupon a campaign to organize the respondent's employees and, by theearly part of 1937, its efforts had resulted in the formation of Local36P for the respondent's employees in New York City.The A. C. A.'spromotional endeavors in New York City extended to regular em-ployees and messengers.The respondent undertook to win theseclasses of employees away from the A. C. A. by devices different fromthose used against, messengers in other parts of the country.Boththese classes of employees at New York City had abandoned the As-sociation in a desire to affiliate with a labor organization which, unlikethe Association, would serve as a real collective bargaining agency.Whereas the respondent was able in other areas to appease messengersand lure them away from outside organizations by offering them lim-itedmembership in the Association and by negotiating with theAssociation for the improvement, of working conditions, it could not,because of the difference in the nature of the basic discontent 'of theA. C. A. members and of messengers in other areas,, apply the sametactics against employees in New York City who had gone over tothe A. C. A. In the Metropolitan area, continued preferred treatment 116DECISIONSOF NATIONALLABOR RELATIONS BOARDof Association-members, derogatory and hostile statements against,the A.C. A., surveillanceof A. C.A. activities,and discriminationagainst A..'C. A. members were'among thetactics'employed by therespondent to preserve'the Association and destroy its growing rival.Thus,according to the uncontradicted testimony of one of the re-spondent's employees,a supervisor in the NewYorkCity traffic-department office warned several of his subordinates in the fall of 1936that unless they joined the Association their favorable working hours.would be assigned to Association members.Daniel J.Saunders, whohad been employed in that office,testified that in February 1937, almostimmediately after he had'resigned from the Association,he was noti-fied that his working hours had been changed to a less desirable shift.His immediate supervisor and all other supervisory officials to whom hecomplained stated that he was the victim of a policy to grant pre-ferred working hours to Association members.Two months later,after he had threatened to prefer charges of discrimination with theBoard against the respondent and after he had rejoined the Associa-tion, Saunders was restored to his former shift.Harry Burch,anotheremployee in the New York City traffic office,testified that he'had beenwarned by his immediate superior in February or March of 1937 thatunless he rejoined the Association his schedule of hours would bechanged to a less desirable'one.The threat was executed and Burchdid not<return to his former schedule until after he had rejoined'the'Association.John Havard,also employed in that traffic-departmentoffice,testified that, upon. a warning from his immediate supervisor.that he would be transferred. from the day shift to the night shiftunless he joined the Association,he became a member of the Associa-tion and attained security of working hours.Castelli,the immediatesuperior-of each of the four witnesses at the time of the threats anddiscrimination,did not deny the truth of their testimony.Max Weiss,another -employee at one of the respondent'sNew York City offices,testified that in May of 1937,after he had joinedthe A. C. A.,Sanan-gelo, his immediate superior,informed him that he had not beenrecommended to the advisory board for a salary increase because ofhis non-affiliationwith the Association.Sanangelo's testimony didnot contradictWeiss' statement and in fact corroborted it.Sanan-gelo testified that he was a member of the advisory board in May 1937and that he had stated to Weiss, in reply to the latter's question of whyhe had' not been recommended for a salary increase,"I was only con-cerned with Association members."We find that the testimony ofthese witnesses clearly establishes the fact that preferred treatmentof Association members continued after the effective date of the, Act.The: uncontradicted testimony of several New York City-messengerswho had joinedthe A.C. A. and solicited in its behalf is that the THE WESTERN UNION TELEGRAPH COMPANY117respondent knew of their A. C. A. affiliation through surveillance oftheir activities; that some of them were demoted to less desirableassignments because of that affiliation; and that supervisors dis-couraged membership in the A. C. A. and attendance at its meetingsand openly solicited membership in the Association.We find thetestimony of these messengers to be true.In addition to the specific efforts against. the A. C. A. at New YorkCity, the respondent attempted by other means to preserve the goodwill bf' the Association in the face of vigorous competition presentedby the A. C. A. and other labor organizations throughout the country.By January 1937, wages had been almost entirely restored to the1930 level.On March 26, 1937, Vice-President Welch, in charge ofthe traffic department, wrote to several of his regional subordinatesthat lack of appreciation on the part of some Association membersfor the achievements of the Association in bringing about a restora-tion of wage deductions had led to attacks against the respondentand the Association. "Obviously it is unthinkable that our people,who have about the oldest industrial union in existence, should beleft an easy prey to outside agitators who work primarily for theirown selfish interest," he wrote.His letter continued with'the fol-lowing suggestions for combatting outside organizations and pre-serving the Association's prestige :Close conference and cooperation with Association Local anddivision officials with respect of trouble elements in our organ-ization as they are uncovered, and how.they may best be dealtwith.Care taken to give the Association credit in the case of everysuccessful appeal or representation on behalf of any individualemploye or group of employes,-instead of striving to have itappear that the action was taken on the obvious merits of the caseand without reference to an intervention by the Association..Prompt and alert consultation with suitable A.ssociationofficials whenever there are indications of trouble brewing inany direction.Careful observation of our supervisory forces with a view tothe elimination of or-the correction of the practices of indi-viduals who through arbitrariness, unreason, discrimination orprejudices or just lack of tact tend to develop discontent andunhappiness among those under them.Suppression of wire gossip, which tends to spread unrest andinflammatory speculations and suggestions.The prompt adjustment of all grievances instead of allowingthe cases to be strung out through inaction or purely routineand desultory handlings. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the case of Illinois and any other States where" there aresix-day laws, to carefully consider, how compliance with thelaw may be effected with the least disturbance or loss to indi-vidual employes but within operating conditions and costs whichthe management can contemplate.Finally, .know the facts about the agreements and administerthem in all good faith.A copy of this letter was sent to all Association division presidents.Whenever necessary, regional officials of the respondent contributedtheir part in retaining the Association's -members and in discouragingoutside organizations from encroaching upon the Association.Thus,on April 16, 1937, the respondent's traffic manager at Denver, Colo-rado, wrote to seven of his subordinates that he had been reliablyinformed of the arrival at Denver of an organizer for the Committeefor Industrial Organization, who was attempting to work among thelinemen of the local telephone company.Stating that the organizerwould undoubtedly soon extend his activities to telegraph employees,he advised his subordinates as follows :... As our people, particularly the younger employees maynot be well versed in labor matters, and some may be guidedby remarks, you, as Company representatives might drop inad-vertently or. otherwise, I will briefly review. the situation as itstands today.The review of the situation referred to the fact that, under the Act,employees are free to join any labor organization of their choice, andthat if the C. I. O. obtained a majority it would be entitled to recog-nition with the resultant abrogation of outstanding agreements be-tween the respondent and the Association. It stated that the, im-portant question from the employee's viewpoint, and one which hemust decide for himself, "is this-'What does the C. I. O. offer me thatthe A. W. U. E. does not?' "As an answer to this hypothetical ques-tion, he suggested that, while both organizations were alike in theirstructure, they were different in that the Association settled its disputesby arbitration and the C. I. O. resorted to the strike. - "This differ-ence,?' he emphasized, "is highly important when one considers thatour employees who may join, the C: I. O. might be. called out on strikein sympathy with the radio operators on the West Coast, Postal em-ployees in Chicago, etc.Because of frequent necessity for strikes insuch an organization, their dues must be far higher than those of theA. W. U. E., and there are. frequent calls for special assessments for a`war chest,' whenever the union official.in power feels he needs morecash."A further answer to the hypothetical question was. that, onthe whole, the respondent's employees had. fared well, through the THE WESTERN UNION TELEGRAPH COMPANY119:Association and were satisfied with their working conditions.Theletter concluded with the following admonition :You, as a representative of the Company closest to the em-ployees should answer questions from a Company standpoint,.otherwise you will give the appearance of favoring an outsideorganization, which I am sure you do not, or you would notremain a member of the A. W. U. E.As the organizational campaigns of competitors progressed, a grow-ing insurgence within the ranks of the Association became apparentto the Association's officers, and members openly criticized and at-tacked the Association and its leadership.Concern over the possible.consequences of such conduct to the respondent and the Associationcompelled the latter's officers, as well as the respondent, to take actioncalculated to stem the insurgence and defend the Association.OnJanuary 7, 1937, Elsden, Association Metropolitan division president,reported to one of the Association officials in New Jersey as followsconcerning the counterattack made upon rebels within the Associa-tion's ranks by that division president :I've pitched into the radical groups and Association criticswith both hands flying and put the professional Bellyachers torout and the silence of these Gentry is now so profound youcould cut it with a knife... .The manner in which I took command of the situation appar-ently made quite an impression on some of the high Companyblokes too, so I hear.Discovery of the distribution of a circular attacking the Associationwas reported to Elsden on January 8, 1937, by the president of theMetropolitan division accounting local assembly. "This is outra-geous," he commented to Elsden, "and transcends even common de-cency and am firmly of the opinion that A. W. U. E., through itsConstitutional officers, should take immediate steps, in conjunctionwith Company officials, to put a stop to this sort of malicious propa-ganda."He suggested that such circulars were in contravention ofthe Association's constitutional method of dealing with the respond-ent on subjects affecting employee relations and were consequentlysubject to legal injunction."This sort of `literature,"' he continued,"thrown all over our streets is doing neither the Association nor theCompany any good notwithstanding the libelous character thereof.It should be stopped and stopped effectively and for all time."Elsdenreported to the local assembly president on January 12, 1937, that hehad conferred with the management on the matter of anonymous indi-viduals who were writing "poison-pen stuff" and that. "this last rottenoutburst" seemed to have "jarred 'em and perhaps we'll see some244384-40-vol. 179 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction."Elsden explained that as long as the respondent employed!the individuals who were anonymously poisoning the Association andas long as local assemblies accepted their applications for member-ship, no action could be taken against them without positive proof oftheir simultaneous membership in another organization antagonisticto the principles of the Association.Explaining that the difficulty layin the initial employment policy of the respondent which led it tohire such persons and keep them in -its employ, he predicted, "Iwouldn't be surprised if this isn't the blow-off and we shall see thingshappen from now on."Accusations that the Association was company dominated led itsofficials to adopt a varied, policy of disclaimer rather than anaffirmative program of assuring employees that they were now freeto organize.On February 19, 1937, Elsden wrote to Burton andsother members of the Association's board of directors advising thattheAssociation refrain from taking any steps in opposition to abill pending before the Congress on the restriction of the privilegeof free telegraph service. "Because of our particular position in thelabor picture," he suggested, "seems to me we ought to be supers ,:cautious about sticking our neck out on the thing.Can easily drawattention to what may be our most vulnerable spot and furnish ourenemies ammunition."On March 10, 1937, the Association's generalsecretary-treasurer announced to all local assembly presidents ascheduled meeting of the Association's board of directors and re-quested that "wide publicity" be given to the membership of, thefact that "the Association is an independent industrial union, andone, of the oldest of such unions in existence. It is not in anymanner controlled or supported by the Company, its officers, selectedby secret ballot, are paid by the Association which obtains its reve-nue through the form of per capita tax on its members." Statingthat the Association 'conference committee had, through. periodicnegotiations with the respondent since July 1918, secured for itsmembers improved working conditions and salary increases amount-ing to about 60 million dollars, the general secretary-treasurer as-serted that the Association would continue its policy of "truly repre-senting its members, and one should realize that the potential value ofthe organization is as great today as it has been during the pastnineteen years."After the United States Supreme Court's declaration of the con-stitutional validity of the Act, the Association reinforced its earlierattempts to defend itself as an independent labor organization andagain took no steps to purge itself of its apparent illegality.OnApril 16, 1937, the Association's general secretary-treasurer sent amemorandum to all local assembly secretaries stating that the United THE WESTERN UNION TELEGRAPH COMPANY121States Suprenie Court's action "does not in any,,manner. jeopardizethe continued smooth operation of the Association," and that the,Association, by agreement with the respondent in March 1937, hadbeen recognized as the exclusive bargaining representative for allland-line employees.The communication closed with the statementthat "many of our Association officers feel that the Law definitelystrengthens the position of your Association, and members are re-spectfully urged to continue their fine, loyal, moral and financialsupport and non-members everywhere should be invited to enroll."On April 30, 1937, Elsden addressed the following mimeographednotice to local assembly presidents, secretaries, and chairmen, and toall employees in the Metropolitan division for posting on bulletinboards assigned to the Association by the respondent.:Over the past few days many of our Employes have asked methe question :Does the Wagner Labor Act make it compulsory for Employesto join a labor Union (any Union).Of course the answer is "No"-The Act .specifically guaranteesthe freedom of Employes to join or not to join any labor Unionas they may see fit.This has, as everyone knows, been the fundamental ofA.W. U. E. membership policy among Western Union Em-ployes,for 20 years.However, it. would seem that some outside Unions are tryingto frighten some of our Employes by some, insidious propaganda,,that they must join up with them or else:`-Such activity merely illustrates the unscrupulous methods suchorganizations will adopt when their other efforts to enroll our'members have failed them.There is no evidence that the October 1925 instructions of the re-spondent's vice presidents, requiring the submission of Associationbulletins to local company officials for their approval prior to post-ing, were not followed with respect to Elsden's notice.In the April 1937 issue of the Telegraph World, official Associationpublication, there appeared under the caption, "Company UnionsHeld Unaffected by Decisions.Formation of Employe Representa-tion Groups Legitimate Manufacturers Association Declares," a re-print from an article previously published in the Wall Street Journalof April 19, 1937.The article stated that business men had beenassured in the weekly news letter of the National Association ofManufacturers that "freely chosen employe representation plans orlegitimate worker organizations confined to the plant" had not been 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutlawed by the United States Supreme Court's decision on the Act.The reprint continued as follows :The Act as interpreted does not compel contract or agreementwith anyone, individually or collectively, the analysis said.Theobligation` created is that of reasonable negotiations with thetrue representatives of the majority of employes, whether suchrepresentatives be from within or without the employers work-ing force.No legitimate organization confined to the plant or any freelychosen employee representation plan is outlawed. If the em-ployes prefer an organization confined to the plant for the pur-pose of collective bargaining it is their right to form one, anddeal with their 'empl'oyer through it and it is the business of thelaw to recognize and protect.The Association had thus followed for the respondent a pattern ofemployer anti`-'union behavior, with which we have becon-ie quitefamiliar, of pointing out to employees that the Act as validated didnot require. membership in any labor organization.Action of the respondent following the United States SupremeCourt's decision took the form of two memoranda from Vice-Presi-dent Welch to division traffic superintendents.The first was writtenon April 16, 1937, to six division traffic superintendents.Marked"confidential,".it stated thatWelch was attaching a copy of the Actand suggested that each of the six officers familiarize himself withits provisions and discuss them, as occasion permitted, with membersof his office and field staffs.The second was a.-telegram to=all divisiontraffic,-superintendents, dated * June,. 3, 1937. - It— read as 4ollows :In order that no claim may be made that we are guilty unfairlabor practice quietly discontinue use of all bulletin boards exceptthose needed for Company's routine instructions.After Welch's telegram had been sent out, the Association Pacificdivision president directed presidents and secretaries of local assem-blies in his ;division to refrain from using the respondent's bulletinboards for. posting Association notices.Upon learning of the direc-tions to Pacific division local assembly officers, Willever inquired ofBurton whether that action was the result of a voluntary decision onthe part of the division president or whether it had been necessitatedby a ruling of the respondent's officials in that particular area.Will-ever's comment on that action was that "to change under fire an oldestablished custom implies that custom was wrong which seems un-fortunate , at this time."Elsden, Association Metropolitan divisionpresident, wrote to Burton and other members of the Association's THE WESTERN UNION TELEGRAPH COMPANY123board of directors on July 9, 1937, that he was in agreement withWillever's comment; that bulletin boards in his division had provedto be immensely valuable in getting information and news quickly toall employees, and that. it would, be regrettable to destroy "this onesure avenue of getting facts before the employees."To discontinuea practice which had been in effect for many years, he concluded,would be to "admit error."The apparently doubtful validity of the free transportation priv-ilege had caused Burton some concern and he informed the Associa-tion Pacific division president on April 28, 1937, that mention of thematter on several occasions to the respondent's officials had evoked thereply that the practice was legal and did not constitute financialsupport' of the Association.On June 9, 1937, Messengers Local No. 40 of the C. T. U. filed withthe Board a petition for investigation and certification of representa-tives for the respondent's Seattle,Washington, office and allegedtherein that the local assembly of the Association in that area wascompany dominated.On July 16, 1937, charges were filed with theBoard by Messengers Local No. 40 of the C. T. U. Subsequently, onJuly 26, 1937, the Board issued its complaint against the respondent,alleging that the respondent, in the operation of its Seattle office atSeattle,Washington, had refused to bargain collectively with theC. T. U. on behalf of certain classes of employees at the Seattle office;that the respondent had, particularly since July 5, 1935, dominatedand interfered with the administration of the Association and hadcontributed financial and other support thereto; that the respondenthad given preference to members of the Association and discriminatedagainst members of the C. T. U. in regard to hire and tenure of em-ployment, promotions, and other terms and conditions of employ-ment ; and that, as a result of these practices, a strike was called bythe C. T. U. on June 9, 1937, which continued to June 18, 1937.Bur-ton addressed a memorandum marked "confidential" to all Associa-tion division presidents on July. 12, 1937, reporting on what hehad learned "about the Seattle situation."The report stated in de-tailwhat the respondent's position at the hearing would be with re-spect to the issue of the Association's legality and what evidencewould probably be presented by the Board on that issue. Burtoninformed the division presidents that he was gathering "as muchhistorical and other data as possible" and that he proposed to produce"at least some files to show that we have, from the very beginning,resisted Company efforts along various lines."The Association waspermitted to intervene in the 'proceeding at Seattle.Burton testifiedat the hearing in the instant proceeding that he would not deny thefact that he had discussed with the respondent's officials the question 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDbf how the charge of domination of the Association should be met atSeattle or subsequently.On August 13, 1937, during the hearing in the Seattle proceeding,all parties, including the Association, agreed upon a stipulation insettlement of the issues.By means of the stipulation the respondentagreed,inter alia,to cease and desist from discouraging membershipin Messengers Local No. 40 of the C. T. U. or encouraging membershipinMessengers Sub-Local No. 31, from dominating or interfering withthe administration of Sub-Local No. 31 and from contributing finan-cial or other support to it, from granting privileges and preferencesto members of Messengers Sub-Local No. 31 of the Association, andfrom refusing to bargain collectively with the messengers of LocalNo. 40 of the C. T. U. as the exclusive representative of all 'its mes-sengers employed at Seattle,Washington.The respondent alsoagreed, by way of affirmative action, to bargain collectively, upon re-quest, with Messengers Local No. 40 as the exclusive representative^f all its messengers employed at Seattle, Washington, in respect torates of pay, wages, hours of employment, and other conditions ofemployment, unless and. until another appropriate unit should havebeen decided under the Act.On August 25, 1937, the Board issuedDecision and Order in the case based upon the stipulation andfollowing the language of its provisions 186.The respondent's instructions on and after August 17, 1937Following the hearing in the Seattle proceeding, White, the re-spondent's president, addressed a memorandum on August 17, 1937,to the respondent's five vice presidents and to its comptroller oncompliance with the Act.The memorandum stated that, in view ofremarks made at the Seattle hearing, each of the six officers,wasbeing asked to conduct a most thorough investigation into his entiredepartment to satisfy himself that each supervisor had a copy of theAct in his possession and that there was no one in a supervisorycapacity who was not fully informed of the requirements, of that pieceof legislation.Asserting that the respondent had always desired tocomply with the Act and that instructions to' supervisors of thisdesire should have been unnecessary, the memorandum stated furtherthat recent experiences required that supervisors be instructed toobserve the Act and to ask questions on any of its aspects which mightnot seem clear to them.White asked his six subordinates to takeparticular care to explain to supervisors that the prohibition of theAct against furnishing financial or other support to a labor organiza-18M.atter of Weetern Union. Telegraph CompanyandMessengersLocal No.40 of theCmnmercial TelegraphersUnion,3 N. L. R. B. 375. THE WESTERN UNION TELEGRAPH COMPANY125Lion was being construed by the Board to cover such matters as useof the respondent's premises for Association meetings, extension tothe Association of the respondent's typewriter or mimeographingfacilities for Association correspondence, availability of the respond-ent's bulletin boards for Association notices, solicitation of membersby the Association on company time, and the granting of preferencesto Association members not only as to discharges but also as to as-signment of working hours and other conditions of employment.The memorandum concluded with directions to acknowledge receiptthereof and to advise White "when this work has been completed."The record shows that the vice presidents in charge of the com-mercial, traffic, plant, and engineering departments and the comp-troller had, before the end of September, advised all their immediateregional subordinates in conformity with White's memorandum andsent copies of the Act to such subordinates for distribution to super-visory employees.By the end of September, White had been in-formed by each of the four vice presidents in charge of regional,'operations and by the comptroller of their compliance with his in-structions of August 17.There is also evidence that questions wereasked by field officials about the legality of certain practices withrespect to the Association and that those questions were promptlyanswered.Among the practices about which inquiry was made wasthe check-off.The answer declared that it was not illegal. In addi-tion,Vice-PresidentWelch issued instructions to all appropriateofficers of the respondent prohibiting the rental of space, includingmeeting rooms, to the Association for any purpose.The board of directors of the Association sent mimeographed noticeson September 3, 1937, to all local assembly secretaries and divisioncommittee chairmen calling attention to the fact that the Board hadindicated at the Seattle hearing that the following practices tendedto show company domination of the Association and constitutedcontributions of financial support to it: (1) holding Association meet-ings and elections on company property, (2) using company equip-ment in preparing Association bulletins and letters, (3) preparingAssociation bulletins and letters on company time, (4) posting As-sociation notices on bulletin boards occupying company space, (5)distributing Association communications by means of company media,and (6) granting preferences to Association members as to conditionsof employment.The notice stated that the enumerated practicesseemed to be contrary to the letter and spirit of the Act and directedall addressees to examine the practices in their local assemblies andto discontinue immediately those designated as illegal.On advice of the respondent's general solicitor,Welch informedall division traffic superintendents on October 5 that it was undesir-able for employees occupying supervisory positions to hold office 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Association if their duties with the respondent, empoweredthem to hire, dismiss, discipline, grant preference in the assignmentof hours and vacations, or approve excused absences.Stating that hehad no authority to dictate the action to be taken by supervisoryemployees who also held office in the Association, Welch suggested,that those employees could best serve the interests of the respondentand the Association by relinquishing one of their posts.Employeeswere to understand, he said, that in the future they would be expectedto resign from supervisory positions if elected to office in the Associa-tion.On October 14, 1937, Titley advised all division plant superin-tendents of the general solicitor's opinion and asked them to takewhatever action might be necessary to comply with that opinion.After the respondent's officers had issued instructions as to super-visors, the Association undertook to investigate the nature of theduties performed by its members in the course of their employmentwith the respondent and to enforce the provision of the Association'sconstitution restricting active membership to employees not havingthe power actually to employ and discharge.On September 14, 1937,Elsden wrote to four of the respondent's vice presidents and to itscomptroller stating that it was necessary, in order to conform withconstitutional requirements, for the Association to check the workingstatus and delegated powers of supervisory employees and asking to -be advised concerning all employees in the Metropolitan division whohad specific authority to hire and discharge.Eldsen received a replyfrom Willever listing the names of persons in the commercial depart-ment of the Metropolitan division who had authority to hire anddischarge.The respondent's vice president in charge of the engineer-ing department sent a similar reply, setting forth the names of 20employees who were ineligible for active membership in the Associa-tion and stating that it was his understanding that active membersof the Association whose names appeared on that list had alreadywithdrawn from the Association or were planning to do so.He alsolisted the names of 30 employees who had the power to recommendhiring or recommend discharge.At the hearing, Eldsen testifiedthat all the five officers to whom he had written on, September 14,1937, had replied to the inquiry contained in that letter and thatsubsequently all local assemblies in the Metropolitan division had beennotified to check their membership lists against the names submittedby the respondent and to transfer to the associate membership rollsall active members reported by the respondent as having the powerto employ and discharge.On September 15, 1937, the Association's general secretary-treas-urer informed all local assembly secretaries that the Association wasconsidering the issuance of associate membership cards to employeeswho, "because of their position do not desire or should not have full- THE WESTERN UNION TELEGRAPH COMPANY127fledged membership rights." Several witnesses testified at the hearingthat associate membership did not carry the privileges of voting onquestions before the local assembly, of selecting officers, and of beingnominated for or elected to office.By October 12, 1937, the Associa-tion had not satisfied itelf that all supervisory employees who mightbe in a position to influence their subordinates to join the Associa-tion had withdrawn from active membership.Farren suggested toBurton by a letter of that date that the Association could defenditself against attacks of company domination if it cleared its "officialranks" of employees "who hold positions with the Company who maybe in position to dominate and influence employes to join ..."There is no showing in the record that employees authorized to im-pose the penalty of summary dismissal upon their subordinates andto recommend discharge withdrew from active membership or thatemployees empowered to hire or discharge messengers followed thesame procedure.On the contrary, the evidence shows affirmativelythat., as of February 1938, 162 supervisory employees held office inlocal assemblies and constituted approximately 24 per cent of thetotal number of local assembly officers; and that 15 supervisory em-ployees held divisional offices in the Association and constitutedapproximately 47 per cent of the total number of divisional officers."'There thus remained in policy-making positions in the Associationsupervisors who represented the respondent and were able to coercetheir subordinates to follow the respondent's policy with respect tothe Association.The uncontroverted testimony at the hearing was that, after pro--lnulgation of the instructions hereinbefore discussed, Associationmembers ceased using the respondent's mechanical facilities in con-nection with Association work and discontinued the practice of per-forming Association clerical tasks on company time.Meetings oflocal assemblies and other Associationgroups wereno longer held oncompany property, although various localassemblieshad consideredthe question of renting space from the respondent for that purpose.In this connection, Foster, Association Southern division president,addressed a memorandum, marked "confidential," to all local as-sembly officers in his division on October 15, 1937, which read as-follows :The following from Burton dated October 11th:Your memo October 1st, and returning attachments in respectsto having the Company rent us space for meetings, elections, etc.19The source of these figures is a list of job designations and job descriptions preparedby the respondent for all persons who it claimed had been listed as Association officers inthe Telegraph World of February 1938. Our determination of whether an employee thuslisted performed supervisory functions is based upon the respondent's admissions and the-character of the job designations or job descriptions. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring my visit in New York this entire question was receivingthe attention of Company officials, particularly because the NewYork Local assemblies wanted to rent meeting and election spacein the Company's 60 Hudson Street Building.Company people were definitely against renting space to theAssociation, although I understand the building manager hadworked out the exact rental charge per hour.Company folksgenerally felt that they would rather not have the questionsraised at all, because they did not want to definitely and finallydeny the Association's request.They were afraid, however,to grant such a request because the moment space was rented tothe Association, other organizations would apply for the samerenting privilege and if the Company refused to treat the other,organizations the same as it had treated the A. W. U. E. thecharge of discrimination could not be avoided and probablynot successfully defended.This, I feel, is a reasonable attitudeand I suggest that we avoid even asking the Company to rentus space.The respondent's desire to avoid equal treatment of the Associationand its rivals is hence clearly-apparent and the Association's acqui-escence in that desire is established.Free use of company bulletin boards and company bulletin-boardspace by the Association was discontinued soon after August 17, 1937.Thereafter the Association negotiated with the respondent for therental of bulletin-hoard facilities and on February 24, 1938, bothparties signed a contract whereby the respondent granted the Asso-ciation that privilege in return for a monthly rental payment of $45.On March 7, 1938, a supplemental agreement was signed providingfor the enjoyment of the privilege, at the rate fixed on February 24,as long as the Association continued to represent a majority of therespondent's land-line employees.The record shows that the Asso-ciation paid the contract rate through April 24, 1938:After thisarrangement had been consummated, the secretary of the A. C. A.local at San Francisco wrote to White on March 30, 1938, statingthat he understood the Association had leased bulletin-board spacefrom the respondent and requesting the same privilege for theA. C. A. local at San Francisco.White replied on April 4, 1938,that it was not the respondent's policy "to make a general practiceof leasing space such as you mention to other persons or organiza-tions."Informing the A. C. A. local secretary that the Associationhad for 20 years been the bargaining representative of a majorityof the respondent's employees, White stated further : "Our arrange-ment with them with respect to bulletin boards is the outgrowth ofthe collective bargaining process, and is a part of our general group THE WESTERN UNION TELEGRAPH COMPANY129of understandings with the Association covering all working condi-tions.The privilege in their case represents a concession by thecompany in lieu of other concessions. It would not be our policyto extend a similar rate or a similar privilege to any organizationwith whom we have no general labor agreement." The Associationthus continued to enjoy a favored status whereby it assumed an ad-vantage over its competitors in methods of disseminating infor-mation.Although the -respondent's instructions ' and those of the Associa-tion did not prohibit the continued use of the free transportationprivilege accorded to the Association in a memorandum of under-standings executed on December 14, 1920, the record contains no evi-dence of any applications for railroad passes by the Association afterSeptember 1937.Willever stated at the hearing that, while the agree-ment of 1920 had not been cancelled by the parties, the Associationmade no requests for railroad passes after December 1937. If anyapplication had been made, he explained, the respondent would haverefused to honor it on the ground that the transportation privilegeconstituted a form of financial assistance.Burton testified that theAssociation had taken no definite action with regard to discontinuingthe privilege of free transportation but that a voluntary understand-ing had been reached among its officers to refrain from invoking themachinery necessary for the enjoyment of that-privilege.His fur-ther testimony was that the last time the Association had receivedfree railroad passes had probably been in the spring of 1937.WhileWhite's information to his immediate subordinates onAugust 17 was that preferential treatment of Association membersconstituted support of the Association and while there is no evidencethat preferences were in fact accorded Association members afterAugust 1937, the preferential hiring provision of the Omaha. Agree-went and subsequent arrangements for favored treatment of Asso-ciationmembers were not formally abrogated or superseded by -acontrary agreement during the bargaining conference of October1937 or at any later date.Willever explained at the hearing that hesaw no need for abrogating the Omaha Agreement and supplementalunderstandings on this subject in view of his opinion that "an agree-ment which is opposed to a fundamental law, is cancelled by the ap-plication of that law."Only the preference provisions of the OmahaAgreement and of supplemental understandings, he testified, hadthus been considered nugatory.Moreover, his instructions to generalmanagers after August 17, he stated, were intended. to abrogate allpreference agreements and preference practices which had been out-standing at that time. -Titley of .the plant department testified thathe had issued no instructions and had taken no steps to inform the 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in his department that the Omaha Agreement was nolonger in effect.Burton corroboratedWillever's. testimony that noformal' understanding had been entered into after August 1937 termi-nating the preference provision of the Omaha Agreement or cancel-ling that 'document in its entirety.While Burton testified furtherthat the Association was not contending that the Omaha Agreementwas still in full force and effect, he stated as follows with respect tothe status of that contract :The situation is we don't know yet whether it is legal or notunder the Wagner Labor Act, and therefore it is in a state ofsuspended animation.The Association did not at any time advise its members that thepreference agreements had been canceled.On November 29, 1937,Farren informed the Detroit messengers that the Association had atthat time a preferential hiring agreement with the respondent.Fur-ther inquiry made of Farren on February 8, 1938, by the secretary'treasurer of the Association messenger assembly at Detroit concern-ing the status of preference agreements brought the following reply :On the question of membership preference, we have such anagreement, but as yet we have not obtained recognition from theN. L. R. B., as a legitimate labor organization, as have the C. T.U. A., and A. R. T. A., therefore, if the Company shows anypreference for members as against non-members, and gives as itsreason, non-membership in the Association they would be citedfor unfair labor practice and supporting a Company Union, etc.The Company therefore is very careful not to do anythingwhich will give the Labor Board any cause for such charges.It is clear that the respondent's conduct was not reasonably calculatedto impress the Association with the fact that one of the most valu-able techniques for soliciting members had been permanently discon-tinued.or the Association to construe in practice the silence of White's in-structions of August 17 on the "tying-in" technique as an abolitionof that device.Titley testified that he had not rescinded his earlierletters to district plant superintendents that the Association be tiedin with the granting of furloughs and the practice of "spreading thework."His further testimony was that the, policy expressed in hismemorandum of November 24, 1933, remained unaltered and con-tinued to the date of the hearing "within proper bounds." That memo-randum stated in part: "The relationship between the Association andthe Company has not changed, unless it be that they are morestrongly cemented together, and it is therefore most desirable that we THE WESTERN UNION TELEGRAPH COMPANY131contribute our full fifty per cent of cooperation and effort to operateand carry on."There is no showing of the countermand of any ofthe respondent's instructions as to tying the Association in with vari-ous improvements in working conditions and with the considerationof applications incidental to the respondent's established personnelprogram. It is also clear from the record that as late as February28, 1938, the Association officers considered the "tying-in" practice aneffective means of attracting new employees to the Association.Onthat day, Farren wrote to Ross, Association Eastern division presi-dent, in reply to the latter's questions concerning the Association'sposition with respect to salary schedules for messengers.Farren ad-vised Ross that all agreements for guaranteed earnings negotiated inthe Lake division "to settle messenger difficulties" applied only to themessengers in the service at the time the contracts were consummatedand did not extend to messengers to be hired in the future.He ex-plained the value of his arrangement as follows to the Eastern,division president :This gives the local and division officers an opportunity to dosomething for the new employes as they did for the olderones .. .Unless that policy is followed, all new boys receive the sameas the older boys, and there is nothing the Association can doto assist them in so far as wages are concerned, but negotiategeneral increases for all messengers, regardless of length ofservice or experience.The new boys coming in at the same pay as the older boys, donot know the Association was responsible for the wage sched-ule and give the Association no credit.The older boys like tosee the new ones come in for less and have to work their wayup, as they did.He further advised Ross that it would be foolish "to try and forcethe Company to pay the old schedule to all new boys, and I do notbelieve you would be successful in so doing unless trouble was inprospect."NeitherWhite nor any of his immediate subordinates undertookat any time after August 1937 to rescind instructions previouslyissued requiring employing officials to hand Association literatureto new employees.Welch testified that he had issued no orders todiscontinue that practice in the traffic department.Titley's testi-mony was to the same effect with regard to the plant' department,The record also shows that a further device which the respondenthad instituted before July 5, 1935, to aid the Association in solicitingmembers, had not been abolished by April 8, 1938.On the latterdate,Farren informed the secretary-treasurer of a Chicago local 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly that, in accordance with Titley's letter of October 14,1931,employee lists could be obtained from local company officers.The exclusive recognition agreement entered into in March1937for the obvious purpose of encouraging messengers to join the Asso-ciation and discouraging affiliation with rival organizations remainedfully effective as "of the date of the hearing.Nor was the Associa-tion's custom of informing the respondent's officials of the extent oforganizational progress made by other labor organizations discour-aged.In the latter connection the Association's Southern divisionpresident wrote to one of the respondent's general managers on No-vember 2, 1937, informing him that a named organizer for theAmerican Federation of Labor, who had $40,000 at his disposal fororganizational work, was attempting to enlist employees at someof the respondent's offices.The 1919 arrangement for the check-off of Association members'clues remained-in. effect after August 1937.On September 25, 1937,Burton wrote to Elsden that the C. I. O. was demanding the check-off, , privilege for those of its members who were employed by therespondent at Denver, Colorado, and that the respondent would becharged with discriminatory treatment of the C., I. O. unless itextended that privilege to the C. I. O. or withdrew it from theAssociation. - Burton's letter dealt also with other aspects of therespondent's dealings with the Association and it appears to havebeen written after consultation with the respondent's officials.Therespondent did not thereafter discontinue the check-off for the Asso-ciation; and there is no evidence that the C. I. O. requested thecheck-off privilege or that its request was granted.White's prohibition against solicitation by the Association oncompany t_ime.- appears to have been observed generally as to allclasses of employees except messengers.One of the respondent'smessengers, employed in New York City, had, in November of 1937and again 2 months later, been handed an application for member-ship in the Association by one, Matthews, a fellow messenger em-ployed in the same office as the messenger in question.Matthewshad informed the messenger in question on the first occasion that amessenger sergeant, charged with inspecting messenger uniforms andkits and reporting irregularities in connection therewith to the dis-trict superintendent, had visited the office and had left applicationsfor membership with Matthews, instructing him to hand them to allmessengers who, were not members of the Association.On the latteroccasion Matthews stated that two Association organizers had visitedthe office, had. checked upon the extent of non-membership in theAssociation, and had instructed Matthews to distribute applicationsto those who had not' joined the Association.Another messenger,employed in "one of the respondent's offices in New York City, joined THEE WESTERN UNION TELEGRAPH COMPANY133the Association in September 1937 under the following circumstances :Upon returning to his office after completing an assignment, butbefore finishing his work for the day, he was informed by the nightclerk that the latter had been instructed to keep him in the office,until the arrival of the president of one of the local assemblies.When the latter arrived, he handed the messenger an application formembership in the Association and asked him to sign it.The fol-lowing day, after having asked the advice of the office manager andafter having been told by the latter that it would be advisable forhim to join, the messenger signed the application blank.We findthat solicitation- of messengers on company time by the Associationdid not cease after August 17, 1937.The record fails to establish the fact that the respondent's laborpolicy with respect to messengers changed after August 1937.Theevidence indicates clearly that the respondent did not relax its effortsto prevent messengers from joining labor organizations other thanthe Association.The device of informing messengers that the Asso-ciation .was the exclusive bargaining representative for the respond-ent's employees was still used whenever the need arose.Thus onOctober 7, 1937, the respondent's city superintendent at Detroit in-formed his superior, the general manager of the Lake division, thata vote had been taken by the messenger sublocal at Detroit to with-draw from the Association and to form an independent unaffiliatedorganization; that the messengers had taken the position that theAssociation was not supporting them in their negotiations with therespondent; and that the failure of the last general assembly to rec-ognize the messengers as regular members had aroused resentment ontheir part against paying dues to the Association.The city super-intendent reported further to his superior that local company officialshad pointed out to the messengers, in informal discussions, that therespondent recognized the Association as the exclusive bargainingrepresentative of its employees.Cronkhite, Lake division generalmanager, discussed the situation outlined in his subordinate's com-munication with Burton and thereafter forwarded that letter to Far-ren,Association take division president.The latter, in a letter toCronkhite, expressed his regrets as to the action taken by the Detroitmessengers and stated that he would endeavor to dissuade them fromexecuting their plans.In the event his efforts proved unsuccessful,he advised Cronkhite, the Association would insist that the respond-ent observe its exclusive recognition agreement and refuse to recog-nize or negotiate with any messenger committee at Detroit or else-where which was not affiliated with or approved by the Association.After having conducted a personal investigation into the Detroitsituation,Farren advised Burton that it would be unwise for theAssociation to take any action against the contemplated withdrawal 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the messengers "until our position has been definitely establishedwith the Labor Board...." Should the Association undertaketo oppose their withdrawal, he stated, they would appeal to theBoard and place the Association in a position of being unable validlyto support its claim to represent messengers.The Detroit messen-gerswithdrew from the Association and returned to it after 2months, when their group was chartered as an independent Associa-tion local.The respondent's officials continued their practice of informingAssociation officials of the imminence of "messenger trouble," and,the Association promptly responded by negotiating on behalf of themessengers in the trouble area.Thus in November 1937 Farren wasinformed by the respondent's local officials that the C. I. O. wasattempting to organize messengers in the vicinity of Flint, Michigan.An Association representative thereupon proceeded to the area inquestion and negotiated an adjustment of wages and working condi-tions for the messengers.According to Farren's testimony, the mes-sengers nevertheless joined the C. I. O. after the Association haddisposed of their complaints against the respondent.None of themhad been affiliated with the Association when the latter negotiatedon their behalf.Thereafter, at a joint conference between the Asso-ciation and the respondent held from November 15 to 26, 1937,therespondent agreed to pay premium wages to messengers working onChristmas Day and to put into effect a vacation schedule for messen-gers.On December 23, 1937, the respondent issued a printed com-pilation of all agreements with the Association which were appli-cable to messengers.Also, as of December 15, 1937, the Association'sconstitution was amended to accord full membership rights to mes-sengers.Thus the August 17 instructions and the respondent's subse-quent conduct were not seriously intended to, and did not in fact, leadthe Association to believe that the respondent's policy with regard tothe organization of messengers had been altered.We find that the respondent intended, by means of the instruc-tions of August 17, to assure the continued existence of the Associa-tion and to divest it of only such characteristics as made it obviouslyvulnerable to charges of company domination without impairing thefavored status which it had unceasingly enjoyed for 19 years.Weare unable to find that the instructions of August 17 were intendedin good faith to purge the Association of the respondent's domina-tion and to release the respondent's employees from the company-inspired compulsion to join the Association as a necessary incidentof their employment.The respondent's continued refusal to deal with any labor organ-ization other than the Association led to the filing of charges againstitwith the Regional Director for the Eighteenth Region of the THE WESTERN UNION TELEGRAPH: COMPANY135.Board by General Drivers, Local No. 116, A. F. of L.A complaint.was thereafter issued by the Board on March 11, 1938, alleging thatthe respondent, in the operation of its office at Fargo, North Dakota,,had engaged in an unfair labor practice, within the meaning of Sec-tion 8 (5) of the Act, by refusing to bargain with the representa-tives of the A. F. of L. local.Although the Association had filedwith the Regional Director a notice of its intention to enter a motion,for leave to intervene in the proceeding; no such action was taken.Counsel for the Association was present at the hearing but did notenter his appearance of record.On March ' 28, 1938, during the.course of the hearing, the respondent, the A. F. of L. local, and the.Board entered into a stipulation which effected a settlement of thecase.Counsel for the respondent and counsel for the other parties.agreed in the stipulation that the A. F. of L. local represented amajority of the messengers employed by the respondent at Fargo,,North Dakota, and that the respondent would consider those messen-gers as constituting an appropriate unit until such time as the Boarddesignated a different unit as appropriate.The respondent agreed.also to bargain collectively. with the A. F. of L. local, upon request,as the sole representative of all its messengers at Fargo,, North,Dakota.The Board subsequently disposed of the case on June 8,,1938, by issuing an order in conformity with the stipulation.20The Association regarded the conduct of the respondent's counselin entering into the stipulation which settled the Fargo proceeding-as a, betrayal of the Association and as a mark of utter ingratitude,toward that organization for its past efforts in keeping messengers.out of other labor organizations.On April 4, 1938, Burton issueda report, to all division presidents on the Fargo proceeding and its,background, which is summarized as follows:.The. Association . had,..."for numerous reasons which you all know and understand," made.no effort to organize the Fargo messengers.The A.Y. of L. hadconducted its promotional work in so unobtrusive a manner "that it,did not come to the attention of the Association, and consequently,,no opportunity to offset it was afforded." Before the hearing, Burtonwas led to believe by statements of the respondent's law departmentthat the respondent would oppose the A. F. of L.'s. claim of the,appropriate unit.Consequently, in reliance on that belief, the Asso-ciation prepared no evidence on the unit question.At the hear-ing, hoavever, counsel for the respondent informed Burton and coun-sel for the tAssociation that he would not contest the A. F: of L.'sappropriate unit claim and that he would introduce no evidence to.support the respondent's answer to the complaint.Hence, the Asso-20Matter of The Western Union:Telegraph CompanyandGeneral 1)riteo:s, Local No. 116,_A. F. of L., 7N. L. R. B. 974.247384-40-vol. 17--10 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation was compelled to refrain from, intervening in the proceedingand participating in the hearing and was forced to acquiesce inthe stipulation which settled the case.Burton's report elicited bitter and disillusioned replies from the`Southern and Gulf division presidents.The report emphasized forthe Southern division president the fact "that we are not gettingas much cooperation from the Company as we have given them inthemessenger situation."Complaining that the Association wasspending money to help the respondent in its battle against outsidelabor organizations and that it had been repaid with ingratitude, hesuggested that the Association drop all messengers from its member-ship "and let the Company have their own battles with them andthe outside labor organization and we remain just an observer insuch battles."In his opinion, the Association's plight was due to thefact that the respondent's law department had disregarded all in-structions which Willever had issued to the Association on messengerorganization."Mr.Willever sicks us on," he protested, "and theLegal Department chops us off on the limb every time for they seemto be against messenger organization in the Association."To theGulf division president, the Fargo hearing seemed a "fiasco."Helikened the Association's predicament to "that of a prize fighter whofound himself iii the position of having his sponsor step into thering before the first round and raise the hand of the opponent tosignify admitted defeat and yourself and your seconds could onlystand agast at the spectacle."His suggestions for future action were-to organize all messengers and to reach an understanding with White,on the position to be taken by the Association at subsequent proceed-ings before the Board involving a defense of the Association.We find that the Fargo hearing establishes the fact that, where the.Association was left to its own devices after August 17, it showed-litter helplessness in dealing with situations for which independentlabor organizations can be and usually are well prepared.7.Conclusions as to the present status of the AssociationThe Association stands today, precisely as it has stood since 1918,:as the servant of the respondent, alert to perform both actively andpassively the role of an obstacle to freedom of organization enun-ciated byWoodrow Wilson in 1918 and reaffirmed in the Act onJuly 5, 1935.In 1918, after defying the recommendations of the War Boardthat discharged employees who were C. T. U. members be reinstatedand after resisting the appeal of Woodrow Wilson that the then.,current public policy as to labor relations be observed, the respondentsummarized as follows for its stockholders its position with regard to THE WESTERN UNION TELEGRAPH COMPANY137the C. T. U.: "The Company says in effect to its employees : If youdesire to join the C: T. U. A., then we must part." In contraventionof the principles of the United States Government as enunciated byWoodrow Wilson for the period of the war and in furtherance ofits own policy of prohibiting its employees from joining labor organi-zations of their choice, the. respondent formulated a program oforganization for its employees; supervised and supported financiallythe initiation of the Association in accordance with that program;and confronted its employees with a sole -substitute for all other labororganizations.After 1918 the respondent continued its vigorous opposition to theC. T. U. and simultaneously heaped numerous forms of largesse uponthe organization of its choice in order to assure its growth. andprogress.Until 1925, it relieved the Association of the financialresponsibilities attendant upon the convocation of general assemblyconventions,' a favor which the Association evaluated as a "life saver."It voluntarily expanded the concept of "company business" to in-clude the Association's operations and extended to the Associationthe valuable perquisite of free railroad transportation, a concessionwhich the Association's general president considered "vital to boththe Company and, through the Association, the employees." It madeavailable to the Association without financial charge but at the costof censorship the "one sure avenue," as the Metropolitan divisionpresident had recognized it, "of getting facts before the employees"by permitting the Association to use bulletin boards and°bulletin-board space.It afforded the Association the free use of mechanicaland meeting-room facilities and, according to Willever's testimony,"possibly one or two small things which constituted financial aid.''When offers of stock at less than market value were made to itsemployees, the, respondent expressly permitted the Association andits officers to participate in the opportunity for financial gain.During the years which followed the formation of the Association,the respondent also undertook, according to the instructions of itsofficers, "to sell the Association" to its unenthusiastic employees andassumed for the .Association, asWillever, stated at 'the hearing, theburden of. "trying to get going so far as membership was concerned,because for- the reason that Mr. Carlton had taken the initial step inthe first place."Thus it instituted the check-off system for collectingdues, a privilege 'which Willever admitted at the hearing had facili-tated the collection of, dues and had stabilized the Association'sfinances.It instructed employing officials to distribute to new em-ployees literature "describing the functions and objects of the Asso-ciation and calculated to sell the Association to our employees" andto furnish Association officials with employee lists, "the' information 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing wanted in a membership drive." It sanctioned and encour-aged the endeavors of supervisory employees n enlisting their sub-ordinates as members of the Association. It extended to Associationmembers various preferences as to conditions of employment andunequivocally pointed out to non-members that the disparity of priv-ileges between them and their fellow employees was due only to adifference in attitude toward the Association. It attempted by meansof the "tying-in" technique to enhance the prestige and good will ofthe Association and to inculcate in the minds of employees the beliefthat membership in the Association was an indispensable factor inthe enjoyment of highly prized incidents of employment.The respondent's reward for all these bounties lay in the fact that.ithad trained the Association to act as its compliant agent in dealingwith its employees and that it had fashioned the Association into aweapon for warding off the advance of outside labor organizationsupon the domain restricted to the Association.During the criticalyears of 1931 through 1933 the respondent utilized the Association asa medium for forcing wage deductions on its employees and effec-tively prevented the submission to arbitration of the serious questionof reducing earnings.When "messenger trouble" broke out in 1934,the respondent wielded its well-designed weapon in successful com=bat against labor organizations to which messengers were beingattracted.The contention is made in the respondent's brief that the privilegeswhich it-had accorded the Association represented the fruits of col-lective bargaining between the parties and could not, therefore, beregarded as outright gifts.We do not agree with this contention.A number of these perquisites were clearly not even the results of apurported exchange of promises mutually induced but were origi-nally spontaneously tendered by the respondent without the solicita:tion of the Association. In this connection, the "tying-in" practiceis an outstanding example.Where privileges were in part obtainedafter a conference on both sides, the nature of the dealings betweenthe parties which resulted in the grant of the privileges could not.as we have hereinbefore demonstrated, realistically.be termed collec-tive bargaining, as the respondent had designedly, through its variousforms of support, deprived the Association of any power to bargain.as the independent representative of the respondent's employees.Had the respondent, after the effective-date of the Act, initiatedor supported the Association in- the manner described, its activities.would unquestionably have been in violation of Section 8 (2) of theAct, as they constituted domination and interference with the forma-tion and administration of a labor organization and the contributionof support thereto. THE WESTERN UNION TELEGRAPH COMPANY139On July 5, 1935,the activities of the respondent and its dealingswith the.Association came within.the purview of the Act.No newindependent organization thereafter came into being as the successorto the illegal Association and the latter continued to function withthe same officers, the same constitution,and in accordance withmethods established before July 5,1935.The respondent did not'comply with the prohibitions of the Act by withdrawing recogni-tion from the Association as the collective bargaining representative'of its employees and by announcing to them that they were free tojoin any labor organization of their choice. Instead, the respondent4efied the Congress of the United States,which had reaffirmed theright of employees freely to organize and choose bargaining repre-sentatives, as it had disregarded in 1918 the War Labor Board'srecommendation and Woodrow Wilson's plea.On July 5, 1935, andfor 2 years thereafter,while the respondent retained its vigil over thepromotional efforts of outside labor organizations,theAssociationcontinued to enjoy all benefits previously tendered to it, although therespondent and the Association realized the patent illegality of theiractivities.The Association's role of aiding the respondent in itsbattle against outside labor organizations became more pronouncedduring this period than it had been previously.While therespondent went through the motions on August 17;1937, of reluctantly divesting the Association of some forms of sup-port, it. did notseriously attempt to place the Association in a posi-tion of equality with all other labor organizations which had endeav-.ored to enroll its employees.Althougha few illegal practices withrespect to the Association had been modified,the respondent per-mitted that organization,which it had dominated in the past andwhich it was certain could be dominated in the future,to continuein existence.The Association still retained the benefits of freerailroad transportation,of the use at nominal cost of the respondent'sbulletin boards,of the arrangement to hand new employees promo-tional literature,of the agreements for preferred treatment of itsmembers as to hire, tenure, and conditions of employment, of thevaluable "tying-in" device,and of the exclusive recognition agree-ment.The action of August 17, 1937, designed only to detract atten-tion from the Association'svulnerability under the Act, failed toemancipate the Association and the respondent's employees from their19 years of subjugation to the will-of the respondent.We find, on the basis of the foregoing evidence,that the respond-ent has,since July 5, 1935,dominated and interfered with the admin-istration of the Association and contributed support to it.We find.also that the respondent has thereby interfered with, restrained, and,coerced its employees in the exercise of the rights guaranteed to themby Section 7 of the Act. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Discrimination with regard to hire and tenure of employmentThe OmahaAgreementas executed and enforced required the re-spondent"to .hereafter prefer for employment those.applicants forpositions who indicate their willingness to become members of theAssociation."By means of the memorandum of understandings signedin October 1921 the respondent agreed that "as between member andnon-member of the Association,the member shall receive preference atall times where the Company's interest will not be impaired by so,doing."Both agreements were in operation after July 5, 1935, andhave not at any time since then been expressly cancelled.Section 8(3) of the Act declares that it is an unfair labor practicefor an employer to encourage or discourage membership in any labororganization by discrimination in regard to hire and tenure of employ-ment.By express proviso, the making of an agreement"with a labororganization(not established,maintained,or assisted by any actiondefined in this Act as an unfair labor practice)" requiring as a condi-tion of employment membership in the bona fide contracting organi-zation is not prohibited.Since we have found that the Associationhas been maintained and assisted by the respondent in violation ofthe Act, any contracts made with it and thereafter enforced by the re-spondent are not expressly or impliedly sanctioned by the proviso.We find that,in enforcing and failing formally to nullify the prefer-ence agreements hereinbefore mentioned,the respondent has, sinceJuly 5, 1935,discriminated against its employees in regard to hire andtenure of employment,thereby discouraging membership in other labororganizations and encouraging membership in the Association.Wefind also that,by such action,the respondent has interfered with, re-strained,and coerced its employees in the exercise of the rights guar-anteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A,subsec-tions 5, 6, and 7,and in Section III B, above, occurring in connectionwith the operations of the respondent described in Section I above,have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has, since July 5, 1935, domi-nated and interfered with the administration of the Association andcontributed financial and other support to it in execution of the pur-pose for which it was originally created by the respondent. Such THE WESTERNUNIONTELEGRAPHCOMPANY141purpose, we have found, was the thwarting of free organization amongthe respondent's employees.We have also found that the respondent's.instructions of August 17, 1937, were not intended to and did not infact emancipate the Association from its dependence upon the, respond-ent.We shall, therefore, order the respondent to cease and desist fromfurther domination of and interference with the Association.In the brief submitted by the respondent for the consideration of the.Trial Examiner it is argued that the Act does not require the imposi-tion of the "death sentence" upon the Association.To do so, it iscontended, would be to interfere with the right of the respondent's-employees freely to choose their bargaining representative.We can,not agree with the respondent's contention in this respect.The pur--pose for which, as we have found, the Association was organized andto which it was thereafter continuously devoted was the coercion ofthe respondent's employees in the exercise of their right to self -organi-za.tion and to bargain collectively through representatives of theirown choosing.That purpose has been outlawed by the Act, and asplong as the Association remains in existence among the respondent'semployees, even though partially shorn of some of its illegal charac-teristics, it will constitute an impediment to the exercise of the rights,guaranteed by the Act.Nothing short of disestablishment can effec-tively eradicate the effects of 20 years of interference and domination..If the respondent's employees are to be released from the coerciverestraints to which they have long been subjected, the symbol of that,coercionmust be completely removed.The contracts entered intowith the Association, having been originally executed and subsequentlyperformed for a purpose now illegal, must cease to be enforced.Wetherefore deem it necessary, in order to effectuate the policies of theAct, to require the respondent to withdraw all recognition from theAssociation as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, rates ofpay, hours of employment, or other conditions of employment andcompletely to disestablish the Association as such representative.Since we have found that the preferential hiring aspects of theOmaha Agreement and subsequent arrangements for the favored treat-ment of Association members are in violation of Section 8 (3) of theAct, we shall order the respondent to cease giving any force or effectto such understandings.All other agreements with the Associationare also to be made null and void, as they are part and parcel of therespondent's general conduct which we have found to be violative ofSection 8 (2) of the Act.We have further found that the check-off of dues from members'wages was accorded the Association for the purpose of facilitating thesecuring of membership therein and of stabilizing the Association's. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDfinances.It is apparent that an authorization for the check-off ofdues owed to an organization. dominated and supported by the re-spondent was not a voluntary act of the employee signing such authori-zation but represented a further aspect of the employee's compulsionto abandon his rights under the Act and to support the organizationwhich the respondent had fostered for a purpose proscribed by the Act.Under these circumstances we will restore the status quo by orderingthe respondent to reimburse its employees for all amounts deductedfrom their wages as dues for the Association since July 5, 1935.21Atthe hearing, it was agreed by all parties that, in the event of an orderby the Board requiring reimbursement of such monies, a supplementalhearing would be held to determine the exact amount checked off dur-ing the period covered by the order. Payments to the respondent's-death-benefit fund are not to be included in the amount thus to berestored to employees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.American Communications Association and Association of West-ern Union Employees are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the administration of theAssociation and by contributing financial and other support to it, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act..3.By preferring for employment applicants indicating a willingnessto join the Association of Western Union Employees and by accordingvarious forms of favored treatment to members of the Association,thereby discriminating against its employees in regard to their hireand terms and conditions of employment, thereby discouraging mem-bership in the American Communications Association and other labororganizations and encouraging membership in the Association ofWestern Union Employees, the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in unfair labor practices, within the meaningof Section 8 (1) of the Act.21Matter of The Heller Brothers Company of NewconrerstoicnandInternational Brother-hood of Blacksmiths, Drop Forgers, and Helpers, 7 N.L.R.B. 646;Matter of West Ken-tucky Coal CompanyandUnited Mine Workers of America, District No. 2.4,10 N. L. B. B.88. THE WESTERN UNION TELEGRAPH COMPANY143:.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,The Western Union Telegraph Company of New York, NewYork, and its-officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Asso-ciation ofWestern Union Employees, or with the formation or ad-ministration of any other labor organization of its employees, andfrom contributing financial or other support to Association of West-ernUnion Employees or any other labor organization of itsemployees ;(b)Recognizing Association of Western Union Employees as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, rates of pay,wages, hours of employment, and other conditions of employment;(c)Enforcing or attempting to enforce any agreements, under-standings, or arrangements entered into with Association of WesternUnion Employees;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to. bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Association of Western UnionEmployees as the representative of any of its employees for the pur-poses of dealing with the respondent concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other conditions ofemployment, and completely disestablish Association ofWesternUnion Employees as such representative;(b)Reimburse each of its employees whose dues were checked offfor the amounts thus deducted from their wages since July 5, 1935,excluding any amounts deducted for the death-benefit fund;(c) Immediately post notices in conspicuous places in all its officesthroughout the country, and maintain such notices for a period ofsixty (60) consecutive days, stating (1) that the respondent will cease 144DECISION'S OF N'ATION'AL LABOR RELATIONS BOARDand desist as aforesaid,(2) that the respondentwithdraws,and willrefrain from,all recognition of AssociationofWesternUnion Em-ployees as the representative of any of its employees for the purposesof collective bargaining and completely disestablishes it as such repre-sentative, and (3)that all contracts, agreements,understandings, andarrangements entered into between the respondent and Association ofWestern Union Employees,including the Omaha Agreement, arecancelled and will not be given effect.AND IT IS FURTHER ORDERED that the complaint.be, and it hereby is,dismissed without prejudice in so far as it alleges discriminationagainst six named individuals in regard to their hire and tenure ofemployment and their conditions of employment. APPENDIX ATHE RESPONDENT'SOPERATING STRUCTURE IN THE UNITED STATESBOARD OF DIRECTORSACCOUNTINGDEPARTMENTHeaded by: Comptroller.Functions:Accountingprob-lems.Structure:8 territorialdivi-sions!TRAFFIC DEPARTMENTHeaded by:Viceppresident.Functions:Actual transmission of messages at offices notdesignated as "nonfunctional"offices:Wire handling oftelegrams,assignment and regulation of the wires, andemployment and assignment of operators of circuits goingto "nonfunctional"offices and railroad points.Structure:8 territorial divisions.'Number of employees(1938): 13,000.STRTJCTURE OF EACH OF THE EIGHT TERRITORIAL TRAFFIC DIVISIONSTrafficmanager: In charge oftraffic functions ofa city witha large volume of business.StaffHeaded by: Division trafficsuperintendent,directly re-sponsible to vice president incharge of Traffic Department.Chief operator:In charge oftraffic functions of a city witha smaller volumeof business.tsaffiThe eight territorial divisions of the Accounting, Commercial, and Traffic Departments are cuter-ruinous, and are designated as follows: Eastern, Metropolitan, Southern, Lake, Central, Gulf, Mountain,ICOMMERCIAL DEPARTMENTHeadedby: Vicepresident.Functions:Terminal handling ofallmessages accepted fromthe public,transmission of messages in"nonfunctional"offices,delivery of telegrams,publicrelations,and promo-tion of the respondent's business.Structure:8 territorial divisions.'Number of employees (1938): 25,000(over 50 percent of totalemployees in the United States).STRUCTUREOF EACH OF THE EIGHT TERRI-TORIAL COMMERCIAL DIVISIONSrHeaded by: General manager,directly responsible to vicepresident in charge of Com-meroial Department.Districtsuperintendent:Incharge of a district, with Juris-diction over commercial officesin small cities within suchdistrict.Manager: In charge of commer-cial functions of a small citywithin a district.Branch manager: In charge of abranch office or store wheremessages are filed by thepublic.and Pacific,The PlantDepartment has only seven territorial divisions.The Eastern Division of the PPlant Department covers the same territory as the Metropolitan and Eastern Divisions of the otherDepartments.The other six Divisions of the Plant Department are coterminous with those of theAccounting, Commercial, and Traffic Departments.Source: This presentation is based upon the testimony of three of the respondent's vicepresidentsand upon charts prepared by the respondent and incorporated in the record. It does not include allexecutive functions and does not show the territorial structure of the Accounting Department, as theseare not necessary for an understanding of the evidence.IStaffIPRESIDENTCity superintendent: In chargeof commercial offices in a largecity.Branchmanager: In charge of abranchoffice orstorewheremessagesarefiledby thepublic.affstDivision supervisorof lines: In chargeof a group of smallcities.City foreman: Incharge of a smallcity.StaffDivision supervisorofmaintenance:In charge of agroupofsmallcities.City , foreman: Incharge of a smallcity.StI ffPLANT DEPARTMENTHeadbd by: Vice president.Functions:Construction andmaintenance of opetatingproperty.Structure:7 territorial divisions.,Number of employees(1938): 4,000.STRUCTURE OF EACH OF THE SEVEN TERRI-TORIAL PLANT DIVISIONSHeaded by: Division plant superintendent, directly respon-sible to vice president in charge of Plant Department.Division supervisorof equipment: Incharge of a groupof small cities.City foreman: Incharge of a smallcity.IIStaffIIIDivision supervisorof plant: In chargeof a group of smallcities.City foreman: Incharge of a smallcity.Divisionchiefclerk: Inchargeofagroup of smallcities.Cityforeman:In charge of asmall city.Divisionaccount-Metropolitan plant superintend-ant: In charge of aent: Each metropolitan plantgroupofsmallsuperintendent is in charge ofcities.plant functions of a large cityand combines generally thefunctions of division supervisorsof lines,maintenance, equip-ment, plant, chief clerk, andprobably of the division ac-City foreman:Incountant.StaffStaffStaffFunctions similar to thoseper-formed by the six city foremenin nonmetropoiltanareas arealsoperformed byy parallelsubordinateofficials in thisarea.247384--40charge of a smallcity.(Face p. 144)